Exhibit 10.3



 

Execution Version

  

Dated 4 September 2019

 



in respect of the

 

SYNDICATED L/G FACILITY AGREEMENT

 

EUR 150,000,000

 

originally dated 8 March 2018

 

HILLENBRAND, INC. AND CERTAIN OF ITS SUBSIDIARIES

 

arranged by

 

COMMERZBANK AKTIENGESELLSCHAFT
(as Arranger)

 

with

 

COMMERZBANK FINANCE & COVERED BOND S.A.
(as Agent)





 

 



 

AMENDMENT AND RESTATEMENT AGREEMENT

 



 

 

[tv528759_ex10-3img01.jpg] 

Die Welle
Reuterweg 20
60323 Frankfurt am Main
Tel: +49.69.6062.6000

www.lw.com

 





 

 

 



CONTENTS

 



Clause Page     1.              Definitions and Interpretation 1    
2.              Amendment and Restatement of Existing Facility Agreement 2    
3.              Confirmation of Guarantee 2     4.              Representations
and Warranties 2     5.              Costs and Expenses 2    
6.               Miscellaneous 2     7.               Governing Law 3    
Schedule 1 4     The Parties       Schedule 2 7     The Amended and Restated
Facility Agreement  

 



 i 

 





 

This Amendment and Restatement Agreement (this "Agreement") is made between the
following parties:

 

(1)HILLENBRAND, INC. (the "Company");

 

(2)THE SUBSIDIARIES of the Company listed in Part 1 (The Obligors) of Schedule 1
(The Parties) as borrowers (together with the Company the "Borrowers");

 

(3)THE SUBSIDIARIES of the Company listed in Part 1 (The Obligors) of Schedule 1
(The Parties) as guarantors (together with the Company the "Guarantors");

 

(4)COMMERZBANK AKTIENGESELLSCHAFT as coordinator, mandated lead arranger and
bookrunner (the "Arranger");

 

(5)THE FINANCIAL INSTITUTIONS listed in Part 2 (The Lenders) of Schedule 1 (The
Parties) as lenders (the "Lenders") and as issuing banks; and

 

(6)COMMERZBANK FINANCE & COVERED BOND S.A. as agent of the other Finance Parties
(the "Agent").

 

Whereas:

 

(A)This Agreement is supplemental to and amends and restates, with effect from
the Effective Date (as defined below), the syndicated L/G facility agreement
originally dated 8 March 2018 between the Company, the Borrowers, the
Guarantors, the Arranger, the Lenders and the Agent (the "Existing Facility
Agreement").

 

(B)The parties wish to amend and restate the Existing Facility Agreement, with
effect from the Effective Date (as defined below), as at the date hereof on the
terms and subject to the conditions set out in this Agreement.

 

It is agreed as follows:

 

1.Definitions and Interpretation

 

1.1Definitions

 

Unless a contrary indication appears, a term defined in the Amended and Restated
Facility Agreement (as defined below) has the same meaning in this Agreement. In
addition:

 

"Amended and Restated Facility Agreement" means the Existing Facility Agreement
as amended and restated by this Agreement.

 

"Effective Date" means the date of this Agreement.

 

1.2Construction

 

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires or otherwise indicated, a reference to a Clause of or
a Schedule to this Agreement.

 

The principles of construction set out clause 1.2 (Construction) of the Existing
Facility Agreement shall be incorporated into this Agreement, mutatis mutandis,
as if such clause was set out in full save that references in the Existing
Facility Agreement to "this Agreement" shall be construed as references to the
Amended and Restated Facility Agreement.

 



 1 

 



 

1.3Designation

 

In accordance with the Existing Facility Agreement, each of the Company and the
Agent designate this Agreement as a Finance Document.

 

2.Amendment and Restatement of Existing Facility Agreement

 

With effect from and subject to the occurrence of, the Effective Date, the
Existing Facility Agreement shall be amended and restated so that it shall be
read and be construed for all purposes as set out in Schedule 2 (Amended and
Restated Facility Agreement).

 

3.Confirmation of Guarantee

 

Each Guarantor confirms in relation to its obligations thereunder that the
provisions of the guarantee and indemnity contained in Clause 17 (Guarantee and
Indemnity) of the Existing Facility Agreement shall:

 

(a)remain in full force and effect on and after the date of this Agreement and
will not be affected, discharged or varied by the execution of this Agreement or
the transactions contemplated by this Agreement; and

 

(b)with effect from the Effective Date, extend to the liabilities and
obligations of the Obligors under the Finance Documents as amended by this
Agreement.

 

4.Representations and Warranties

 

(a)Each Obligor on the date of this Agreement and the Effective Date makes the
Repeated Representations:

 

(i)as if each reference in those representations to "this Agreement" or "the
Finance Documents" includes a reference to (i) this Agreement and (ii) the
Amended and Restated Facility Agreement and (iii) the definition of Finance
Document as amended in the Amended and Restated Facility Agreement; and

 

(ii)by reference to the facts and circumstances existing on the Effective Date,
respectively.

 

(b)Each Obligor on the Effective Date represents and warrants that no Event of
Default has occurred and is continuing or would occur as a consequence of this
Agreement.

 

5.Costs and Expenses

 

All external costs and expenses reasonably incurred in connection with this
Agreement, including, but not limited to, the preparation and execution of this
Agreement, shall be borne by the Company in accordance with Clause 16 (Costs and
Expenses) of the Amended and Restated Facility Agreement.

 

6.Miscellaneous

 

6.1Counterparts

 

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 



 2 

 

 

6.2Partial Invalidity; Remedies and Waivers

 

The provisions of Clause 32 (Partial Invalidity) and Clause 33 (Remedies and
Waivers) of the Existing Facility Agreement are hereby incorporated by reference
into this Agreement and shall apply herein mutatis mutandis.

 

7.Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement are governed by German law and the Company
submits to the jurisdiction of the courts of Frankfurt am Main, Germany in the
terms set out in clause 40 (Enforcement) of the Existing Facility Agreement (as
if references in that clause 40 (Enforcement) to "this Agreement" were
references to this Agreement).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



 3 

 

 

SCHEDULE 1

 

The Parties

 

Part 1

The Obligors

 

Name of Borrower

 

Registration number (or equivalent, if any)

Hillenbrand, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

      Coperion GmbH  

HRB 23976 (Local Court of Stuttgart)

Theodorstraße 10, 70469 Stuttgart

      Coperion K-Tron (Schweiz) GmbH  

CHE-105.883.566

Lenzhardweg 43/45

CH-5702 Niederlenz, Switzerland

      Rotex Europe Ltd  

04307924 (Registered with Companies House)

Ashton Lane North

Whitehouse Vale

Runcorn, Cheshire WA7 3FA,

England

      Abel GmbH  

HRB 102566 (Local Court of Frankfurt am Main)

Abel-Twiete 1

21514 Büchen



 

Name of Guarantor

 

Registration number (or equivalent, if any)

Hillenbrand, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

      Batesville Manufacturing, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#1998090618

      Batesville Casket Company, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2008022200482

      Batesville Services, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#192822-024

      Process Equipment Group, Inc.  

28 West State Street

Trenton, New Jersey 08608

New Jersey Secretary of State

#5278301800

      K-Tron Investment Co.  

103 Foulk Road, Suite 202

Wilmington, Delaware 19802

Delaware Secretary of State

#2250493

      Coperion K-Tron Pitman, Inc.  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#0853369

 



 4 

 

 

Name of Guarantor

 

Registration number (or equivalent, if any)

TerraSource Global Corporation  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#2105312

      Rotex Global, LLC  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#4312111

      Coperion Corporation  

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

Delaware Secretary of State

#0780901

      Red Valve Company, Inc.  

600 North Bell Avenue

Building II, Second Floor

Carnegie, Pennsylvania 15106

# 300220

 



 5 

 



 

Part 2

The Lenders

 

Name of Lender

 

Commitment
in EUR

 

Treaty Passport Scheme
reference number and
jurisdiction of tax
residence (if applicable)

Commerzbank Aktiengesellschaft   75,000,000.00   7/C/25382/DTTP HSBC Trinkaus &
Burkhardt AG   35,000,000.00   7/H/275147/DTTP Skandinaviska Enskilda Banken AB
(publ) Frankfurt Branch   30,000,000.00   73/S/42621/DTTP Sumitomo Mitsui
Banking Corporation  

10,000,000.00

  43/S/274647/DTTP TOTAL  

150,000,000.00

   

 



 6 

 

 

SCHEDULE 2

 

The Amended and Restated Facility Agreement

 



 7 

 



 

Execution Version

 

HILLENBRAND, INC. AND CERTAIN OF ITS SUBSIDIARIES

 

arranged by

 

COMMERZBANK AKTIENGESELLSCHAFT
(as Arranger)

 

with

 

COMMERZBANK FINANCE & COVERED BOND S.A.
(as Agent)

 



 

 

SYNDICATED L/G FACILITY AGREEMENT

 

EUR 150,000,000

 

(as amended and restated)

 



 


 



 

[tv528759_ex10-3img02.jpg] 

 Die Welle
Reuterweg 20
60323 Frankfurt am Main, Germany
Tel: +49.69.6062.6000

www.lw.com

 

Contact: Sibylle Münch

 



 

 



 

CONTENTS

 



    Page       1. DEFINITIONS AND INTERPRETATION 1 2. THE FACILITY 25 3. PURPOSE
29 4. CONDITIONS OF UTILISATION 30 5. UTILISATION 30 6. REBASING 37 7. L/GS 37
8. REPAYMENT 39 9. PREPAYMENT AND CANCELLATION 40 10. CASH COVER 43 11. FEES 44
12. TAX GROSS UP AND INDEMNITIES 46 13. INCREASED COSTS 59 14. OTHER INDEMNITIES
60 15. MITIGATION BY THE LENDERS 62 16. COSTS AND EXPENSES 62 17. GUARANTEE AND
INDEMNITY 63 18. REPRESENTATIONS 66 19. INFORMATION UNDERTAKINGS 71 20.
FINANCIAL COVENANTS 75 21. GENERAL UNDERTAKINGS 79 22. EVENTS OF DEFAULT 93 23.
CHANGES TO THE LENDERS 99 24. CHANGES TO THE OBLIGORS 103 25. ROLE OF THE AGENT
AND THE ARRANGER 105 26. CONDUCT OF BUSINESS BY THE FINANCE PARTIES 112 27.
SHARING AMONG THE FINANCE PARTIES 112 28. PAYMENT MECHANICS 116 29. SET-OFF 118
30. NOTICES 119 31. CALCULATIONS AND CERTIFICATES 121 32. PARTIAL INVALIDITY 121
33. REMEDIES AND WAIVERS 122 34. AMENDMENTS AND WAIVERS 122 35. confidentiality
125 36. USA PATRIOT ACT 128

 



 i

 

 

37. Interest Rate Limitation 128 38. BORROWING FOR OWN BENEFIT 129 39. GOVERNING
LAW 129 40. ENFORCEMENT 129 41. WAIVER OF JURY TRIAL 130 42. CONCLUSION OF THIS
AGREEMENT (VERTRAGSSCHLUSS) 130





Schedule 1 131   THE ORIGINAL PARTIES 131 Schedule 2 134   CONDITIONS PRECEDENT
134 Schedule 3 139   UTILISATION REQUEST 139 Schedule 4 141   FORM OF ADDITIONAL
COMMITMENT REQUEST 141 Schedule 5 142   FORM OF INCREASE CONFIRMATION 142
Schedule 6 145   FORM OF TRANSFER CERTIFICATE 145 Schedule 7 148   FORM OF
ACCESSION LETTER 148 Schedule 8 149   FORM OF RESIGNATION LETTER 149 Schedule 9
150   FORM OF COMPLIANCE CERTIFICATE 150 Schedule 10 151   LMA FORM OF
CONFIDENTIALITY UNDERTAKING 151 Schedule 11 155   TIMETABLES 155 Schedule 12 156
  FORM OF PROCESS AGENT APPOINTMENT LETTER 156 Schedule 13 157   COGS CONDITIONS
157 Schedule 14 166   LIST OF INITIAL MATERIAL SUBSIDIARIES 166 Schedule 15 167
  FORM OF BANK GUARANTEE 167 Schedule 16 170   LIST OF EXISTING L/GS 170
Schedule 17 171   LIST OF EXISTING FINANCIAL INDEBTEDNESS AND EXISTING SECURITY
171



 



 ii

 

 

 

THIS AGREEMENT is dated 8 March 2018 as amended and restated on the Effective
Date (the "Agreement") and made between:

 

HILLENBRAND, INC. (the "Company");

 

THE SUBSIDIARIES of the Company listed in Part 1 (The Original Obligors) of
Schedule 1 (The Original Parties) as original borrowers (together with the
Company the "Original Borrowers");

 

THE SUBSIDIARIES of the Company listed in Part 1 (The Original Obligors) of
Schedule 1 (The Original Parties) as original guarantors (together with the
Company the "Original Guarantors");

 

COMMERZBANK AKTIENGESELLSCHAFT as coordinator, mandated lead arranger and
bookrunner (the "Arranger");

 

THE FINANCIAL INSTITUTIONS listed in Part 2 (The Original Lenders) of Schedule 1
(The Original Parties) as lenders (the "Original Lenders") and as issuing banks;
and

 

COMMERZBANK FINANCE & COVERED BOND S.A. as agent of the other Finance Parties
(the "Agent").

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement:

 

"Acceptable Bank" means a bank or financial institution with a rating for its
long-term unsecured and non credit-enhanced debt obligations assigned by Moody's
Investor Services, Inc., Standard & Poor's Corporation or any other reputable
rating agency, such rating and agency to be reasonably acceptable to the
relevant Issuing Bank.

 

"Accession Letter" means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).

 

"Additional Borrower" means a company which becomes an Additional Borrower in
accordance with Clause 24 (Changes to the Obligors).

 

"Additional Commitment Request" means a notice substantially in the form set out
in Schedule 4 (Form of Additional Commitment Request).

 

"Additional Guarantor" means a company which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).

 

"Additional Obligor" means an Additional Borrower or an Additional Guarantor.

 

"Adjusted Covenant Period" has the meaning given to that term in Clause 20.2
(Financial condition).

 

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

"Affiliate Borrower" has the meaning given to that term in Clause 5.8 (Affiliate
of a Borrower).

 



 1 

 

 

"Agency Fee Letter" means the letter dated 1 March 2018 between the Agent and
the Company setting out any of the fees referred to in Clause 11.4 (Agency Fee).

 

"Agent's Spot Rate of Exchange" means:

 

(a)the rate displayed in and used for calculations made by COGS on a particular
day; and

 

(b)if COGS is not available, the Agent's spot rate of exchange for the purchase
of the relevant currency with the Base Currency in the London foreign exchange
market at or about 11:00 a.m. on a particular day.

 

"Amendment and Restatement Agreement" means the amendment agreement in relation
to this Agreement dated         September 2019 between the Parties.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

"Applicable GAAP" means, in the case of the consolidated financial statements of
the Company (or the Group), U.S. GAAP, and in the case of the unconsolidated
financial statements of any Obligor or the consolidated financial statements of
any Obligor other than the Company, the accounting principles generally accepted
in its jurisdiction of incorporation from time to time.

 

"Approved Fund" means any person (other than a natural person) that is regularly
engaged in investing in L/G facilities and issuing L/Gs in the ordinary course
of its business and that is administered or managed by:

 

(a)a Lender;

 

(b)an Affiliate of a Lender; or

 

(c)an entity or an Affiliate of an entity that administers or manages a Lender.

 

"Approved Jurisdiction" means the U.S., United Kingdom, any member state of the
European Union, Switzerland and any other jurisdiction in which an Obligor is
incorporated.

 

"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any person, the capitalized amount thereof that would appear on the balance
sheet of such person prepared as of such date in accordance with U.S. GAAP.

 

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration of a Governmental Authority.

 

"Availability Period" means the period from and including the date of this
Agreement to and including the Termination Date.

 

"Available Commitment" means a Lender's Commitment minus:

 

(a)the Base Currency Amount of its participation in any outstanding L/Gs under
the Facility; and

 

(b)in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any L/Gs that are due to be issued on or before the proposed
Utilisation Date,

 



 2 

 

 

provided that, in relation to any proposed Utilisation, that Lender's
participation in any L/Gs that are due to expire, be repaid or prepaid on or
before the proposed Utilisation Date shall not be deducted from a Lender's
Commitment under the Facility.

 

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment in respect of the Facility.

 

"Bank Levy" means (i) any amount payable by any Finance Party or any of its
Affiliates on the basis of, or in relation to, its balance sheet or capital base
or any part of it or its liabilities or minimum regulatory capital or any
combination thereof (including the German bank levy as set out in the German
Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz)) and (ii) any other
levy or tax in any jurisdiction levied on a similar basis or for a similar
purpose, in each case only if and to the extent it has been enacted at the
signing date of this Agreement or (if applicable) as at the date that Finance
Party accedes to this Agreement.

 

"Base Currency" means EUR.

 

"Base Currency Amount" means, if COGS is available, the amount specified in the
Utilisation Request (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent's Spot Rate
of Exchange as determined by COGS on the date on which the Issuing Bank approves
the issuance of the L/G) or, if COGS is not available, specified in the
Utilisation Request delivered by a Borrower to the Agent (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and as adjusted under Clause 6 (Rebasing) and to reflect any
repayment or prepayment of an L/G.

 

"Bengal" means Milacron Holdings Corp., a Delaware corporation.

 

"Bengal Acquisition" means the acquisition of all of the outstanding equity
interests of Bengal by the Company (through the merger of its Subsidiary Bengal
Holding and Bengal, with Bengal as the surviving corporation) pursuant to the
Bengal Acquisition Agreement.

 

"Bengal Acquisition Agreement" means the agreement and plan of merger, dated as
of 12 July 2019 (together with all exhibits, schedules and disclosure letters
thereto), by and among Bengal, the Company and Bengal Holding, as in effect on
12 July 2019.

 

"Bengal Holding" means Bengal Delaware Holding Corporation, a Delaware
corporation.

 

"Bengal Refinancing" means the consummation of the refinancing of Bengal's
outstanding existing indebtedness under (i) the fourth amended and restated
credit and guaranty agreement, dated as of 30 April 2012, as amended and
restated as of 28 March 2013, as further amended and restated as of 17 October
2014, as further amended and restated as of 14 May 2015, as further amended as
of 22 March 2016, as further amended as of 28 December 2016, as further amended
as of 28 February 2017, as further amended and restated as of 27 April 2018, and
as further amended, restated, supplemented or otherwise modified from time to
time, by and among Bengal, as holdings, Milacron LLC, as lead borrower, the
other subsidiaries of Bengal party thereto as borrowers and guarantors from time
to time, the lenders party thereto and Bank of America, N.A., as administrative
agent and (ii) the term loan agreement, dated as of 14 May 2015, as amended as
of 15 February 2017, as further amended as of 8 November 2017, and as further
amended, restated, supplemented or otherwise modified from time to time, by and
among Bengal, as holdings, Milacron LLC, as the borrower, the subsidiaries of
Milacron LLC party thereto as guarantors from time to time, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 



 3 

 

 

"Bengal Transactions" means (i) the consummation of the Bengal Acquisition and
the other transactions contemplated by the Bengal Acquisition Agreement,
(ii) the Bengal Refinancing and the consummation of the refinancing of any other
outstanding existing indebtedness of Bengal and its subsidiaries and (iii) the
payment of the fees, costs and expenses incurred by the Company, Bengal or any
of their respective Subsidiaries in connection with any of the foregoing.

 

"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 24 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility with the approval of the relevant
Lender pursuant to Clause 5.8 (Affiliate of a Borrower).

 

"Budget" means the budget for the financial year 2017/2018 plus the 3 year
forecast of the Company (each on an annual consolidated basis) including a
balance sheet, profit and loss statement and cash flow calculation (the profit
and loss statement also including a break down on business segments).

 

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City, Luxembourg and Frankfurt am Main and
in relation to any Utilisation by way of issuance, or any reduction or rebasing
or repayment of an L/G on which banks are open for general business at the place
of the Agent and the Facility Office of the Issuing Bank.

 

"Cash Cover" means the cash collateral for an L/G referred to in Clause 10 (Cash
Cover).

 

"Change of Control" means any person or group of persons acting in concert
(other than a member of the Hillenbrand Family Group) gains control of the
Company and/ or Coperion GmbH ceases to be a wholly-owned (direct or indirect)
Subsidiary of the Company.

 

For the purpose of this definition "control" means: (a) the ownership, directly
or indirectly, beneficially or of record of the lower of (i) shares of capital
stock having voting rights representing more than 50% of the aggregate
outstanding shares of capital stock of the Company having voting rights or (ii)
Equity Interests representing more than 40% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
or (b) the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by persons who were neither (y) nominated
by the board of directors of the Company nor (z) appointed by directors so
nominated; and

 

"a group of persons acting in concert" means two or more persons acting as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding, or disposing of securities of an issuer or shares of capital
stock in a corporation.

 

"Code" means, at any date, the US Internal Revenue Code of 1986 (or any
successor legislation thereto) and the regulations promulgated and the judicial
and administrative decisions rendered under it, all as the same may be in effect
at such date.

 

"COGS" means the Commerzbank Online Guarantee System, accessible through the
COGS Website.

 

"COGS Conditions" means the Commerzbank Online Guarantee System Conditions of
Use as amended from time to time and available for downloading from the COGS
Website, the current version thereof being attached hereto as Schedule 13 (COGS
Conditions).

 

"COGS Website" means the internet domain www.cogs.commerzbank.de.

 



 4 

 

 

"Commercial Lifetime" means, in respect of any L/G which does not provide for a
specific expiration date, the period from the date of issuance of that L/G until
the expected maturity of that L/G as indicated by the Borrower in the relevant
Utilisation Request determined on the basis of the lifetime of the underlying
obligations.

 

"Commitment" means:

 

(a)in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading "Commitment in EUR" in Part 2 of Schedule 1
(The Original Parties) and the amount in the Base Currency of any Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

(b)in relation to any other Lender, the amount in the Base Currency of a
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

 

in each case, for the avoidance of doubt, as reduced due to any cancellation in
accordance with the terms of this Agreement.

 

"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).

 

"Confidential Information" means all information relating to the Company, any
Obligor, the Group and any other Subsidiary or their respective businesses, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

 

(a)any member of the Group or any of its advisers on its behalf; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers on
its behalf,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 35 (Confidentiality); or

 

(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

 

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.

 



 5 

 

 

"Consolidated EBITDA" has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

"Consolidated Indebtedness" has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

"Consolidated Revenues" has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

"Consolidated Total Assets" has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

"Contractual Obligation" means, as to any person, any provision of any security
issued by such person or of any agreement, instrument or other undertaking to
which such person is a party or by which it or any of its property is bound.

 

"Counter Guarantee" means a guarantee (or similar instrument acceptable to the
relevant Issuing Bank) issued by an Acceptable Bank for the benefit of the
Issuing Bank and being either substantially in the form agreed between the
Company and each of the Issuing Banks prior to the date of this Agreement as
attached in Schedule 15 (Form of Bank Guarantee) or otherwise in a form and
substance reasonably satisfactory to that Issuing Bank and the Company.

 

"CTA" means the United Kingdom Corporation Tax Act 2009.

 

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

"Defaulting Lender" means any Lender:

 

(a)which has failed to issue an L/G or has notified the Agent that it will not
issue an L/G in accordance with Clause 5.3 (Issue of L/Gs) or which has failed
to pay a claim or has notified the Agent or the Company that it will not pay a
claim in accordance with Clause 7.1 (Claims under an L/G);

 

(b)which has otherwise rescinded or repudiated a Finance Document;

 

(c)which has failed, within five Business Days after request by the Agent,
acting reasonably, to confirm in writing that it will comply with its
obligations to issue L/Gs under this Agreement provided that such Lender shall
cease to be a Defaulting Lender pursuant to this paragraph (c) upon the Agent
receiving such confirmation in form and substance satisfactory to it; or

 

(d)with respect to which an Insolvency Event has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay or so issue L/Gs is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

 payment is made within five Business Days of its due date; or

 

(ii)the Lender is disputing in good faith whether it is contractually obliged to
issue the L/G or make the payment in question.

 



 6 

 

 

"Disposal" means the sale, transfer, license, lease or other disposal (including
any sale and leaseback transaction) of any property by a person, including any
sale, assignment (excluding any Security), transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and "Dispose" shall be construed accordingly.

 

"Disruption Event" means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

"Domestic Foreign Holdco Subsidiary" means a Subsidiary organised under the laws
of any jurisdiction within the United States (excluding any possession or
territory thereof), substantially all of the assets of which consist of the
Equity Interests (including Equity Interests held through entities disregarded
from their owner for U.S. Federal income tax purposes) of (and/or receivables or
other amounts due from) one or more Foreign Subsidiaries that are "controlled
foreign corporations" within the meaning of section 957 of the Code, so long as
such Domestic Subsidiary (i) does not conduct any business or other activities
other than the ownership of such Equity Interests and/or receivables and (ii)
does not incur, and is not otherwise liable for, any Financial Indebtedness
(other than intercompany indebtedness permitted pursuant to paragraph (b)(vii)
of Clause 21.14 (Financial Indebtedness)), in each case, other than immaterial
assets and activities reasonably related or ancillary thereto.

 

"Domestic Subsidiary" means any Subsidiary organised under the laws of any
jurisdiction within the United States (excluding any possession or territory
thereof) other than any Domestic Foreign Holdco Subsidiary.

 

"Effective Date" means the "Effective Date" as defined in the Amendment and
Restatement Agreement.

 

"Employee Plan" means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV or Section 303 of
ERISA, or Section 412 of the Code and in respect of which an Obligor or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

 

"Environmental Laws" means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 



 7 

 

 

"Environmental Licence" means any permit, license or other approval required at
any time under Environmental Laws.

 

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership in a person and any warrants, options or other
similar rights entitling the holder thereof to, purchase or acquire any of the
foregoing provided that "Equity Interests" shall not include Financial
Indebtedness that is convertible into Equity Interests.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

"ERISA Event" means:

 

(a)any "reportable event", as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to an Employee Plan (other than an
event for which any notice period is waived);

 

(b)the failure to satisfy the "minimum funding standard" (as defined in Section
412 of the Code or Section 302 of ERISA), whether or not waived;

 

(c)the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Employee Plan;

 

(d)the incurrence by the Company or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Employee Plan;

 

(e)the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Employee Plan or Employee Plans or to appoint a trustee to administer any
Employee Plan;

 

(f)the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Company or any of
its ERISA Affiliates from any Employee Plan or Multiemployer Plan; or

 

(g)the receipt by the Company or any ERISA Affiliate of any written notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any written notice, concerning the imposition upon the Company or any of its
ERISA Affiliates of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in critical or endangered status,
within the meaning of ERISA.

 

"Event of Default" means any event or circumstance specified as such in Clause
22 (Events of Default).

 

"Excluded Subsidiary" means:

 

(a)any Domestic Foreign Holdco Subsidiary; and

 

(b)any Domestic Subsidiary of the Company, so long as:

 



 8 

 

 

(i)its acting as a Guarantor under this Agreement would violate any law, rule or
regulation applicable to such Domestic Subsidiary or would be prohibited by any
contractual restriction or obligation applicable to such Domestic Subsidiary;
and

 

(ii)the Agent shall have received a certificate of a Financial Officer of the
Company to the effect that, based on advice of outside counsel, such Domestic
Subsidiary acting as a Guarantor under this Agreement would cause such a
violation or would be so prohibited as described in the foregoing paragraph (i).

 

"Existing L/G" means any standby, commercial or trade letter of credit
(Akkreditive), surety (Bürgschaft) or guarantee (Garantie) excluding any surety
or guarantee serving as collateral for any credit obligations
(Kreditbesicherungsavale) issued under the Existing Syndicated L/G Facility
Agreement entered into by a Borrower or an Affiliate of a Borrower with a Lender
as listed in Schedule 16 (List of Existing L/Gs).

 

"Existing Syndicated L/G Facility Agreement" means the EUR 150,000,000
syndicated multicurrency L/G facility agreement originally dated 3 June 2013
originally among, inter alios, Hillenbrand, Inc. as the Company (as defined
therein), the borrowers from time to time party thereto and guarantors from time
to time party thereto, Commerzbank Aktiengesellschaft as mandated lead arranger
and bookrunner, the lenders and issuing banks from time to time party thereto
and Commerzbank International S.A. (now Commerzbank Finance & Covered Bond S.A.)
as Agent of the other Finance Parties (each as defined therein) as amended from
time to time.

 

"Existing US Facility Agreement" means that certain third amended and restated
credit agreement, dated as of 28 August 2019, among the Company, the borrowers
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders from time to time party thereto.

 

"Face Amount" means the principal face amount of an L/G in the Base Currency or,
as the case may be, any Optional Currency in which such L/G has been issued,
such amount representing the maximum liability of the Issuing Bank under such
L/G.

 

"Facility" means the letter of credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).

 

"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

"Farm Agreement" means the certain tenants in common agreement dated on or about
21 March 2008 between Hill-Rom Company, Inc., an Indiana corporation, and BCC
JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

"FATCA" means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations;

 

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

 



 9 

 

 

"FATCA Application Date" means:

 

(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2019;
or

 

(c)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2019,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

"Finance Document" means this Agreement, the Mandate Letter, the Agency Fee
Letter, any Accession Letter, any Increase Confirmation, any Compliance
Certificate, any Utilisation Request and any other document designated as such
by the Agent and the Company.

 

"Finance Party" means the Agent, the Arranger or a Lender.

 

"Financial Indebtedness" means any Indebtedness as defined in Clause 20.1
(Financial Definitions) of this Agreement.

 

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

"Financial Quarter" means each period of three months ending on 31 March, 30
June, 30 September or 31 December.

 

"Foreign Lender" means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

"Foreign Subsidiary" means any Subsidiary which is not a Domestic Subsidiary.

 

"Financial Year" means the financial year of the Company ending on 30 September
as at the date of this Agreement.

 

"Governmental Authority" means any government of any nation or political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 



 10 

 

 

"Group" means the Company and its Subsidiaries from time to time.

 

"Group Structure Chart" means the group structure chart in the agreed form.

 

"Guarantor" means an Original Guarantor or an Additional Guarantor, unless any
such entity has ceased to be a Guarantor in accordance with Clause 24 (Changes
to the Obligors).

 

"Guidelines" means, together, the guidelines S-02.123 in relation to inter bank
transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.130.1 in
relation to money market instruments and book claims of April 1999 (Merkblatt
S-02.130.1 vom April 1999 "Geldmarktpapiere und Buchforderungen inländischer
Schuldner"), the circular letter No. 15 (1-015-DVS-2017) of 3 October 2017 in
relation to bonds and derivative financial instruments as subject matter of
taxation of Swiss federal income tax, Swiss withholding tax and Swiss stamp
taxes (Kreisschreiben Nr. 15 "Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer sowie der
Stempelabgaben" vom 3. Oktober 2017), the circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to customer credit balances (Kreisschreiben Nr. 34
"Kundenguthaben" vom 26. Juli 2011), the circular letter No. 46 of 24 July 2019
in relation to syndicated credit facilities (Kreisschreiben Nr. 46 "Steuerliche
Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und
Unterbeteiligungen" vom 24. Juli 2019) and the circular letter No. 47 of 25 July
2019 in relation to bonds (Kreisschreiben Nr. 47 "Obligationen" vom 25. Juli
2019) as issued, and as amended or replaced from time to time by the Swiss
Federal Tax Administration, or as applied in accordance with a tax ruling (if
any) issued by the Swiss Federal Tax Administration, or as substituted or
superseded and overruled by any law, statute, ordinance, regulation, court
decision or the like as in force from time to time.

 

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

"Hillenbrand Family Group" means the descendants of John A. Hillenbrand in the
direct line (direkte Nachkommen) and members of such descendants' families (i.e.
spouses and registered partners) and trusts for the benefit of such natural
persons.

 

"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

"Impaired Agent" means the Agent at any time when:

 

(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

(b)it otherwise rescinds or repudiates a Finance Document;

 

(c)(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a)
or (b) of the definition of "Defaulting Lender"; or

 

(d)an Insolvency Event has occurred and is continuing with respect to the Agent;

 



 11 

 

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

 payment is made within five Business Days of its due date; or

 

(ii)the Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 5 (Form of Increase Confirmation).

 

"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).

 

"Increase Period" means the period beginning on the date falling six Months
after the date of this Agreement and ending on the date falling six Months prior
to the Termination Date provided that if only one or more of the Original
Lenders participate in an increase, such period shall begin on the date of this
Agreement in respect of such increase.

 

"Ineligible Institution" means (a) a natural person, (b) a Defaulting Lender or
its Holding Company, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

"Insolvency Event" in relation to a Finance Party means that Finance Party:

 

(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief (including a moratorium) under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation by it or such
regulator, supervisor or similar official;

 

(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for a
moratorium, its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition is instituted or presented by a person or entity not described in
paragraph (d) above and:

 



 12 

 

 

(i)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 

(ii)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(f)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; and/or

 

(g)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (f) above.

 

"Issuing Bank" means each Lender.

 

"ITA" means the United Kingdom Income Tax Act 2007.

 

"Legal Reservations" means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of United Kingdom stamp
duty may be void and defences of set-off or counterclaim;

 

(c)similar principles, rights and defences under the laws of any relevant
jurisdiction; and

 

(d)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion delivered to the
Agent under Clause 4.1 (Initial conditions precedent) or Clause 24 (Changes to
the Obligors).

 

"Lender" means:

 

(a)any Original Lender; and

 

(b)any bank, financial institution, trust, fund or other entity which has become
a Lender in accordance with Clause 2.2 (Increase) or Clause 23 (Changes to the
Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

"Leverage Ratio" has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 

"L/G" means a standby, commercial or trade letter of credit (Akkreditive),
surety (Bürgschaft) or guarantee (Garantie) but excludes any surety or guarantee
serving as collateral for any credit obligations (Kreditbesicherungsavale) which
is:

 

(a)in a form agreed by the relevant Issuing Bank; or

 

(b)an Existing L/G,

 

and which in each case satisfies the L/G Approved Criteria and is issued for any
of the purposes set out in Clause 3.1 (Purpose).

 



 13 

 

 

"L/G Approved Criteria" means the following:

 

(a)it is not unlawful or illegal in any jurisdiction for the relevant Issuing
Bank to issue the L/G;

 

(b)the principal amount payable under the L/G is specified in that L/G;

 

(c)the currency of the amount payable is specified in the L/G and specified at
the time of issuance;

 

(d)the beneficiary as specified in that L/G is reasonably acceptable to the
Issuing Bank;

 

(e)pursuant to the terms of the L/G the relevant Issuing Bank deals in documents
only and the relevant Issuing Bank is authorised to pay any claim made or
purported to be made under that L/G which appears on its face to be in order;

 

(f)the L/G contains a provision stating when the obligation of an Issuing Bank
under the L/G shall terminate (e. g. specific expiration date, return of L/G
deed, release letter) or may be cancelled or not renewed by an Issuing Bank in
accordance with its terms;

 

(g)the L/G specifies its effective date or is stated to be effective on
issuance;

 

(h)the L/G is subject to International Standby Practices 1998 (International
Chamber of Commerce Publication No. 590, or any subsequent revision thereof) or
the Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce (International Chamber of Commerce Publication No. 600, 2007
revision, or any subsequent revision thereof) or the terms are otherwise
satisfactory to the relevant Issuing Bank;

 

(i)the L/G is governed by the laws of Germany or the laws of any other
jurisdiction reasonably satisfactory to the relevant Issuing Bank;

 

(j)the terms of the L/G must contain a narrative reference to what has been
reported to the Issuing Bank about the underlying transaction but must not
contain any confirmation with regard to facts of the underlying contract;

 

(k)the terms of the L/G must contain a purpose clause which shall be described
in sufficient detail to cover a Borrower's obligations arising from the
underlying transaction;

 

(l)the payment obligation of the Issuing Bank must be worded as an irrevocable
obligation to pay a specific maximum amount of money and not for specific
performance of the underlying contract;

 

(m)the payment obligation of the Issuing Bank shall be conditional upon
presentation of a demand for payment with or, as the case may be, without
simultaneous presentation of other documents. The terms of the L/G shall provide
that receipt of a formally valid demand for payment has to be made to the
Issuing Bank by the expiry date at the latest and confirm that thereafter no
further demand shall be honoured; and

 

(n)the issuance of the L/G does not conflict or provide for inconsistency with
(x) applicable laws, regulations, rules, directions and rulings, (y) any
relevant decisions and rulings of any Governmental Authority and (z) any
internal rules or guidelines of the Issuing Bank.

 



 14 

 

 

"L/G Fee Rate" means 0.70 per cent. per annum applicable from the date of this
Agreement until the date the Compliance Certificate for the Relevant Period
ending 31 March 2018 has been delivered and thereafter if:

 

(a)no Event of Default has occurred and is continuing; and

 

(b)the Leverage Ratio in respect of the most recently completed Relevant Period
is within a range set out below,

 

then the L/G Fee Rate for each L/G will be the percentage per annum set out
below in the column opposite that range:

 

Leverage Ratio  L/G Fee Rate (in % p.a.)  Greater than or equal to 3.0:1   1.10 
Greater than or equal to 2.5:1 but less than 3.0:1   0.95  Greater than or equal
to 2.0:1 but less than 2.5:1   0.80  Greater than or equal to 1.5:1 but less
than 2.0:1   0.70  Greater than or equal to 1.0:1 but less than 1.5:1   0.65 
Less than 1.0:1   0.55 

 

However:

 

(i)any increase or decrease in the L/G Fee Rate shall take effect on the date
(the "reset date") which is the fifth Business Day following receipt by the
Agent of the Compliance Certificate for a Relevant Period pursuant to Clause
19.2 (Compliance Certificate); and

 

(ii)while an Event of Default is continuing or a Compliance Certificate has not
been delivered on its due date and remains undelivered, the L/G Fee Rate shall
be the highest percentage per annum set out above.

 

"Liquidity Amount" means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) USD 100,000,000; provided however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

"LMA" means the Loan Market Association.

 

"Majority Lenders" means a Lender or Lenders whose Commitments aggregate more
than 66 2/3 per cent. of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 66 2/3 per cent. of the Total
Commitments immediately prior to the reduction).

 

"Mandate Letter" means the letter dated 14 February 2018 between the Arranger
and the Company.

 



 15 

 

 

"Material Adverse Effect" means a material adverse effect on:

 

(a)the business, operations or financial condition of the Group taken as a
whole;

 

(b)the ability of the Obligors to perform their material obligations under the
Finance Documents, including but not limited to compliance by each Obligor with
its payment obligations thereunder; and/or

 

(c)the material rights or remedies of the Agent and the Lenders under the
Finance Documents.

 

"Material Domestic Subsidiary" means, as of any date of determination, each
Domestic Subsidiary:

 

(a)whose revenues for a Relevant Period constitute five per cent. (5%) or more
of the Consolidated Revenues for that Relevant Period; and/or

 

(b)whose total assets at a time constitute five per cent. or more of the
Consolidated Total Assets at that time,

 

in each case as of the last day of the immediately preceding Financial Year of
the Company for which annual financial statements of the Company are available.
Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company.

 

"Material Indebtedness" means, as of any date, Financial Indebtedness (other
than Financial Indebtedness arising under this Agreement), or the net
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and any other member of the Group in an aggregate principal amount
exceeding USD 75,000,000 (or its equivalent in any other currency or currencies)
as of such date. For purposes of determining Material Indebtedness, the
"principal amount" of the net obligations of the Company or any member of the
Group in respect of any Swap Agreement at any time shall be deemed to be the
Swap Termination Value thereof as of such date.

 

"Material Subsidiary" means, as of any date of determination, a member of the
Group (other than the Company):

 

(a)whose revenues for a Relevant Period constitute five per cent. (5%) or more
of the Consolidated Revenues for that Relevant Period; and/or

 

(b)whose total assets at a time constitute five per cent. or more of the
Consolidated Total Assets at that time,

 

in each case as of the last day of the immediately preceding Financial Year of
the Company for which annual financial statements of the Company are available.
Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company.

 

A list of the initial Material Subsidiaries is set out in Schedule 14 (List of
initial Material Subsidiaries).

 

"Maturity Date" means the last day of the Term of an L/G.

 

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month.

 



 16 

 

 

The above rules will only apply to the last Month of any period.

 

"Monthly" shall be construed accordingly.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates is
contributing or has any obligation to contribute.

 

"New Lender" has the meaning given to that term in Clause 23 (Changes to the
Lenders).

 

"Obligor" means a Borrower or a Guarantor.

 

"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

"Original Financial Statements" means:

 

(a)in relation to the Company, its audited consolidated financial statements for
the Financial Year ended 30 September 2017; and

 

(b)in relation to each other Borrower (other than Rotex Europe Ltd.), its
audited financial statements for its financial year ended 30 September 2017 and
with regard to Rotex Europe Ltd., its audited financial statements for its
financial year ended 30 September 2016 as well as drafts of its financial
statements for its financial year ended 30 September 2017 and drafts of its
unaudited balance sheet and profit and loss statement for its financial year
ended 30 September 2017.

 

"Original Obligor" means an Original Borrower or an Original Guarantor.

 

"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

"Party" means a party to this Agreement.

 

"PBGC" means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

"Qualifying Lender" has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

 

"Quarter Date" has the meaning given to it in Clause 20.1 (Financial
Definitions).

 

"Regulations T, U and X" means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

 

"Relevant Nominating Body" means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

"Relevant Period" has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 



 17 

 

 

"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

"Repeated Representations" means each of the representations set out in Clause
18 (Representations) other than Clauses 18.7 (Deduction of Tax), 18.10 (No
default), 18.12 (No misleading Information), 18.13 (Financial statements),
Clause 18.16 (Environmental laws and licences) and Clause 18.17 (Good title to
assets).

 

"Replacement Benchmark" means a benchmark rate which is:

 

(a)formally designated, nominated or recommended as the replacement for a screen
rate used in this Agreement (including SONIA, FFE, EONIA, SARON, and Overnight
Libor Rate) by:

 

(i)the administrator of that screen rate, provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
screen rate; or

 

(ii)any Relevant Nominating Body,

 

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;

 

(b)in the opinion of the Majority Lenders and the Company, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to that screen rate; or

 

(c)in the opinion of the Majority Lenders and the Company, an appropriate
successor to a screen rate.

 

"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

"Resignation Letter" means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

"Responsible Officer" means the chief executive officer, president, Financial
Officer or any other person designated by any such person in writing to the
Agent and reasonably acceptable to the Agent.

 

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any member
of the Group or any payment (whether in cash, securities or other property) on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any member of the Group or any
option, warrant or other right to acquire such Equity Interests in any member of
the Group.

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan, South-Sudan and Syria).

 



 18 

 

 

"Sanctioned Person" means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by, or public
announcement of Sanctions designation made by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union including its
member states, Her Majesty’s Treasury of the United Kingdom or the Swiss
Confederation and its State Secretariat for Economic Affairs SECO and/or its
Directorate of International Law or any other respective governmental
institution and agency of any of the foregoing each as amended, supplemented or
substituted from time to time, (b) any person located, organized or resident in
a Sanctioned Country or (c) any person owned 50% or more or controlled by any
such person or persons described in the foregoing clauses (a) or (b).

 

"Sanctions" means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (OFAC) or the U.S. Department of State, (b) the United Nations
Security Council, the European Union including its member states or Her
Majesty’s Treasury of the United Kingdom or (c) the Swiss Confederation and
administered by its State Secretariat for Economic Affairs SECO and/or
Directorate of International Law or any other respective governmental
institution and agency of any of the foregoing.

 

"SEC" means the United States Securities and Exchange Commission or any
successor thereto.

 

"Security" means a mortgage, land charge, charge, pledge, lien, assignment or
transfer for security purposes, retention of title arrangement or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

 

"Specified Senior Notes" means one or more series of senior unsecured debt
securities of the Company issued to finance the Bengal Transactions.

 

"Specified Senior Notes Indebtedness" means Indebtedness in respect of the
Specified Senior Notes.

 

"Specified Senior Notes Indenture" means that certain indenture and/or
supplemental indenture pursuant to which the Specified Senior Notes will be
issued.

 

"Specified Time" means a time determined in accordance with Schedule 11
(Timetables).

 

"Subsidiary" means:

 

(a)in relation to any company or corporation incorporated in Germany, another
company which is a subsidiary (Tochterunternehmen) of the first one within the
meaning of §§271(2), 290 of the German Commercial Code (Handelsgesetzbuch); and

 

(b)in relation to any company incorporated in any other jurisdiction, any entity
from time to time of which another person has direct or indirect control and for
this purpose, a company or corporation shall be treated as being controlled by
another if that other company or corporation beneficially owns a majority of the
equity securities or other ownership interests have ordinary voting rights of it
(whether directly or indirectly through one or more intermediaries).

 

"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any other
member of the Group shall be a Swap Agreement.

 



 19 

 

 

"Swap Termination Value" means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

"Swiss Borrower" means a Borrower incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Federal Withholding Tax Act.

 

"Swiss Federal Withholding Tax" means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

"Swiss Federal Withholding Tax Act" means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

"Swiss Non-Bank Rules" means the Swiss Ten Non-Qualifying Bank Creditor Rule and
the Swiss Twenty Non-Qualifying Bank Creditor Rule.

 

"Swiss Qualifying Bank" means a person or entity (including any commercial bank
or financial institution (irrespective of its jurisdiction of organisation))
acting on its own account which has a banking licence in force and effect issued
in accordance with the banking laws in its jurisdiction of incorporation, or if
acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, and which, in both cases, effectively exercises as
its main purpose a true banking activity, having bank personnel, premises,
communication devices of its own and authority of decision making all in
accordance and as defined in the Guidelines or in the legislation and
explanatory notes addressing the same issues which are in force at such time.

 

"Swiss Ten Non-Qualifying Bank Creditor Rule" means the rule that the aggregate
number of creditors (or deemed creditors) under this Agreement which are not
Swiss Qualifying Banks must not exceed 10 (ten), all in accordance with the
meaning of the Guidelines or legislation or explanatory notes addressing the
same issues which are in force at such time.

 

"Swiss Twenty Non-Qualifying Bank Creditor Rule" means the rule that the
aggregate number of creditors (or deemed creditors) (including the Lenders),
other than Swiss Qualifying Banks, of a Swiss Borrower under all outstanding
debts relevant for classification as debenture (Kassenobligation) (within the
meaning of the Guidelines), such as loans, facilities and/or private placements
(including under the Finance Documents) must not at any time exceed 20 (twenty),
all in accordance with the meaning of the Guidelines or legislation or
explanatory notes addressing the same issues which are in force at such time.

 

"Tax or Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by or paid to any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 



 20 

 

 

 

"Term" means such period determined under this Agreement for which the Issuing
Bank is under a liability under an L/G.

 

"Termination Date" means the later of:

 

(a)8 December 2022; and

 

(b)the date falling five years after the date of this Agreement, if by no later
than 8 November 2022, the Company provides evidence in form and substance
reasonably satisfactory to the Majority Lenders that the Existing US Facility
Agreement has been successfully refinanced or extended with a facility or
facilities having a tenor that is at least five years after the date of this
Agreement.

 

"Total Commitments" means the aggregate of the Commitments, being EUR
150,000,000 at the date of this Agreement.

 

"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

"Transfer Date" means, in relation to an assignment and transfer by way of
assumption of contract (Vertragsübernahme') pursuant to Clause 23.5 (Procedure
for assignment and transfer by way of assumption of contract
(Vertragsübernahme')), the later of:

 

(a)the proposed Transfer Date specified in the Transfer Certificate; and

 

(b)the date on which the Agent executes the Transfer Certificate.

 

"Unpaid Sum" means any sum due and payable by an Obligor but unpaid by an
Obligor under the Finance Documents.

 

"U.S." and "United States" means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

"U.S. Borrower" means a Borrower whose jurisdiction of incorporation is a state
of the United States or the District of Columbia.

 

"U.S. GAAP" means the generally accepted accounting principles in the United
States of America as recognised by the Financial Accounting Standards Board or
other body or authority that succeeds the Financial Accounting Standards Board
in determining the generally accepted accounting principles in the United States
from time to time.

 

"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.

 

"U.S. Tax Obligor" means:

 

(a)a Borrower which is resident for tax purposes in the U.S.; or

 

(b)an Obligor some or all of whose payments under the Finance Documents are from
sources within the U.S. for US federal income tax purposes.

 



21

 

 

"Utilisation" means the issuance of an L/G.

 

"Utilisation Date" means the date on which a Utilisation is to be made, being
the date on which the relevant L/G is to be issued.

 

"Utilisation Request" means (i) a notice automatically generated by COGS and
sent to the respective Issuing Bank or (ii) in case COGS is not available, a
notice substantially in the form set out in Schedule 3 (Utilisation Request).

 

"VAT" means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2Construction

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)the "Agent", the "Arranger", any "Finance Party", any "Issuing Bank", any
"Lender", any "Obligor" or any "Party" shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

 

(ii)"assets" includes present and future properties, revenues and rights of
every description;

 

(iii)"director" includes any statutory legal representative(s)
(organschaftlicher Vertreter) of a person pursuant to the laws of its
jurisdiction of incorporation, including but not limited to, in relation to a
person incorporated or established in Germany, a managing director
(Geschäftsführer) or member of the board of directors (Vorstand);

 

(iv)a "Finance Document" or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

(v)"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(vi)a Lender's "participation" in relation to an L/G, shall be construed as a
reference to the relevant amount that is or may be payable by a Lender in
relation to that L/G;

 

(vii)a "person" includes any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity;

 

(viii)a person acting "reasonably" means the exercise of discretion in a
reasonable manner (nach billigem Ermessen) as set out in section 315 of the
German Civil Code (Bürgerliches Gesetzbuch).

 

(ix)a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any Governmental
Authority;

 

(x)a provision of law is a reference to that provision as amended or re-enacted;

 

(xi)any reference to "the date of this Agreement" shall be a reference to 8
March 2018; and

 

(xii)a time of day is a reference to Luxembourg time.

 



22

 

 

(b)Section, Clause and Schedule headings are for ease of reference only.

 

(c)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(d)A Default (including an Event of Default) is "continuing" if it has not been
remedied or waived.

 

(e)A Borrower "repaying" or "prepaying" an L/G means:

 

(i)the Borrower providing Cash Cover for that L/G;

 

(ii)the Agent receiving an L/G Reduction Notice as further specified in Clause
5.5 (Reversal and Reduction of L/Gs); or

 

(iii)the implementation of any other arrangement, including the delivery of a
Counter Guarantee, satisfactory to the relevant Issuing Bank,

 

and the amount by which an L/G is repaid or prepaid under paragraphs 1.2(e)(i)
to (iii) above is the amount of the relevant Cash Cover or reduction or Counter
Guarantee (in the case Cash Cover is provided for an L/G denominated in an
Optional Currency, converted into the currency in which that L/G is denominated
at the relevant exchange rate displayed in COGS in accordance with the COGS
Conditions or (if COGS is not available) at the Agent's Spot Rate of Exchange on
the date on which Cash Cover is provided).

 

(f)COGS "is not available" means that:

 

(i)the Agent has informed the Company and the Issuing Banks that the COGS system
will not be operational for a continuing period of more than 24 hours;

 

(ii)the COGS Website will not be accessible via the internet for a continuing
period of more than 24 hours;

 

(iii)the Company has informed the Agent with thirty (30) Business Days prior
written notice of its decision to discontinue the use of COGS;

 

(iv)the Agent has informed the Company and the Issuing Banks with one (1) Month
written notice to the end of a calendar quarter of its decision to discontinue
to offer COGS; or

 

(v)the Agent has informed the Company and the Issuing Bank that COGS is
disconnected with respect to the Borrowers with immediate effect (i) because
COGS has been used by a Borrower in relation to L/G's for any guarantee business
with the countries set out in Clause 1.3 (Limitation of use of COGS) of the COGS
Conditions or (ii) because any of the representations made by a Borrower
pursuant to Clause 1.3 (Limitation of use COGS) of the COGS Conditions are not
correct.

 



23

 

 

1.3Currency symbols and definitions

 

"€", "EUR" and "euro" denote the single currency of the Participating Member
States, "£", "GBP" and "sterling" denote the lawful currency of the United
Kingdom, "$", "USD" and "dollars" denote the lawful currency of the United
States of America, "CHF" denotes the lawful currency of Switzerland, "SEK"
denotes the lawful currency of Sweden, "SGD" denotes the lawful currency of
Singapore, "CNY" denotes the lawful currency of the People's Republic of China,
"INR" denotes the lawful currency of India, "SAR" denotes the lawful currency of
Saudi Arabia and "YEN" denotes the lawful currency of Japan.

 

1.4Language

 

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

 

1.5Pro Forma Calculations

 

All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence, assumption or repayment of
Financial Indebtedness, or other transaction shall in each case be calculated
giving pro forma effect thereto (and, in the case of any pro forma computation
made hereunder to determine whether such acquisition or disposition, or
issuance, incurrence, assumption or repayment of Financial Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive Financial Quarters ending with the most recent Financial
Quarter for which financial statements shall have been delivered pursuant to
Clause 19.1 (Financial statements) (or, prior to the delivery of any such
financial statements, ending with the last Financial Quarter included in the
Original Financial Statements of the Company), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings unless
permitted by Article 11 of Regulation S-X of the U.S. Securities Act of 1933)
and any related incurrence or reduction of Financial Indebtedness, all in
accordance with that Article. If any Financial Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Financial Indebtedness shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period (taking into
account any Swap Agreement pertaining to interest rates applicable to such
Financial Indebtedness).

 

1.6Divisions

 

For all purposes under the Finance Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
person becomes the asset, right, obligation or liability of a different person,
then it shall be deemed to have been transferred from the original person to the
subsequent person, and (b) if any new person comes into existence, such new
person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its equity interests at such time.

 

1.7Certain Calculations

 

No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in ‎Clause 20 (Financial covenants) and 21
(General undertakings) under this Agreement being exceeded solely as a result of
changes in currency exchange rates from those rates applicable on the last day
of the fiscal quarter of the Company immediately preceding the fiscal quarter of
the Company in which the applicable transaction or occurrence requiring a
determination occurs.

 



24

 

 

2.THE FACILITY

 

2.1The Facility

 

Subject to the terms of this Agreement, the Issuing Banks make available to the
Borrowers a multicurrency letter of credit facility in an aggregate amount equal
to the Total Commitments provided that the aggregate Base Currency Amount of all
outstanding L/Gs issued by the Issuing Banks on behalf of (or at the request of)
the Company may not exceed EUR 25,000,000 at any time.

 

2.2Increase

 

(a)The Company may by giving at least three Business Days' prior notice to the
Agent by no later than the date falling 20 Business Days after the effective
date of a cancellation of:

 

(i)the Available Commitments of a Defaulting Lender in accordance with paragraph
(d) of Clause 9.6 (Right of replacement or repayment and cancellation in
relation to a single Lender); or

 

(ii)the Commitments of a Lender in accordance with:

 

(A)Clause 9.1 (Illegality); or

 

(B)paragraph (a) of Clause 9.6 (Right of replacement or repayment and
cancellation in relation to a single Lender),

 

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount in the Base Currency of up to the amount of
the Available Commitments or Commitments so cancelled.

 

(b)Subject to Clause 2.3 (Allocation of Additional Commitments) below, the
Company may by giving at least three Business Days' prior notice to the Agent
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in the Base Currency of at least EUR
5,000,000 provided that:

 

(i)the total Base Currency Amount of all such increases of Commitments made
pursuant to this paragraph (b) must not exceed EUR 70,000,000 and the Total
Commitments after any such increase must not exceed EUR 220,000,000;

 

(ii)the respective increase must become effective during the Increase Period;
and

 

(iii)during the term of this Agreement the Company may not increase the
Commitments more than four times pursuant to this paragraph (b).

 



25

 

 

(c)The implementation of any increase pursuant to paragraph (a) or (b) above
shall be subject to the following provisions and the implementation of any
increase pursuant to paragraph (b) above shall in addition be subject to Clause
2.3 (Allocation of Additional Commitments):

 

(i)subject to Clause 2.3 (Allocation of Additional Commitments), the increased
Commitments will be assumed by one or more Lenders or other banks, financial
institutions, trusts, funds or other entities (each an "Increase Lender")
selected by the Company (each of which shall not be a member of the Group) and
each of which confirms in writing (whether in the relevant Increase Confirmation
or otherwise) its willingness to assume and does assume all the obligations of a
Lender corresponding to that part of the increased Commitments which it is to
assume, as if it had been an Original Lender;

 

(ii)each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

 

(iii)each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

 

(iv)the Commitments of the other Lenders shall continue in full force and
effect; and

 

(v)any increase in the Commitments shall take effect on the date specified by
the Company in the notice referred to above or any later date on which the
conditions set out in paragraph (d) below are satisfied.

 

(d)An increase in the Commitments will only be effective on:

 

(i)the execution by the Agent and the Company of an Increase Confirmation from
the relevant Increase Lender; and

 

(ii)in relation to an Increase Lender which is not a Lender immediately prior to
the relevant increase the Agent being satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Increase Lender. The Agent shall promptly notify the Company and the
Increase Lender upon being so satisfied.

 

(e)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

(f)The Company shall, promptly on demand, pay the Agent the amount of all costs
and expenses (including legal fees) reasonably incurred by it in connection with
any increase in Commitments under this Clause 2.2.

 



26

 

 

(g)The Company may pay to the Increase Lender a fee in the amount and at the
times agreed between the Company and the Increase Lender in a letter between the
Company and the Increase Lender setting out that fee provided that in respect of
any increase made pursuant to paragraph (b) of this Clause 2.2 the following
shall apply:

 

(i)no Increase Lender shall be given preferential treatment in respect of the
amount of fees paid to it in respect of such increase so that a higher fee may
only be paid if an Increase Lender is participating with a higher amount in the
respective increase. Increase Lenders participating with equal amounts must be
paid an equal amount of fees; and

 

(ii)the Company must offer to pay the participation fee in the Additional
Commitment Request and any Additional Commitment Request served within the first
six Months after the date of this Agreement shall offer at least the same level
of participation fee as applicable on the signing date of this Agreement.

 

(h)Clause 23.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

(i)an "Existing Lender" were references to all the Lenders immediately prior to
the relevant increase;

 

(ii)the "New Lender" were references to that "Increase Lender"; and

 

(iii)a "re-transfer" and "re-assignment" were references to respectively a
"transfer" and "assignment".

 

2.3Allocation of Additional Commitments

 

(a)Subject to paragraph (b) of Clause 2.2 (Increase) above the Company may, at
any time during the Increase Period, request the increase of the Total
Commitments by a total amount of EUR 70,000,000 (the amount requested being the
"Requested Additional Commitment Amount" and the increased part of the Total
Commitments being the "Additional Commitments") by delivery to the Agent of a
duly completed Additional Commitment Request setting out the total Additional
Commitments and any fee the Company is offering to pay in respect thereto and
asking each Lender whether it is willing to participate in the Additional
Commitments on a pro rata basis (based on the proportion borne by its
Commitments to the Total Commitments at the time of the request) (the "Pro Rata
Portion"); provided that with regard to any increase up to an amount of
EUR 25,000,000 in aggregate over the lifetime of this Agreement (any such
increase, a "Non-Pro Rata Increase"), the increased Commitments may also be
assumed by one or more Lenders or other banks, financial institutions, trusts,
funds or other entities (any such Lender or other entity shall be deemed to be
an "Increase Lender") selected by the Company (each of which shall not be a
member of the Group) which has confirmed in writing its willingness to
participate in the Additional Commitments with respect to the Non-Pro Rata
Increase; and provided further that the provisions set out in Clause 2.2
(Increase) paragraphs (c) (iii) and (iv) and (d) to (h) shall apply to such
Non-Pro Rata Increase mutatis mutandis. The Agent shall notify each Lender
without undue delay after receipt of an Additional Commitment Request of the
terms of that Additional Commitment Request by forwarding a copy of that
Additional Commitment Request to each Lender. If the Additional Commitments are
offered only to the Lenders, the Agent shall also notify each Lender of its
potential Pro Rata Portion.

 

(b)Within 15 Business Days of receipt of a copy of such Additional Commitment
Request from the Agent (the "First Response Period"), each Lender shall notify
the Agent and the Company whether it is prepared to participate in the
Additional Commitments in its Pro Rata Portion. Any Lender which has not
responded to the Agent within such period shall be deemed to have declined to
participate in such Additional Commitment.

 



27

 

 

(c)If the aggregate of the amounts (the "Committed Amount") notified by the
Lenders prepared to participate in the Additional Commitment (each a
"Participating Lender") to the Agent in accordance with, and within the period
set out in, paragraph (b) above is equal to the Requested Additional Commitment
Amount, the Agent shall allocate the participations in the Additional
Commitments to each Participating Lender based on the Pro Rata Portion of each
Lender. If the Committed Amount is less than the Requested Additional Commitment
Amount due to not all Lenders being Participating Lenders or a Participating
Lender only willing to commit less than its Pro Rata Portion the Agent shall
allocate the Additional Commitments to each Participating Lender based on the
amounts notified by them (provided that no allocation shall be made in excess of
a Pro Rata Portion of a Participating Lender) and shall then proceed as set out
in paragraph (d) below. The Agent shall notify each Participating Lender and the
Company of the allocation within five Business Days after the expiry of the
First Response Period. Each Participating Lender shall confirm in writing within
five Business Days after that notice being given by the Agent its willingness to
assume the respective Additional Commitments by executing a respective Increase
Confirmation as further specified in paragraph (c) of Clause 2.2 (Increase).

 

(d)If the Agent determines that the Committed Amount is less than the Requested
Additional Commitment Amount, it shall notify the Company and each Participating
Lender without undue delay thereof and of the balance of the Requested
Additional Commitment Amount and the Committed Amount (the "Additional
Commitment Shortfall").

 

(e)Each Participating Lender may then within five Business Days of such
notification notify the Agent and the Company whether or not it is willing to
increase its participation in the Additional Commitments (and if so by which
amount). Any Participating Lender which has not responded to the Agent within
such period shall be deemed to have declined to further increase its
participation in the Additional Commitments. If the Agent then determines that
the further increase in the Additional Commitments offered by the relevant
Participating Lenders is equal to or less than the Additional Commitment
Shortfall, it shall allocate further participations in the Requested Additional
Commitments to each Participating Lender on the basis of the additional amounts
offered by the respective Participating Lender. If the Agent determines that the
aggregate amount of the further increase in the Additional Commitments offered
by the relevant Participating Lenders is higher than the Additional Commitment
Shortfall, it shall allocate the further participations pro rata based on the
total amount of all Additional Commitments offered by Participating Lenders
pursuant to this paragraph (e) and the share of each Participating Lender in
such total amount. Sentences 3 and 4 of paragraph (c) above shall then apply
mutatis mutandis.

 

(f)If the Agent then determines that the aggregate amount of the Participating
Lenders' Committed Amount is less than the Requested Additional Commitment
Amount, it shall notify the Company without undue delay of such occurrence and
of the final Additional Commitment Shortfall. The Company may then within 20
Business Days of such notice select any other bank, financial institution,
trusts, funds or other entities (each of which shall not be a member of the
Group) to participate in the respective Additional Commitments provided that the
aggregate amount of such participations shall not exceed the amount of the final
Additional Commitment Shortfall and further provided that such potential lender
confirms in writing within such 20 Business Days its willingness to assume the
respective Additional Commitments as further specified in paragraph (c) of
Clause 2.2 (Increase) by executing the respective Increase Confirmation.

 

(g)No Lender shall be obliged to participate in any Additional Commitment or
increase its participation in the Additional Commitment it was prepared to
assume unless it has otherwise agreed in accordance with paragraphs (c), (d) or
(e) (as the case may be) above.

 



28

 

 

2.4Finance Parties' rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are several
and do not constitute a joint obligation (Ausschluss der gesamtschuldnerischen
Haftung). Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and do not constitute a joint
creditorship (Ausschluss der Gesamtgläubigerschaft) and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall, except as
otherwise set out in this Agreement or any other Finance Document, be a separate
and independent debt (Ausschluss der gesamtschuldnerischen Haftung).

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.PURPOSE

 

3.1Purpose

 

Each Borrower shall use any L/G to collateralise obligations of, or claims
against, any Borrower (or, subject to Clause 5.8 (Affiliate of a Borrower), any
Affiliate Borrower) in each case arising in connection with the operational
business requirements of any Borrower (or, subject to Clause 5.8 (Affiliate of a
Borrower), any Affiliate Borrower) in relation to the issuance of:

 

(a)tender guarantees (Bietungsavale);

 

(b)advance payment guarantees (Anzahlungsavale);

 

(c)performance guarantees (Vertragserfüllungsavale);

 

(d)rental guarantees (Mietavale);

 

(e)customs guarantees (Zollavale);

 

(f)warranty guarantees (Gewährleistungsavale); or

 

(g)payment guarantees for suppliers (Lieferantenavale).

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the use of an L/G granted
pursuant to this Agreement.

 



29

 

 

4.CONDITIONS OF UTILISATION

 

4.1Initial conditions precedent

 

No Borrower may deliver a Utilisation Request to the Agent or an Issuing Bank
unless the Agent has received all of the documents and other evidence listed in
Part 1 (Conditions Precedent to Initial Utilisation) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.

 

4.2Further conditions precedent

 

An Issuing Bank will only be obliged to comply with Clause 5.3 (Issue of L/Gs)
if on the date of the Utilisation Request and on the proposed Utilisation Date:

 

(a)no Default is continuing or would result from the issue of the L/G;

 

(b)the Repeated Representations made by each Obligor are true in all material
respects; and

 

(c)no Change of Control has occurred.

 

4.3Conditions relating to Optional Currencies

 

A currency will constitute an Optional Currency in relation to an L/G if it is:

 

(a)USD, GBP or CHF; or

 

(b)SEK, SGD, CNY, INR, SAR or YEN; or

 

(c)any other currency agreed with the relevant Issuing Bank as at or prior to
receipt by it or as the case may be, the Agent of the relevant Utilisation
Request for that L/G;

 

provided that in the case of paragraphs (b) and (c) above, the aggregate Base
Currency Amount of all L/Gs denominated in any such currencies shall not exceed
EUR 20,000,000 at any time. Each Issuing Bank will only be obliged to issue an
L/G in an Optional Currency if this Optional Currency (other than in the case of
paragraphs (a) and (b) above) is approved between the relevant Issuing Bank and
the relevant Borrower.

 

5.UTILISATION

 

5.1General

 

(a)Each Borrower may, subject to the provisions of this Clause 5 (Utilisation)
and Clause 7 (L/Gs) utilise the Facility by delivering to the relevant Issuing
Bank a duly completed Utilisation Request by entering the required data into
COGS in accordance with the COGS Conditions.

 

(b)If COGS is not available the relevant Borrower may deliver the respective
duly completed Utilisation Request to the Agent not later than the Specified
Time provided that any Utilisation Request not received via COGS must be
pre-advised to the Agent by telephone by the relevant Borrower.

 

(c)As soon as reasonably practicable following the date of this Agreement and
all Existing L/Gs having been rolled as L/Gs into this Agreement, the Company
shall endeavour to request Utilisations on a pro rata basis to ensure that the
Commitment of each Lender is utilised pro-rata to its participation in the Total
Commitments.

 



30

 

 

5.2Completion of a Utilisation Request

 

(a)Subject to Clause 5.8 (Affiliate of a Borrower) and paragraph (f) below, each
Utilisation Request is irrevocable and will not be regarded as having been duly
completed unless:

 

(i)it identifies the relevant Borrower and the type of L/G (and for the purposes
of COGS, standby letters of credit include commercial or trade letters of
credit);

 

(ii)it identifies the relevant Issuing Bank and whether it is to be issued by
one or several Issuing Banks (and in the latter case in which portions);

 

(iii)it identifies the proposed Utilisation Date which is a Business Day falling
within the Availability Period;

 

(iv)it identifies the amount and currency of the requested L/G;

 

(v)the L/G is denominated in the Base Currency or an Optional Currency;

 

(vi)the amount of the L/G requested is an amount whose Base Currency Amount is
not more than the Available Facility and the Available Commitment of the Issuing
Bank;

 

(vii)a form of the relevant requested L/G as outlined in Clause 3.1 (Purpose) is
(x) attached, (y) agreed with the relevant Issuing Bank and (z) satisfies the
L/G Approved Criteria;

 

(viii)the obligor of the obligations secured by the L/G is the respective
Borrower, the beneficiary of the L/G is identified and the underlying contract
is specified;

 

(ix)it specifies the expiry date specified in the relevant L/G or, as the case
may be, the expiry date of the Commercial Lifetime of the relevant L/G; and

 

(x)the delivery instructions for the L/G are specified.

 

(b)The Agent shall in no event be held responsible for a non - or a delayed
processing of any Utilisation Request (irrespective of whether made through COGS
or otherwise) unless such delayed processing is caused by gross negligence or
wilful misconduct on the part of the Agent. As the Agent will not, in the event
of a Utilisation Request or other information submitted by telefax, letter or
email, be in a position to verify whether any document received as a Utilisation
Request has been duly authorised and sent by the relevant Borrower, the Company
and each Borrower agrees that the Agent shall be entitled to execute all
Utilisation Requests hereunder received by telefax, letter or email or with
respect to which further information was delivered by telefax, letter or email
if on their face such telefaxes, letters or emails appear to be duly authorised
and executed by persons acting on behalf of the Company and/or the relevant
Borrower who have been identified as authorised signatories in accordance with
the COGS Conditions or in the certificate referred to under paragraph (g) of
Part 1 or number 7 of Part 2 (Conditions Precedent required to be delivered by
an Additional Obligor) of Schedule 2 (Conditions Precedent). Neither the Agent
nor any of the Issuing Banks shall be held liable for the execution of any
forged Utilisation Request received by telefax, letter or email except where the
forgery is evident (offensichtlich) or the Agent or the respective Issuing Bank
acted with gross negligence or wilful misconduct.

 



31

 

 

(c)Provided the requirements set out in Clause 4.1 (Initial conditions
precedent) and Clause 4.2 (Further conditions precedent) are satisfied, each
Existing L/G shall be treated as an L/G issued under this Agreement.

 

(d)Only one L/G may be requested in each Utilisation Request.

 

(e)The maximum aggregate Base Currency Amount of all outstanding standby,
commercial or trade letters of credit shall at no time exceed EUR 50,000,000.

 

(f)A Utilisation Request may only be revoked by the relevant Borrower:

 

(i)before the Agent has forwarded the Utilisation Request to the relevant
Issuing Bank by giving notice to the Agent; or

 

(ii)thereafter, by giving notice to the relevant Issuing Bank which has to be
received by that Issuing Bank at a time that Issuing Bank will, with reasonable
efforts, still be in a position to stop the process that the relevant L/G is
delivered to the relevant beneficiary or any other party as instructed by the
relevant Borrower. In such case that Issuing Bank shall promptly inform the
Agent whether or not that L/G has been issued.

 

5.3Issue of L/Gs

 

(a)The Agent must promptly notify the relevant Issuing Bank of the details of
the requested L/G (including its Base Currency Amount if the requested L/G is
denominated in an Optional Currency).

 

(b)An L/G can be issued by one Issuing Bank or jointly by two or more Issuing
Banks provided that there shall be no joint liability (Gesamtschuldnerschaft)
between the relevant Issuing Banks and each Issuing Bank shall only be liable
for payment of a certain portion of the Face Amount of the relevant L/G which
portion must be set out in the L/G and comply with the requirements set out in
paragraph (c) of Clause 5.4 (Extension of L/Gs) below.

 

(c)A proposed Issuing Bank is not obliged to issue (and shall not issue) any L/G
if it notifies the relevant Borrower that it will not be able to issue the L/G
on the basis of any of the following grounds:

 

(i)a Lender's share in the outstanding L/Gs (including, for the avoidance of
doubt and without limitation, any L/G in respect of which Cash Cover has been
provided) would exceed its Commitment;

 

(ii)the Base Currency Amount (calculated as at the date of the Utilisation
Request) of all outstanding L/Gs constituting standby, commercial or trade
letters of credit (including, for the avoidance of doubt and without limitation,
any L/Gs of that type in respect of which Cash Cover has been provided) would
exceed EUR 50,000,000;

 

(iii)the Base Currency Amount (calculated as at the date of the Utilisation
Request) of all outstanding L/Gs (including, for the avoidance of doubt and
without limitation, any L/G in respect of which Cash Cover has been provided)
would exceed the Total Commitments;

 

(iv)the requirements of Clause 5.2 (Completion of a Utilisation Request) are not
satisfied; or

 

(v)the L/G Approved Criteria are not satisfied and the relevant Issuing Bank is
not willing to dispense with these requirements.

 

For the avoidance of doubt, any letter of credit or similar instrument issued by
an Issuing Bank in excess of the amounts described above will be issued on a
bilateral basis and not be subject to (nor benefit from) the provisions of this
Agreement.

 



32

 

 

(d)Subject to the terms of this Agreement being met:

 

(i)the relevant Issuing Bank must issue the L/G on the Utilisation Date; or

 

(ii)with respect to the Existing L/Gs, on and from the date the requirements set
out in Clause 4.1 (Initial conditions precedent) and Clause 4.2 (Further
conditions precedent) are satisfied, each Existing L/G will be treated as an L/G
issued under this Agreement.

 

(e)The Issuing Bank shall use COGS, if COGS is available, also for any
amendment, reduction or cancellation of any L/G issued under COGS.

 

(f)For the avoidance of doubt, each relevant Issuing Bank is itself responsible
for checking whether any currency requested has been approved by it and whether
all other requirements for a Utilisation are satisfied and the Agent will take
no responsibility for this.

 

5.4Extension of L/Gs

 

(a)A Borrower may by giving a Utilisation Request request that an L/G issued on
its behalf which would otherwise expire is extended by delivery to the Agent of
a notice specifying the new proposed Maturity Date in accordance with the terms
of that L/G and, in any event, by no later than four Business Days before the
Maturity Date of that L/G.

 

(b)The Agent must promptly notify the relevant Issuing Bank of the details of
the requested extension of the L/G and the amount of its share of that L/G.

 

(c)An Issuing Bank shall only be obliged to comply with such a Utilisation
Request if on the date of the Utilisation Request and on the proposed extension
date no Event of Default is continuing or would result from such extension and
no Change of Control has occurred.

 

(d)An Issuing Bank is not obliged to (and shall not) extend any L/G if as a
result of such extension:

 

(i)a Lender's share in the outstanding L/Gs (including, for the avoidance of
doubt and without limitation, any L/G in respect of which Cash Cover has been
provided) would exceed its Commitment;

 

(ii)the Base Currency Amount (calculated as at the date of the Utilisation
Request) of all outstanding standby, commercial or trade letters of credit
(including, for the avoidance of doubt and without limitation, any L/G in
respect of which Cash Cover has been provided) would exceed EUR 50,000,000; or

 

(iii)the Base Currency Amount (calculated as at the date of the Utilisation
Request) of all outstanding L/Gs (including, for the avoidance of doubt and
without limitation, any L/G in respect of which Cash Cover has been provided)
would exceed the Total Commitments.

 



33

 

 

(e)The terms of each extended L/G will remain the same as before the extension,
except that:

 

(i)its amount may be reduced; and

 

(ii)its Maturity Date will be the date specified in the Utilisation Request.

 

(f)Subject to the terms of this Agreement being met, the relevant Issuing Bank
must extend the L/G in the manner requested.

 

5.5Reversal and reduction of L/Gs

 

(a)An Issuing Bank shall (if COGS is available) enter into COGS and otherwise
give written notice to the Agent (in each case an "L/G Reduction Notice") of any
reduction pursuant to any event set out in paragraph (b) of this Clause 5.5 of
the maximum amount payable under any L/G issued by it promptly upon the
occurrence of such reduction.

 

(b)For the purposes of paragraph (a) above, a reduction of the maximum amount
payable under any L/G occurs if an Issuing Bank is satisfied that:

 

(i)in relation to an L/G issued by that Issuing Bank which under its terms
expires without any doubt if no demand for payment has been received by that
Issuing Bank on or before a specified expiry date, no demand in respect of that
L/G has been received by that Issuing Bank on or before such date; or

 

(ii)in relation to an L/G issued by that Issuing Bank whose terms do not provide
for an expiry without any doubt on a specific expiry date if no demand for
payment has been received by that Issuing Bank on or before that date (or, in
the case of a release of an L/G, on or before the expiry date specified
therein):

 

(A)the original of the L/G (including all amendments (if any)) has been returned
to that Issuing Bank by the beneficiary or the relevant Borrower; or

 

(B)the L/G has been released in writing by the beneficiary; or

 

(iii)in relation to an L/G whose terms provide for a reduction of its Face
Amount, the conditions of such reduction under the terms of the L/G are without
any doubt satisfied; or

 

(iv)the beneficiary has unconditionally certified to the Issuing Bank the
reduction of the Face Amount of the L/G in writing; or

 

(v)after having effected (full or partial) payment pursuant to a demand to the
extent it has been reimbursed by the relevant Borrower or on its behalf in the
amount required by the terms of this Agreement; or

 

(vi)for the avoidance of doubt, such Issuing Bank is otherwise satisfied that it
has no further liability under the relevant L/G.

 



34

 

 

5.6Handling of Utilisation Requests, issuance of L/Gs

 

(a)Each Utilisation Request in respect of an L/G with respect to which the terms
of sub-paragraphs (a)(ii) and (a)(vii) of Clause 5.2 (Completion of a
Utilisation Request) and paragraph (c) of Clause 5.4 (Extension of L/Gs) are
complied with:

 

(i)will, if received under COGS, be automatically forwarded to the relevant
Issuing Bank, and

 

(ii)shall, if received by the Agent otherwise than over COGS, be forwarded by
the Agent without undue delay to the Issuing Bank

 

for issuance of the requested L/G. If the terms of sub-paragraphs (a)(ii) and
(a)(vii) of Clause 5.2 (Completion of a Utilisation Request) and paragraph (c)
of Clause 5.4 (Extension of L/Gs) applicable to the issuance of such L/G are not
fulfilled the relevant Utilisation Request will not be processed and the Agent
shall promptly inform the relevant Borrower accordingly.

 

(b)Promptly following receipt of the relevant notification under COGS that a
Utilisation Request where it is named as the Issuing Bank has been sent to it
or, as the case may be, the Utilisation Request forwarded to it by the Agent
pursuant to paragraph (a)(ii), the Issuing Bank shall determine whether, in
respect of such Utilisation Request and the requested L/G, the L/G Approved
Criteria and all other requirements set out in this Clause 5 other than those in
sub-paragraphs (a)(ii) and (a)(vii) of Clause 5.2 (Completion of a Utilisation
Request) and paragraph (c) of Clause 5.4 (Extension of L/Gs) (the "L/G
Requirements") are fulfilled.

 

(c)Following determination in accordance with paragraph (b), the Issuing Bank
shall confirm through COGS (or, if COGS is not available, inform the Agent
accordingly) whether:

 

(i)the L/G Requirements are fulfilled (and, if the L/G is denominated in an
Optional Currency, COGS will automatically (and if COGS is not available, the
Agent shall) calculate the Base Currency Amount with respect thereto); or

 

(ii)it will not be able to issue the requested L/G at all because all or some of
the L/G Requirements are not fulfilled and, if so, which one(s).

 

(d)In the event of notification by the Issuing Bank that it will not issue the
requested L/G the Agent shall, if such information is not generated by COGS,
inform the relevant Borrower and the Borrower shall:

 

(i)agree with the Issuing Bank such amendment of the requested L/G as is
necessary and possible to enable the Issuing Bank to issue the relevant L/G; and

 

(ii)if no agreement can be reached between the Issuing Bank and the Borrower (in
particular if the L/G Requirements are not complied with): (A) the Issuing Bank
shall not issue the requested L/G; and (B) the Borrower shall promptly withdraw
the relevant Utilisation Request.

 

(e)The Issuing Bank shall promptly enter into COGS (or, if COGS is not
available, inform the Agent of) all changes in respect of a requested L/G agreed
with the relevant Borrower pursuant to paragraph (d) above.

 



35

 

 

5.7Reports, Correction of bookings

 

(a)The Agent will generate under COGS (unless COGS is not available) on each day
reports (the "COGS Reports") stating inter alia with respect to the previous
day:

 

(i)the Base Currency Amount of all outstanding L/Gs as determined for such day;
and

 

(ii)the aggregate Base Currency Amount of all outstanding L/Gs issued on behalf
of the Company;

 

(iii)the aggregate Base Currency Amount of all outstanding L/Gs issued in an
Optional Currency not being either USD, GBP or CHF; and

 

(iv)all relevant information (including the name of the beneficiary of the L/G,
the type of L/G, the L/G amount, the date of issuance or prolongation and the
initially fixed maturity date or Commercial Lifetime (and if applicable, any
prolongation thereof) of such L/G) with respect to any L/G outstanding.

 

(b)The Borrowers, the Agent, the Lenders and the Issuing Banks may download
copies of the COGS Reports for their internal use over COGS (or, if COGS is not
available, upon request from the Agent). In the event that the Company, the
Agent and/or any Issuing Bank does not agree with any matter contained in the
COGS Reports it shall, by no later than 5.00 p.m. on the third Business Day
following the date of generation of the relevant COGS Report, notify the Agent
accordingly; provided, however, that the failure to notify the Agent by such
third Business Day will not result in the waiver of any right to dispute any
matter contained in such COGS Report.

 

(c)If the Agent receives a notice pursuant to paragraph (b) that a COGS Report
does not properly reflect any booking as it would have to be made pursuant to
this Agreement, it shall promptly inform all other Parties who would be affected
by any change in the relevant booking and thereafter the relevant Parties shall
seek mutual agreement on the relevant corrections and any entries in COGS shall
be made or, as the case may be, corrected by the Agent accordingly. In the case
that any such correction has an impact on the amount of any fees payable or paid
under this Agreement, any such difference shall be taken into account by the
Agent in the next notification to the Company and payment to the Lenders
pursuant to Clause 11.1 (Commitment fee) or Clause 11.2 (L/G fee).

 

5.8Affiliate of a Borrower

 

(a)Subject to the terms of this Agreement, an Affiliate of a Borrower may with
the approval of the relevant Issuing Bank become a borrower (any such Affiliate,
an "Affiliate Borrower") with respect to an L/G.

 

(b)The Company shall specify any relevant Affiliate Borrower in the Utilisation
Request.

 

(c)If a Borrower ceases to be a Borrower under this Agreement in accordance with
Clause 24.3 (Resignation of a Borrower), any Subsidiary of such Borrower that is
an Affiliate Borrower shall cease to have any rights under this Agreement and
the Borrower is obliged to repay such L/G prior to ceasing to be a Borrower.

 

(d)Where this Agreement or any other Finance Document imposes an obligation on a
Borrower under an L/G and the relevant borrower is an Affiliate Borrower which
is not a party to that document, the relevant Borrower shall ensure that the
obligation is performed by its Affiliate.

 

(e)Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any Affiliate
of a Borrower being under no obligations under any Finance Document or L/G.

 



36

 

 

6.REBASING

 

6.1Determination of the Base Currency Amount

 

On the last Business Day of each calendar quarter (a "Calendar Quarter Date") on
which at least one L/G is outstanding under this Agreement which is denominated
in an Optional Currency, COGS will automatically and, if COGS is not available,
the Agent shall determine the Base Currency Amount of each L/G outstanding by
notionally converting the amount of that L/G into the Base Currency on the basis
of the relevant exchange rate displayed in COGS in accordance with the COGS
Conditions or (if COGS is not available) the Agent's Spot Rate of Exchange on
the date of calculation.

 

6.2Company's obligation to prepay

 

(a)If with respect to a Calendar Quarter Date (each a "Rebasing Day") the
aggregate Base Currency Amount of the outstanding L/Gs of an Issuing Bank
exceeds its Commitment applicable on that Rebasing Day (the exceeding amount
being the "Excess Amount"), the Company must, if requested by the Agent in
writing to do so, within 10 Business Days following such request ensure that a
sufficient amount of the outstanding L/Gs are prepaid by the Borrowers
(including, for the avoidance of doubt, by providing Cash Cover), in each case
to eliminate the Excess Amount.

 

(b)If in respect of any Rebasing Day subsequent to a Rebasing Day in respect of
which Cash Cover had been provided pursuant to paragraph (a) the Excess Amount
has been reduced, the whole or relevant part of the Cash Cover shall be released
within five Business Days of the relevant Rebasing Day provided that no Default
has occurred which is continuing.

 

6.3Notification

 

The Agent must notify the Company and the Issuing Banks of any relevant Base
Currency Amount (and the relevant exchange rate displayed in COGS in accordance
with the COGS Conditions or (if COGS is not available) the applicable Agent's
Spot Rate of Exchange) promptly after it is ascertained.

 

7.L/GS

 

7.1Claims under an L/G

 

(a)Each Borrower irrevocably and unconditionally authorises the relevant Issuing
Bank to pay any claim made or purported to be made under an L/G requested by it
(or requested by the Company on its behalf) and which appears on its face to be
in order (in this Clause 7.1, a "claim") notwithstanding any defences against
that claim which are or may be available to it under the law applicable to that
L/G and which arise from, or relate to, the underlying transaction.

 

(b)Each Borrower shall immediately on demand pay to the Agent for the relevant
Issuing Bank an amount equal to the amount of any claim.

 



37

 

 

(c)Each Borrower acknowledges that an Issuing Bank:

 

(i)is not obliged to carry out any investigation or notify or seek any
confirmation from any other person (including without limitation the Company and
the Borrower) before paying a claim; and

 

(ii)deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person (including without limitation any defences which
arise from, or relate to, the underlying transaction which are or may be
available to that Issuing Bank under the law applicable to the relevant L/G).

 

(d)The obligations of a Borrower under this Clause will not be affected by:

 

(i)the sufficiency, accuracy or genuineness of any claim or any other document;
or

 

(ii)any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 

7.2Indemnities

 

(a)Each Borrower shall immediately on demand indemnify an Issuing Bank against
any cost, loss or liability incurred by that Issuing Bank (otherwise than by
reason of that Issuing Bank's gross negligence, bad faith or wilful misconduct)
in acting as an Issuing Bank under any L/G requested by (or on behalf of) that
Borrower.

 

(b)The obligations of any Borrower under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:

 

(i)any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under an L/G or any other person;

 

(ii)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

(iii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under an L/G or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

(iv)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any beneficiary
under an L/G or any other person;

 

(v)any amendment (however fundamental) or replacement of a Finance Document
consented to by the Company, any L/G or any other document or security;

 

(vi)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any L/G or any other document or security; or

 

(vii)any insolvency or similar proceedings.

 

(c)Neither the Company nor any Borrower shall be entitled to reject payment
otherwise due by it pursuant to this Agreement on the basis of the argument that
an L/G with respect to which an Issuing Bank claims payment should not have been
issued or should not have been issued under its terms by that Issuing Bank
pursuant to the terms of this Agreement or applicable law or regulations.

 



38

 

 

7.3Rights of contribution

 

(a)No Obligor will be entitled to any right of contribution or indemnity from
any Finance Party in respect of any payment it may make under this Clause 7.

 

(b)No Issuing Bank will be entitled to any right of contribution or indemnity
from any other Issuing Bank other than pursuant to Clauses 27.6 (Loss Sharing in
respect of L/Gs) and 27.7 (Sharing of Recoveries / Adjustment of Loss Sharing).

 

8.REPAYMENT

 

(a)Subject to paragraph (b) below, each L/G which would otherwise be outstanding
on the Termination Date shall be repaid on the Termination Date.

 

(b)In respect of each outstanding L/G the Maturity Date of which falls after the
Termination Date, an Issuing Bank may either:

 

(i)continue to provide the respective L/G on a bilateral basis on terms and
conditions agreed upon between that Issuing Bank, the Company and the relevant
Borrower in a separate agreement reasonably satisfactory to that Issuing Bank to
be reached no later than on the Termination Date;

 

(ii)continue to provide the respective L/G on a bilateral basis following
receipt of a Counter Guarantee by no later than the Termination Date; or

 

(iii)require that Cash Cover (or such other security which is reasonably
satisfactory to that Issuing Bank) is provided by the relevant Borrower (or the
Company) with respect to the counterindemnity obligations owed to that Issuing
Bank by the relevant Borrower in respect of the outstanding L/Gs issued by that
Issuing Bank not later than on the Termination Date.

 

(c)Any negotiations between an Issuing Bank, the Company and the relevant
Borrower about a bilateral continuation or the terms and conditions and the
implementation of the Cash Cover or other Security shall be made between that
Issuing Bank and the relevant Borrower directly without involvement of the
Agent.

 

(d)Each L/G outstanding on the Termination Date shall, in the case of a
bilateral continuation of that L/G pursuant to paragraph (b) above, for all
purposes of this Agreement cease to be treated as an L/G issued under this
Agreement as of the Termination Date provided however that unless otherwise
agreed by the relevant Issuing Bank the fees set out in Clauses 11.2 (L/G fee)
and 11.5 (Issuance and Administration Fee) shall continue to be payable but
shall be paid directly to (and calculated by) the relevant Issuing Bank instead
of the Agent. In addition, the fees set out in Clause 11.2 (L/G fee) shall be
reduced as set out in paragraph (a) of Clause 11.2 (L/G fee).

 



39

 

 

9.PREPAYMENT AND CANCELLATION

 

9.1Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 

(a)that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled and it shall not be obliged to issue any L/G; and

 

(c)each Borrower and the Company shall cooperate with the relevant Lender to
seek a release by the relevant beneficiaries of each L/G issued by that Lender
and outstanding at such time and, if and to the extent an L/G is not released by
the date notified by that Lender, the Company shall, or shall procure that any
relevant Borrower will, prepay all outstanding L/Gs of that Lender.

 

9.2Change of control

 

In the event of a Change of Control:

 

(a)the Company shall promptly notify the Agent upon becoming aware of that
event;

 

(b)a Lender shall not be obliged to issue any L/Gs; and

 

(c)if a Lender so requires and notifies the Agent within 10 days of being
informed by the Agent of the event, the Agent shall, by not less than 10 days'
notice to the Company, cancel the Commitment of that Lender and declare the
participation of that Lender in all outstanding L/Gs, together with accrued L/G
fees, and all other amounts accrued under the Finance Documents owed to that
Lender by the Obligors, immediately due and payable, whereupon the Commitment of
that Lender will be cancelled and all such outstanding amounts will become
immediately due and payable and each Borrower shall prepay the relevant
outstanding L/Gs.

 

9.3Voluntary cancellation

 

The Company may, if it gives the Agent not less than three Business Days' prior
written notice (or such shorter period as the Majority Lenders may agree),
cancel the whole or any part (being a minimum amount of EUR 5,000,000) of the
Available Facility. Any cancellation under this Clause 9.3 shall reduce the
Commitments of the Lenders rateably under the Facility.

 

9.4Automatic cancellation

 

If the first Utilisation Date has not occurred by the date falling one Month
after the date of this Agreement, the Facility will be automatically cancelled
in full.

 

9.5Voluntary prepayment

 

A Borrower to which an L/G has been issued may, if it gives the Agent not less
than three Business Days' prior notice (or such shorter period as the Majority
Lenders may agree), prepay the whole or any part of that L/G.

 



40

 

 

 

9.6Right of replacement or repayment and cancellation in relation to a single
Lender

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 12.2 (Tax gross-up);

 

(ii)any Lender claims indemnification from the Company under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs); or

 

(iii)any Lender is a Defaulting Lender;

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or Defaulting Lender status continues, give the Agent
notice of cancellation of the Commitment of that Lender and its intention to
procure the repayment of that Lender's participation in the L/Gs.

 

(b)On receipt of a notice of cancellation referred to in paragraph (a) above,
the Commitment of that Lender shall immediately be reduced to zero.

 

(c)Each Borrower to which a Utilisation is outstanding shall repay that Lender's
participation in any such Utilisations.

 

(d)The Company may, in the circumstances set out in paragraph (a) above, on
three Business Days' prior notice to the Agent and the Lender (or such shorter
period as the Majority Lenders may agree), replace that Lender by requiring that
Lender to (and, to the extent permitted by law, that Lender shall) assign and
transfer by way of assumption of contract (Vertragsübernahme) pursuant to Clause
23 (Changes to the Lenders) all (and not part only) of its Available Commitment
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity selected by the Company which confirms its willingness to
assume and does assume all the obligations of the transferring Lender in
accordance with Clause 23 (Changes to the Lenders).

 

(e)The replacement of a Lender pursuant to paragraph (d) above shall be subject
to the following conditions:

 

(i)the Company shall have no right to replace the Agent;

 

(ii)neither the Agent nor any Lender shall have any obligation to find a
replacement Lender;

 

(iii)in no event shall the Lender replaced under paragraph (d) above be required
to pay or surrender any of the fees received by such Lender pursuant to the
Finance Documents; and

 

(iv)the Lender shall only be obliged to assign and transfer its rights and
obligations pursuant to paragraph (d) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer.

 

(f)A Lender shall perform the checks described in paragraph 9.6(e)(iv) above as
soon as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Agent and the Company when it is
satisfied that it has complied with those checks.

 



41

 

 

9.7Mandatory repayment and cancellation of Lenders

 

If on the date falling six months before the earliest FATCA Application Date for
any payment by a Party to a Lender (or to the Agent for the account of that
Lender), that Lender is not a FATCA Exempt Party and, in the opinion of that
Lender (acting reasonably), that Party will, as a consequence, be required to
make a FATCA Deduction from a payment to that Lender (or to the Agent for the
account of that Lender) on or after that FATCA Application Date (a "FATCA
Event"):

 

(a)that Lender shall, reasonably promptly after that date, notify the Agent of
that FATCA Event and the relevant FATCA Application Date;

 

(b)if, on the date falling one month before such FATCA Application Date, that
FATCA Event is continuing:

 

(i)that Lender may, at any time between one month and two weeks before such
FATCA Application Date, notify the Agent;

 

(ii)upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled; and

 

(iii)each Borrower shall repay that Lender's participation in the Utilisations
made to that Borrower on the last Business Day before the relevant FATCA
Application Date.

 

9.8Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this Clause
9 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and without premium or penalty.

 

(c)No Borrower may reborrow any part of the Facility which is prepaid (other
than pursuant to Clause 9.5 (Voluntary prepayment)) or cancelled pursuant to
Clause 9.3 (Voluntary Cancellation) or Clause 9.4 (Automatic Cancellation).

 

(d)The Borrowers shall not repay or prepay all or any part of the L/Gs or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(e)Subject to Clause 2.2 (Increase), no amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

(f)If the Agent receives a notice under this Clause 9 it shall promptly forward
a copy of that notice to either the Company or the affected Lender, as
appropriate.

 

(g)If all or part of an L/G is repaid or prepaid and is not available for
redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitments (equal to the Base Currency Amount of
the amount of the L/G which is repaid or prepaid) will be deemed to be cancelled
on the date of repayment or prepayment.

 

(h)Any prepayment of an outstanding L/G shall be made in the manner described in
paragraph (b) of Clause 8 (Repayment) and shall be subject to the continued
payment of the L/G fees and administration fees as further specified in Clause 8
(Repayment).

 



42

 

 

10.CASH COVER

 

(a)Where any Borrower or the Company is obliged to provide "Cash Cover" for an
L/G to the Agent or an Issuing Bank under this Agreement, cash cover is provided
if that Borrower or the Company pays an amount in the currency in which that L/G
is denominated to an interest-bearing account in the name of that Borrower or
the Company, as the case may be, and the following conditions are met:

 

(i)the account is with the Agent or with an Affiliate of the Agent (if the Cash
Cover is to be provided to the Agent) or with the relevant Issuing Bank or other
party agreed by the Issuing Bank (if the Cash Cover is to be provided to that
Issuing Bank);

 

(ii)until no amount is or may be outstanding under that L/G, withdrawals from
the account may only be made to pay the relevant Issuing Bank (or Agent, if
applicable) amounts due and payable to it under this Agreement in respect of
that L/G, subject to paragraph (c) below; and

 

(iii)that Borrower or, as the case may be, the Company has executed a security
document over that account, in form and substance reasonably satisfactory to the
Agent or the relevant Issuing Banks (as applicable) with which that account is
held, creating a first ranking security interest over that account for the sole
benefit of the relevant Issuing Bank,

 

and the account will bear interest at a rate equal to: for GBP, SONIA (Sterling
Over Night Index Average), for USD, FFE (Feds Funds Effective), for EUR, EONIA
(Euro Overnight Index Average) and for CHF, SARON (Swiss Overnight Index
Average) (in each case as determined by the Issuing Bank) for deposits in that
currency for one month (if that amount is placed on a one month time deposit),
or upon the request of the Agent or any of the Issuing Banks the applicable
Overnight Libor Rate for the relevant currency (GBP, USD, EUR or CHF), or
otherwise (if it is not or if the deposit is in a currency other than GBP, USD,
EUR or CHF) at a normal commercial rate or as otherwise agreed between the
Company or the relevant Borrower with the Agent or the relevant Issuing Bank (as
applicable).

 

(b)Where Cash Cover has been provided by a Borrower or the Company:

 

(i)for an L/G and that L/G is subsequently repaid or prepaid (other than by the
provision of Cash Cover), the Agent or the Issuing Banks (as applicable) shall
repay to the relevant Borrower the Cash Cover held by it in an amount equal to
the amount of such repayment or prepayment (and, if that L/G is denominated in
an Optional Currency, the amount repaid or prepaid converted into the Base
Currency at the relevant exchange rate displayed in COGS in accordance with the
COGS Conditions or (if COGS is not available) the Agent's Spot Rate of Exchange
on the date of repayment or prepayment) and shall, if the Borrower requests,
execute such documentation as is necessary to discharge any security interest
over the account referred to above; or

 



 43 

 

 

(ii)pursuant to Clause 6.2 (Company's obligation to prepay) and subsequently the
amount by which the aggregate amount of the Base Currency Amount of all L/Gs
outstanding exceeds the Total Commitments is reduced to an amount which is lower
than the amount of the Cash Cover provided to the Agent, the Agent shall repay
to the relevant Borrower or the Company the Cash Cover held by it in an amount
equal to the difference and shall, if the Company requests, execute such
documentation as is necessary to discharge any security interest over the
account referred to above,

 

in each case if no Event of Default has occurred which is continuing.

 

(c)As long as no Event of Default has occurred which is continuing, interest
paid on the Cash Cover shall be released at any time to the Company or the
Borrower providing the Cash Cover (as the case may be).

 

(d)For the avoidance of doubt, any Cash Cover relating to an L/G shall be
released at its Maturity Date, provided that the relevant Issuing Bank has not
received any demand of payment in respect of such L/G or, if so received, has
been reimbursed by the Company or the relevant Borrower.

 

11.FEES

 

11.1Commitment fee

 

(a)The Company shall pay to the Agent (for the account of each Lender) a fee in
the Base Currency computed at the rate of 35 per cent. of the then applicable
L/G fee on that Lender's Available Commitment for the Availability Period.

 

(b)Subject to the terms of this Clause 11.1, the accrued commitment fee is
payable in arrears for each successive period of three Months ending on 31
March, 30 June, 30 September and 31 December and any shorter period ending on 31
March 2018, on the last day of the Availability Period and, if cancelled in
full, in respect of the cancelled amount of the relevant Lender's Commitment at
the time the cancellation is effective.

 

(c)The commitment fee shall be calculated by the Agent. The Agent shall notify
the Company and the relevant Lenders in writing of the aggregate amount of all
such commitment fees owed to the relevant Lender within five Business Days after
the end of each period set out in paragraph (b) of this Clause 11.1. The Company
shall pay the commitment fee to the Agent (for the account of each Lender) not
later than on the fifth Business Day following receipt by the Company of the
notification from the Agent.

 

(d)No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

11.2L/G fee

 

(a)Each Borrower shall pay to the Agent (for the account of each relevant
Issuing Bank) an L/G fee in the Base Currency (computed at the rate equal to the
L/G Fee Rate) on the outstanding amount of each L/G requested by it for the
period from the date of issue of that L/G until its Maturity Date. For the
avoidance of doubt, such fee shall, if not otherwise agreed between the relevant
Issuing Bank and the Company (or the relevant Borrower) be reduced to 0.55 per
cent. per annum in relation to and beginning at the time any L/G has been repaid
by way of Cash Cover or a Counter Guarantee prior to its Maturity Date.

 

(b)The accrued L/G fee on an L/G shall be payable in arrears in respect of each
period of three months ending on 31 March, 30 June, 30 September and 31 December
(or any shorter periods ending on 31 March 2018, the Termination Date, the date
on which the Commitments of a Lender under this Agreement are cancelled in full
or the date on which the Total Commitments under this Agreement are cancelled in
full) (each a "Calculation Period").

 



 44 

 

 

(c)The L/G fee shall be calculated by the Agent. The Agent shall notify the
Company and the relevant Issuing Banks in writing of the aggregate amount of all
such L/G Fees owed to the relevant Issuing Bank within five Business Days after
the end of each Calculation Period. The relevant Borrowers shall pay the
respective amounts to the Agent for distribution to the relevant Issuing Banks
not later than on the fifth Business Day following the receipt by the Company of
the notification from the Agent.

 

11.3Arrangement and participation fee

 

The Company shall pay to the Arranger an arrangement fee and a participation fee
in the amount and at the times agreed in the Mandate Letter.

 

11.4Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in the Agency Fee Letter.

 

11.5Issuance and Administration Fee

 

Each Borrower shall pay to the relevant Issuing Bank (for its own account) an
issuance and administration fee in respect of each L/G requested by it and
issued by that Issuing Bank in the amount of EUR 50 per issued L/G or as
otherwise agreed between that Issuing Bank and the Company.

 

11.6Default interest and lump sum damages

 

(a)If an Obligor fails to pay any amount (other than default interest) payable
by it under a Finance Document on its due date, default interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which complies with the rate set out in
paragraph 288(2) of the German Civil Code (Bürgerliches Gesetzbuch). If an
Obligor fails to pay default interest payable by it under the Finance Documents
on its due date, lump sum damages (pauschalierter Schadensersatz) shall accrue
on the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which complies with the rate set out in
paragraph 288(2) of the German Civil Code (Bürgerliches Gesetzbuch). In the case
of lump sum damages, the relevant Obligor shall be free to prove that no damages
have arisen or that damages have not arisen in the asserted amount and any
Finance Party shall be entitled to prove that further damages have arisen. Any
interest or lump sum accruing under this Clause 11.6 shall be immediately
payable by the relevant Obligor on demand by the Agent.

 

(b)The Agent shall promptly notify the Lenders and the relevant Obligor of the
determination of a rate of default interest under this Agreement.

 

11.7Minimum Fee Rates

 

(a)The fee rates provided for in this Agreement, including this Clause 11 (Fees)
are minimum fee rates.

 



 45 

 

 

(b)When entering into this Agreement, the parties have assumed that the fees
payable at the rates set out in this Agreement are not and will not become
subject to the Swiss Federal Withholding Tax. Notwithstanding that the parties
do not anticipate that any fee payment under this Agreement is or will be
subject to the Swiss Federal Withholding Tax, they agree that, in the event that
Swiss Federal Withholding Tax should be imposed on fee payments by a Borrower
and should it be unlawful for such Borrower to comply with paragraph (c) of
Clause 12.2 (Tax gross-up) for any reason (where this would otherwise be
required by the terms of Clause 12.2 (Tax gross-up), taking into account the
exclusions set out in paragraph (g) of Clause 12.2 (Tax gross-up)), the payment
of such fees due by such Borrower shall be increased to an amount which (after
making any deduction of the Non-Refundable Portion (as defined below) of the
Swiss Federal Withholding Tax) results in a payment to each Finance Party
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of Swiss Federal Withholding Tax been required. For this
purpose, the Swiss Federal Withholding Tax shall be calculated on the full
grossed-up interest amount.

 

(c)For the purposes of this Clause, "Non-Refundable Portion" shall mean Swiss
Federal Withholding Tax at the standard rate (being, as at the date hereof, 35%)
unless a tax ruling issued by the Swiss Federal Tax Administration (SFTA)
confirms that, in relation to a specific Finance Party based on an applicable
double tax treaty, the Non-Refundable Portion is a specified lower rate in which
case such lower rate shall be applied in relation to such Finance Party and each
Borrower shall provide to the Agent the documents required by law or applicable
double taxation treaties for the Finance Parties to claim a refund of any Swiss
Federal Withholding Tax so deducted.

 

12.TAX GROSS UP AND INDEMNITIES

 

12.1Definitions

 

(a)In this Agreement:

 

"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(i)where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender's name in Part 2 of Schedule 1 (The Original Parties), and:

 

(A)where the Borrower is an Original Borrower, is filed with HM Revenue &
Customs within 30 days of the date of this Agreement; or

 

(B)where the Borrower is an Additional Borrower, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes an Additional
Borrower; or

 

(ii)where it relates to a Treaty Lender that is a New Lender or an Increase
Lender, contains the scheme reference number and jurisdiction of tax residence
stated in respect of that Lender in the relevant Transfer Certificate or
Increase Confirmation (as applicable), and:

 

(A)where the Borrower is a Borrower as at the relevant Transfer Date or Increase
Date (as applicable), is filed with HM Revenue & Customs within 30 days of that
Transfer Date or Increase Date (as applicable); or

 

(B)where the Borrower is not a Borrower as at the relevant Transfer Date or
Increase Date (as applicable), is filed with HM Revenue & Customs within 30 days
of the date on which that Borrower becomes an Additional Borrower.

 



 46 

 

 

"German Borrower" means a Borrower incorporated in Germany.

 

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

"Qualifying Lender" means:

 

(i)in respect of interest payable by a German Borrower, a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

 

(A)lending through a Facility Office in Germany; or

 

(B)a Treaty Lender;

 

(ii)in respect of interest payable by a UK Borrower:

 

(A)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(1)a Lender:

 

(a)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

(b)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

(2)a Lender which is:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership each member of which is:

 

(1)a company so resident in the United Kingdom; or

 

(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 



 47 

 

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(3)a Treaty Lender; or

 

(B)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document.

 

(iii)in respect of a U.S. Borrower, a Lender that has satisfied its obligations
under paragraph (f) of Clause 12.2 (Tax gross-up);

 

(iv)in respect of any other Borrower, any Lender.

 

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom; or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

"Tax Credit" means a credit against, relief or remission for, or refund or
repayment of any Tax.

 

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 



 48 

 

 

"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

 

"Treaty Lender" means a Lender which:

 

(i)is treated as a resident of a Treaty State for the purposes of the Treaty;
and

 

(ii)does not carry on a business in the jurisdiction of incorporation of the
relevant Borrower through a permanent establishment with which that Lender's
participation in the Utilisation is effectively connected.

 

"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the jurisdiction of incorporation of the relevant Borrower which
makes provision for full exemption for tax imposed by the jurisdiction of
incorporation of the relevant Borrower on interest.

 

"UK Borrower" means a Borrower incorporated in the United Kingdom.

 

"UK Non-Bank Lender" means:

 

(i)where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed in Part 2 of Schedule 1 (The Original Parties); and

 

(ii)where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Transfer
Certificate which it executes on becoming a Party.

 

(b)Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination, acting reasonably and in good
faith.

 

12.2Tax gross-up

 

(a)Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Company shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender, it shall notify the Company
and that Obligor.

 

(c)If a Tax Deduction is required by law to be made by or on behalf of an
Obligor, the amount of the payment due from that Obligor shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

 

(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax (other than Swiss Federal Withholding Tax in which
case paragraph (g) shall apply) imposed on payments of interest by the
jurisdiction of incorporation of the relevant Borrower if on the date on which
the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender with respect to the
relevant Borrower, but on that date that Lender is not or has ceased to be a
Qualifying Lender with respect to the relevant Borrower other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority;

 



 49 

 

 

(ii)the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(j) or (with respect to payments by a UK Borrower) paragraph (k) below;

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(iv)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)the relevant Lender has not given a Tax Confirmation to the Company; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Company, on the basis that the
Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA.

 

(e)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax (other than Swiss Federal Withholding Tax in which
case paragraph (g) shall apply) imposed by the jurisdiction of incorporation of
the relevant Borrower if on the date on which the payment falls due, such
payment relates to:

 

(i)Taxes imposed on or measured by net income (however denominated), franchise
Taxes, or branch profits Taxes, in each case:

 

(A)imposed as a result of the recipient Lender being organised under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof); or

 

(B)that are Taxes imposed as a result of a present or former connection between
such recipient Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Finance Document, or sold or assigned an interest in any L/G
or Finance Document);

 



 50 

 

 

(ii)in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in an L/G or Commitment pursuant to a law in effect on the date on
which:

 

(A)such Lender acquires such interest in the L/G or Commitment (other than
pursuant to an assignment request by the Borrower under Clause 9.6 (Right of
replacement or repayment and cancellation in relation to a single Lender)); or

 

(B)such Lender changes its lending office, except in each case to the extent
that, pursuant to this Clause 12, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;

 

(iii)Taxes attributable to such Lender's failure to comply with this paragraph
(e) or paragraph (f) of this Clause 12.2.

 

(f)Status of Lenders

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Finance Document shall deliver to
the Borrowers and the Agent, prior to the date on which such Lender becomes a
Lender under this Agreement or acquired an interest therein and at the time or
times reasonably requested by the Borrowers or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrowers or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Agent as will
enable the Borrowers or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.2(f)(ii)(A), (ii)(B) and 12.8(e) below, or
the UK tax documentation required under Section 12.2(j)(ii)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)Without limiting the generality of the foregoing, in the case of a U.S.
Borrower:

 

(A)any Lender that is a U.S. Person shall deliver to such U.S. Borrower and the
Agent (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
such U.S. Borrower or the Agent), duly executed copies of IRS Form W-9 or
successor form certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 



 51 

 

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such U.S. Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such U.S. Borrower or the Agent), whichever of
the following is applicable;

 

(I)duly executed copies of IRS Form W-8BEN/W-8BEN-E establishing any exemption
or reduction in payments made under any Finance Document;

 

(II)duly executed copies of IRS Form W-8ECI;

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Clause 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Clause 881(c)(3)(A) of the Code, a "10
percent shareholder" of such U.S. Borrower within the meaning of Clause
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Clause 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed copies of IRS Form W-8BEN/W-8BEN-E; or

 

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN/W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such U.S. Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such U.S. Borrower or the Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit such U.S. Borrower or the Agent to determine the withholding or deduction
required to be made.

 

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

 52 

 

 



(g)A Borrower shall not be required to make an increased payment to a specific
Lender under paragraph (c) above by reason of a Tax Deduction by a Borrower on
account of Swiss Federal Withholding Tax if the number of Lenders under this
Agreement that are not Swiss Qualifying Banks exceeds 10 (ten) solely because
such Lender (i) has failed to comply with its obligations under Clause 23
(Changes to Lenders) or (ii) ceased to be a Swiss Qualifying Bank other than as
a result of any change after the date it became a Finance Party under this
Agreement in (or in the interpretation, administration or application of) any
law or any published practice or concession of any relevant taxing authority.

 

(h)If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(i)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

(j)            (i) Subject to sub-paragraph (ii) below, a Treaty Lender, and
each Obligor which makes a payment to which that Treaty Lender is entitled,
shall co-operate in completing any procedural formalities necessary for that
Obligor to obtain authorisation to make that payment without a Tax Deduction;

 

(ii)           (A) a Treaty Lender with respect to a UK Borrower which becomes a
Party on the day on which this Agreement is entered into that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Part 2 of Schedule 1 (The
Original Parties); and

 

(B)a New Lender or an Increase Lender that is a Treaty Lender with respect to a
UK Borrower and that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the Transfer
Certificate or Increase Confirmation (as applicable) which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to
sub-paragraph (i) above.

 

(k)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph 12.2(j)(ii) above and:

 

(i)a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

(ii)a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

 

(A)that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 



 53 

 

 

(B)HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

 

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(l)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph 12.2(j)(ii) above, no Obligor shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment(s) or its
participation in any Utilisation unless the Lender otherwise agrees.

 

(m)A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

 

(n)A UK Non-Bank Lender which becomes a Party on the day on which this Agreement
is entered into gives a Tax Confirmation to the Company by entering into this
Agreement.

 

(o)A UK Non-Bank Lender shall promptly notify the Company and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

 

12.3Tax indemnity

 

(a)The Company shall (within five Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Tax assessed on a Finance Party:

 

(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Clause 12.2 (Tax gross-up)
or Clause 11.7 (Minimum Fee Rates);

 

(B)would have been compensated for by an increased payment under Clause 12.2
(Tax gross-up) or Clause 11.7 (Minimum Fee Rates) but was not so compensated
solely because one of the exclusions in paragraph (d), (e) or (g) of Clause 12.2
(Tax gross-up) or in paragraph (b) of Clause 11.7 (Minimum Fee Rates) applied;

 



 54 

 

 

(C)which relates to a FATCA Deduction required to be made by a Party; or

 

(D)relates to any Bank Levy.

 

(c)A Protected Party making, or intending to make a claim under paragraph (a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.

 

(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Agent.

 

12.4Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

(b)that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. If a Finance Party makes a payment to an Obligor pursuant to this
Clause 12.4 in connection with a Tax Credit, the Obligor, upon the request of
the Finance Party, shall repay to the Finance Party such amount that was paid
pursuant to Clause 12.4 (plus any penalties, interest or other charges imposed
by the relevant governmental or taxing authority) in the event that the Finance
Party loses the benefit of, or has to repay to such governmental or taxing
authority, such Tax Credit.

 

12.5Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Increase Confirmation
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in
with respect to each relevant Borrower:

 

(a)not a Qualifying Lender;

 

(b)a Qualifying Lender (other than a Treaty Lender); or

 

(c)a Treaty Lender.

 

If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 12.5, then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, a Transfer Certificate or Increase
Confirmation shall not be invalidated by any failure of a Lender to comply with
this Clause 12.5.

 



 55 

 

 

12.6Stamp taxes

 

The Company shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (b)(i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)Any reference in this Clause 12.7 to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union or any other similar provision in any jurisdiction which is not a member
state of the European Union)) (including, for the avoidance of doubt, in
accordance with section 43 of the United Kingdom Value Added Tax Act 1994) so
that a reference to a Party shall be construed as a reference to that Party or
the relevant group or unity (or fiscal unity) of which that Party is a member
for VAT purposes at the relevant time or the relevant member (or head) of that
group or unity (or fiscal unity) at the relevant time (as the case may be).

 



 56 

 

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

 

12.8FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall within ten Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i)or (a)(ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 



 57 

 

 

(e)If a Borrower is a U.S. Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

(i)where an Original Borrower is a U.S. Tax Obligor and the relevant Lender is
an Original Lender, the date of this Agreement;

 

(ii)where a Borrower is a U.S. Tax Obligor on a date on which any other Lender
becomes a Party as a Lender, that date;

 

(iii)the date a new U.S. Tax Obligor accedes as a Borrower; or

 

(iv)where a Borrower is not a U.S. Tax Obligor, the date of a request from the
Agent,

 

supply to the Agent:

 

(A)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or

 

(B)any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

(f)The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the relevant Borrower.

 

(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to paragraph
(e) above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

(h)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraphs (e),
(f) or (g) above.

 

12.9FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.

 

 58 

 

 



13.INCREASED COSTS

 

13.1Increased costs

 

(a)Subject to Clause 13.3 (Exceptions) the Company shall pay for the account of
a Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation in each case made after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be have been introduced after the date of this Agreement,
regardless of the date enacted, adopted or issued.

 

(b)In this Agreement "Increased Costs" means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
Such amounts shall be determined in good faith consistent with similarly
situated customers of the applicable Finance Party under agreements having
provisions similar to this Clause 13.1 after consideration of such factors as
such Finance Party then reasonably determines to be relevant.

 

13.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

 

(b)A certificate of the affected Finance Party setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Finance Party or its Affiliates, as the case may be, as
specified in Clauses 13.1(a) or (b) shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Finance Party, as the case may be, the amount shown as
due on any such certificate within fifteen (15) days after receipt thereof.

 

13.3Exceptions

 

(a)Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(i)attributable to a Tax Deduction required by law to be made by an Obligor;

 

(ii)attributable to a FATCA Deduction required to be made by a Party;

 

 59 

 

 

(iii)compensated for by Clause 12.3 (Tax indemnity) (or would have been
compensated for under Clause 12.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 12.3 (Tax
indemnity) applied);

 

(iv)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 

(v)incurred more than 180 days prior to the date that such Finance Party
notifies the Company of the circumstance giving rise to such increased costs or
reductions and of such Finance Party's intention to claim compensation
therefore; provided further that, if the circumstance giving rise to such
Increased Costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof; or

 

(vi)attributable to any Bank Levy

 

(b)In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning
given to the term in Clause 12.1 (Definitions).

 

14.OTHER INDEMNITIES

 

14.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

(i)making or filing a claim or proof against that Obligor;

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 



 60 

 

 

 

14.2Other indemnities

 

Subject to and without any duplication of Clause 16.3 (Enforcement Costs) which
shall prevail over this Clause 14.2, the Company shall (or shall procure that an
Obligor will), within five Business Days of demand, indemnify each Finance Party
against any cost (which in the case of counsel, shall be limited to the fees,
charges and disbursements of (x) one primary counsel and one local counsel in
each applicable jurisdiction for the Agent, (y) one additional primary counsel
and one additional local counsel in each applicable jurisdiction, for all
Lenders other than the Agent and (z) additional counsel for affected Lenders in
light of actual or potential conflicts of interest), loss or liability incurred
by that Finance Party as a result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by an Obligor to pay any amount due by an Obligor under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 27 (Sharing among the Finance Parties);

 

(c)making arrangements to issue any L/G requested by a Borrower in a Utilisation
Request but not made by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

 

(d)a Utilisation (or part of a Utilisation) not being prepaid in accordance with
a notice of prepayment given by a Borrower or the Company,

 

provided that such indemnity shall not, as to any Finance Party, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgement to have resulted from any dispute solely among the Finance Parties
(not arising as a result of any act or omission by any member of the Group)
other than claims against the Agent or any Issuing Bank or any Arranger in its
capacity as, or in fulfilling its role as, the Agent or an Issuing Bank or an
Arranger or any similar role under this Agreement.

 

14.3Indemnity to the Agent

 

(a)The Company shall promptly indemnify the Agent against any cost (which in the
case of counsel, shall be limited to the fees, charges and disbursements of one
primary counsel and one local counsel in each applicable jurisdiction for the
Agent, loss or liability incurred by the Agent (acting reasonably) as a result
of:

 

(i)investigating any event which it reasonably believes is a Default; or

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

(b)In case a Lender fails to inform the Agent pursuant to Clause 12.8 (FATCA
Information) or such information is incomplete or incorrect the relevant Lender
shall indemnify the Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Agent respectively as a consequence of
non-compliance with FATCA by the Agent as a result of such Lender's failure.

 



 61 

 

 

15.MITIGATION BY THE LENDERS

 

15.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 9.1 (Illegality), Clause 12 (Tax gross-up and
indemnities) or Clause 13 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

15.2Limitation of liability

 

(a)The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

16.COSTS AND EXPENSES

 

16.1Transaction expenses

 

The Company shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees subject to the agreed cap (if
any)) reasonably incurred by any of them in connection with the negotiation,
preparation and execution of:

 

(a)this Agreement and any other documents referred to in this Agreement; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

16.2Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.10 (Change of currency), the Company shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including pre-agreed legal fees) reasonably incurred by the
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.

 

16.3Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all documented out-of-pocket costs and expenses (which in
the case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction for the Agent and one additional primary counsel and one additional
local counsel in each applicable jurisdiction for all Lenders other than the
Agent and additional counsel for affected Lenders in light of actual or
potential conflicts of interest) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document.

 



 62 

 

 

17.GUARANTEE AND INDEMNITY

 

17.1Guarantee (Garantie) and indemnity (Ausfallhaftung)

 

Each Guarantor irrevocably and unconditionally (but subject to any limitations
set out in any Accession Letter by which such Guarantor becomes a party hereto)
jointly and severally (gesamtschuldnerisch):

 

(a)guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to each Finance Party to pay to that Finance
Party any amount of principal, interest, costs, expenses or other amount owed by
an Obligor under or in connection with the Finance Documents that has not been
fully and irrevocably paid by a Borrower or the Company; the payment shall be
due (fällig) within five Business Days of a written demand by a Finance Party
(or the Agent on its behalf) stating the sum demanded from that Guarantor and
that such sum is an amount of principal, interest, costs, expenses or other
amount owed by an Obligor under or in connection with the Finance Documents that
has not been fully and irrevocably paid by a Borrower or the Company; and

 

(b)undertakes vis-à-vis each Finance Party to indemnify (schadlos halten) that
Finance Party against any cost, loss or liability suffered by that Finance Party
if any obligation of a Borrower or the Company under or in connection with any
Finance Document (except for any cost, loss or liability directly caused by the
gross negligence or wilful misconduct of such Finance Party) or any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover (Ersatz des positiven
Interesses) and that claim shall be due (fällig) within five Business Days of a
written demand by that Finance Party (or the Agent on its behalf).

 

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Agent on its behalf) under this guarantee and indemnity.

 

17.2Continuing and independent guarantee and indemnity

 

(a)This guarantee and indemnity is independent and separate from the obligations
of any Borrower and is a continuing guarantee and indemnity which will extend to
the ultimate balance of sums payable by any Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.

 

(b)The guarantee and indemnity shall extend to any additional obligations of a
Borrower resulting from any amendment, novation, supplement, extension,
restatement or replacement of any Finance Documents, including without
limitation any extension of or increase in any facility or the addition of a new
facility under any Finance Document.

 

(c)Subject to Clause 17.3 (Reinstatement) below, at such time as both (i) the
Commitments have expired or been irrevocably terminated and (ii) all L/Gs have
been irrevocably repaid in full as set out in Clause 8 (Repayment) of this
Agreement and any other amounts outstanding under the Finance Documents have
been irrevocably discharged in full, all obligations (other than those expressly
stated to survive such termination) of each Guarantor under this Clause 17
(Guarantee and Indemnity) shall automatically terminate, all without delivery of
any instrument or performance of any act by any person.

 



 63 

 

 

17.3Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(a)the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

(b)each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Guarantor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

17.4Excluded defences

 

(a)The obligations of each Guarantor under this Clause 17 will not be affected
by an act, omission, matter or thing which relates to the principal obligation
(or purported obligation) of any Borrower and which would reduce, release or
prejudice any of its obligations under this Clause 17, including any personal
defences of any Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) (excluding any Tax Deduction
permitted by Clause 12 (Tax Gross Up and Indemnities)) of any Borrower.

 

(b)The obligations of each Guarantor under this Clause 17 are independent from
any other security or guarantee which may have been or will be given to the
Finance Parties. In particular, the obligations of each Guarantor under this
Clause 17 will not be affected by any of the following:

 

(i)the release of, or any time (Stundung), waiver or consent granted to, any
other Obligor from or in respect of its obligations under or in connection with
any Finance Document;

 

(ii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or any other person or any failure to
realise the full value of any security;

 

(iii)any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of any other Obligor;
or

 

(iv)any unenforceability, illegality or invalidity of any obligation of any
other Obligor under any Finance Document.

 

(c)For the avoidance of doubt nothing in this Clause 17 shall preclude any
defences that any Guarantor (in its capacity as Guarantor only) may have against
a Finance Party that the guarantee and indemnity does not constitute its legal,
valid, binding or enforceable obligations.

 



 64 

 

 

17.5Immediate recourse

 

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 17. This applies irrespective of any provision of a Finance
Document to the contrary.

 

17.6Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 17.

 

For the avoidance of doubt, nothing in this Clause 17.6 shall be construed as
creating a liability for a Borrower for the amounts which may be or become
payable by the other Obligors under or in connection with the Finance Documents.

 

17.7Deferral of Guarantors' rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 17:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents;

 

(c)to exercise any right of set-off against any Obligor; and/or

 

(d)to take the benefit (in whole or in part and whether by way of legal
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment Mechanics) of this Agreement.

 



 65 

 

 

17.8Release of Guarantors' right of contribution

 

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with Clause 24.5 (Resignation of a Guarantor) or Clause 24.6 (Release of a
Guarantor) or otherwise in accordance with the terms of the Finance Documents
for the purpose of any sale or other disposal of that Retiring Guarantor then on
the date such Retiring Guarantor ceases to be a Guarantor:

 

(a)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

(b)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

17.9Additional obligations

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

17.10Guarantee Limitation - Fraudulent Conveyance

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which any Guarantor shall be liable under this Agreement or any
other Finance Document shall in no event exceed an amount equal to the largest
amount that would not render such Guarantor's obligations under this Agreement
subject to avoidance under applicable United States federal or state fraudulent
transfer, fraudulent conveyance or similar laws.

 

17.11Guarantee Limitation - Deemed Dividends

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, no member of the Group that is a
"controlled foreign corporation" for U.S. federal income tax purposes will have
any obligation or liability, directly or indirectly, as guarantor or otherwise
under this Agreement or any Finance Document with respect to any obligation or
liability arising under any Finance Document of any U.S. Borrower to the extent
such obligation or liability would cause or result in any "deemed dividend" to
any Obligor incorporated in the U.S. pursuant to Section 956 of the Code;
provided that this Clause shall not limit or reduce any obligation or liability
of any Borrower in its capacity as such.

 

18.REPRESENTATIONS

 

Each Obligor on behalf of itself (and in the case of the Company and where set
out expressly below, on behalf of each other member of the Group) makes the
representations and warranties set out in this Clause 18 to each Finance Party
on the date of this Agreement and the date the first Utilisation Request is
submitted under this Agreement.

 

18.1Status

 

(a)It is a corporation, limited liability company or partnership with limited
liability, duly incorporated or organised or, in the case of a partnership,
established and validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its incorporation or organisation.

 

(b)It has all requisite power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in every jurisdiction where such qualification is
required.

 



 66 

 

 

18.2Binding obligations

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in each Finance Document are legal, valid, binding obligations, enforceable in
accordance with their terms.

 

18.3Non-conflict with other obligations and compliance with laws

 

(a)The entry into and performance by it of, and the transactions contemplated
by, the Finance Documents do not and will not conflict with:

 

(i)any applicable material law or regulation applicable to it or any order of
any Governmental Authority;

 

(ii)its charter, by-laws, constitutional or other organisational documents; or;

 

(iii)any agreement, indenture or instrument binding upon it or any of its assets
(or give rise to any right thereunder to require any payment to be made by any
member of the Group) except with respect to this paragraph (iii) for any such
conflict which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)It and each member of the Group has complied in all respects with all laws,
regulations and orders of any Governmental Authority to which it may be subject
where failure so to comply would reasonably be expected to result in a Material
Adverse Effect.

 

18.4Power and authority

 

It has the organisational power to enter into, perform and deliver, and has
taken all necessary organisational action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents and the Finance
Documents to which it is a party have been duly executed by it and, where
applicable, delivered by it.

 

18.5Validity and admissibility in evidence

 

All Authorisations required:

 

(a)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

(b)to make the Finance Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation, subject to the Legal Reservations,

 

have been obtained or effected and are in full force and effect.

 

18.6Governing law and enforcement

 

(a)The choice of German law as the governing law of the Finance Documents will
be recognised and enforced in its jurisdiction of incorporation, subject to the
Legal Reservations.

 

 67 

 

 

(b)Any judgment obtained in Germany in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation, subject to the
Legal Reservations.

 

18.7Deduction of Tax

 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender subject, where the Qualifying Lender is a Treaty Lender with respect to a
UK Borrower, to the completion of procedural formalities and subject further
with respect to the UK Borrower where a Lender falls within paragraph (ii)(A)(2)
of the definition of Qualifying Lender that no Direction has been given under
section 931 of the ITA in relation to the payment concerned.

 

18.8Taxes

 

It and each of its Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which it has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

18.9Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower is compliant with the Swiss Non-Bank Rules. This
representation shall not be deemed to be breached if the Swiss Non-Bank Rules
are breached as a result solely of:

 

(a)a Lender has failed to comply with its obligations under Clause 23 (Changes
to Lenders);

 

(b)a Lender ceased to be a Swiss Qualifying Bank other than as a result of any
change after the date it became a Finance Party under this Agreement in (or in
the interpretation, administration or application of) any law or any published
practice or concession of any relevant taxing authority.

 

18.10No default

 

No Default or Event of Default has occurred and is continuing.

 

18.11Anti-Corruption Laws and Sanctions

 

(a)The Company has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

(b)None of (i) the Company, any Subsidiary or to the knowledge of the Company
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 



 68 

 

 

(c)No Borrower or any Subsidiary will, to the knowledge of the Company, use any
Letter of Credit in violation in any respect of any Anti-Corruption Law or in
violation in any material respect of applicable Sanctions.

 

(d)The representations and warranties given in paragraph (a) to (c) of this
Clause 18.11 shall not be given (i) by any Obligor or (ii) to any Lender to the
extent that any such representation and warranty would result in any violation
of, conflict with or liability under EU Regulation (EC) 2271/96, section 7 of
the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute.

 

18.12No misleading information

 

Any written factual information contained in the Original Financial Statements
and the list of Material Subsidiaries provided by the Company, other than
projections, does not (when furnished) contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that with respect to projections, the
Obligors represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time prepared (it being
understood by the Agent and the Lenders that any such projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Group, that no assurances can be
given that such projections will be realised and that actual results may differ
materially from such projections).

 

18.13Financial statements

 

(a)Its Original Financial Statements were prepared in accordance with Applicable
GAAP consistently applied.

 

(b)Its Original Financial Statements fairly represent, in all material respects,
its financial position and results of operations (consolidated in the case of
the Company's audited consolidated financial statements and including cashflows
of the Company and its consolidated Subsidiaries) during the relevant financial
year in accordance with Applicable GAAP.

 

(c)There has been no material adverse change in the business, operations or
financial condition of the Group taken as a whole since 30 September 2017.

 

18.14Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.15No proceedings pending or threatened

 

There is no litigation, arbitration or administrative proceeding before any
court, arbitral body or Governmental Authority pending against or, to the
knowledge of the Company or any Borrower, threatened against any member of the
Group which would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (taking into account reserves made for the
benefit of warranties and/or insurance coverage in respect thereof) or which
purports to affect the legality, validity or enforceability of this Agreement or
the transactions contemplated thereby.

 



 69 

 

 

18.16Environmental laws and licences

 

It and (in the case of the Company only) each other member of the Group has:

 

(a)complied with all Environmental Laws to which it may be subject;

 

(b)obtained all Environmental Licences required in connection with its business;

 

(c)complied with the terms of those Environmental Licences,

 

in each case, individually or in the aggregate, where failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

18.17Good title to assets

 

It has a good title to, or valid leasehold interests in, and to all its real and
personal property material to its business except to the extent that any failure
to have such title or leasehold interest would not reasonably be expected to
have a Material Adverse Effect.

 

18.18Investment Company Act status

 

Neither the Company nor any of its Subsidiaries is an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

18.19ERISA

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

 

18.20Federal Reserve Regulations

 

No part of the proceeds of any Utilisation have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

18.21Repetition

 

(a)The Repeated Representations shall be made by the Company on its own behalf
and on behalf of the other Obligors (under a power of attorney (Vollmacht)
granted to it by the Obligors pursuant to paragraph (b) below) by reference to
the facts and circumstances then existing on;

 

(i)the date of each Utilisation Request, each Additional Commitment Request and
each Increase Confirmation; and

 

(ii)in the case of an Additional Obligor, the day on which the company becomes
(or it is proposed that the company becomes) an Additional Obligor.

 

(b)Each Obligor (other than the Company) hereby empowers (bevollmächtigt) the
Company to make the Repeated Representations on its behalf as its attorney
(Stellvertreter). Each Obligor (other than the Company) hereby relieves the
Company from the restrictions pursuant to section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) for the purpose of making the Repeated Representations
on its behalf as attorney (Stellvertreter).

 



 70 

 

 

19.INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been repaid in full as set out in Clause 8 (Repayment) of
this Agreement and there is no other amount outstanding under the Finance
Documents.

 

19.1Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders
as soon as they are available but in any event:

 

(a)within 100 days after the end of each of its Financial Years, the Company's
audited consolidated financial statements for that Financial Year;

 

(b)within 120 days after the end of each Borrower's financial years, the
unaudited balance sheet and profit and loss of the respective Borrower (other
than the Company) for that financial year;

 

(c)within 180 days after the end of each Borrower's financial years the
financial statements (only audited if available or required by law to be audited
and in the form available or required by law to be prepared) of the respective
Borrower (other than the Company) for that financial year; and

 

(d)within 55 days after the end of each of the first three quarters of each of
its Financial Years, consolidated financial statements of the Company for that
quarter and the then elapsed portion of that Financial Year.

 

19.2Compliance Certificate

 

(a)The Company shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a) or (d) of Clause 19.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 20 (Financial Covenants) as at the end
of such Financial Year or Financial Quarter (as applicable) and certifying as to
whether a Default has occurred and is continuing and, if a Default has occurred
that is continuing, specify the details thereof and any action taken or proposed
to be taken with respect thereto.

 

(b)Each Compliance Certificate shall be signed by persons authorised to
represent the Company but such persons shall at least include one Financial
Officer.

 

(c)If a Compliance Certificate is required to be delivered together with the
annual financial statements of the Company it shall set out a list of the
Material Subsidiaries (identifying the Material Domestic Subsidiaries).

 

19.3Requirements as to financial statements

 

(a)The Company shall procure that each set of its annual and quarterly financial
statements delivered pursuant to Clause 19.1 (Financial statements) includes a
balance sheet, related statements of operations, stockholders' equity and cash
flows as of the end of and for such Financial Year or Financial Quarter (as
applicable) and the then elapsed portion of the Financial Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Financial Year, in the case of the annual financial statements of the Company
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognised national standing (without any adverse qualification
or exception as to the scope of such audit) and in the case of its quarterly
financial statements all certified by one of its Financial Officers, as
presenting fairly in all material respects the financial condition of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with U.S. GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 



 71 

 

 

(b)The Company shall procure that each set of financial statements of the
Company delivered pursuant to Clause 19.1 (Financial statements) is prepared
using U.S. GAAP, accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements for
the Company unless, in relation to any set of financial statements, it notifies
the Agent that there has been a change in U.S. GAAP, the accounting practices or
reference periods. If a change in U.S. GAAP or in the application thereof has
occurred since the date of the Original Financial Statements, the Company shall
specify the effect of such change in the Compliance Certificate accompanying
such Financial Statements.

 

19.4Accounting Terms; U.S. GAAP

 

Except as otherwise expressly provided in this Agreement, all terms of an
accounting or financial nature shall be construed in accordance with U.S. GAAP,
as in effect from time to time; provided that, if the Company notifies the Agent
that the Company requests an amendment to any provision of this Agreement to
eliminate the effect of any change in U.S. GAAP occurring after the date of this
Agreement or in the application thereof on the operation of such provision (or
if the Agent notifies the Company that the Majority Lenders request an amendment
to any provision of this Agreement for such purpose), regardless of whether any
such notice is given before or after such change in U.S. GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
U.S. GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained in
this Agreement, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 of U.S. GAAP (or any other accounting standard
having a similar result or effect) to value any Financial Indebtedness or other
liabilities of the Company or any Subsidiary at "fair value", as defined therein
and (y) without giving effect to any treatment of Financial Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 of U.S. GAAP (or any other accounting standard having a similar result or
effect) to value any such Financial Indebtedness in a reduced or bifurcated
manner as described therein, and such Financial Indebtedness shall at all times
be valued at the full stated principal amount thereof, net of discounts and
premiums and (ii) any obligations relating to a lease that was accounted for by
such person as an operating lease as of 3 June 2013 and any similar lease
entered into after 3 June 2013 by such person shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease; provided however, that the Company may elect, with notice to the
Agent to treat operating leases as capital leases in accordance with U.S. GAAP
as in effect from time to time and, upon such election, and upon any subsequent
change to U.S. GAAP therefor, the Parties will enter into negotiations in good
faith in an effort to preserve the original intent of the financial covenants
set forth Clause 20 (Financial Covenants) (it being understood and agreed that
the treatment of operating leases be interpreted on the basis of U.S. GAAP as in
effect on 3 June 2013 until such election shall have been withdrawn or such
provision amended in accordance herewith).

 



 72 

 

 

19.5Budget

 

(a)The Company shall supply to the Agent as soon as the same becomes available
but in any event no later than the first day of each of its Financial Years, a
budget for the next Financial Year and the following two Financial Years.

 

(b)The Company shall ensure that each budget is substantially in the same form
as the Budget delivered to the Agent under Clause 4.1 (Initial conditions
precedent) and includes a projected consolidated profit and loss, balance sheet
and cashflow statement for the Group.

 

19.6Information: miscellaneous

 

The Company shall supply to the Agent:

 

(a)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the SEC or with any other national securities exchange
and all documents dispatched by the Company to its shareholders generally, as
the case may be;

 

(b)promptly upon a Responsible Officer having actual knowledge of them, the
details of the filing or commencement of any litigation, arbitration or
administrative proceedings which are filed or commenced against any member of
the Group and which have or would reasonably be expected to have a Material
Adverse Effect;

 

(c)promptly upon a Responsible Officer having actual knowledge thereof of the
occurrence of any ERISA Event which, alone or together with any other ERISA
Events that have occurred, have resulted or would reasonably be expected to have
a Material Adverse Effect;

 

(d)promptly upon a Responsible Officer having actual knowledge of them, of any
other developments that have resulted or would reasonably be expected to have a
Material Adverse Effect; and

 

(e)promptly following a request therefore, such further information regarding
the financial condition, business affairs and operations of any member of the
Group as any Finance Party (through the Agent) may reasonably request.

 

19.7Delivery of information

 

(a)Documents required to be delivered pursuant to paragraphs (a) and (d) of
Clause 19.1 (Financial Statements) and paragraph (a) of Clause 19.6
(Information: miscellaneous) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are (i) filed for public availability on the SEC's Electronic Data
Gathering and Retrieval System, (ii) posted or the Company provides a link
thereto on http://www.hillenbrand.com; or (iii) posted on the Company's behalf
on an Internet or intranet website, if any, to which the Agent and the Lenders
have access (whether a commercial, third-party website or whether sponsored by
the Agent). Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Agent.

 

(b)If any Lender (a "Paper Form Lender") notifies the Agent that it requests the
delivery of a paper copy of information delivered electronically as set out in
paragraph (a) above, then the Agent shall notify the Company accordingly and the
Company shall supply the information delivered pursuant to paragraph (a) above
to the Agent (in sufficient copies for each Paper Form Lender) in paper form.

 



 73 

 

 

19.8"Know your customer" checks

 

(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of an Obligor after the date of this Agreement; or

 

(iii)a proposed assignment or assignment and transfer by way of assumption of
contract (Vertragsübernahme) by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
assignment and transfer by way of assumption of contract (Vertragsübernahme) or
the assumption of any Commitment under this Agreement pursuant to Clause 2.2
(Increase) or Clause 2.3 (Allocation of Additional Commitments) by a party that
is not a Lender prior to such assumption,

 

obliges the Agent or any Lender (or, in the case of paragraph (a)(iii) above,
any prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (a)(iii) above, on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in paragraph
(a)(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

(c)Following the giving of any notice of intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to Section 24 (Changes to
the Obligors), if the accession of such Additional Obligor obliges the Agent or
any Lender to comply with "know your customer" or similar identification
procedures or anti-money laundering rules and regulations in circumstances where
the necessary information is not already available to it, the Company shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks or anti-money
laundering rules and regulations under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.

 



 74 

 

 

19.9Notice of Default

 

The Company shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon a Responsible Officer having actual knowledge
of its occurrence.

 

20.FINANCIAL COVENANTS

 

20.1Financial Definitions in this Clause 20:

 

"Consolidated EBITDA" means, with reference to any period, Consolidated Net
Income for such period:

 

(a)Plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period:

 

(i)interest expense;

 

(ii)income tax expense;

 

(iii)depreciation expense;

 

(iv)amortisation expense;

 

(v)all non-cash expenses, charges or losses;

 

(vi)losses attributable to the early extinguishment of Indebtedness;

 

(vii)

 

(A)cash fees, costs, expenses, premiums, penalties or other losses incurred in
connection with any acquisition, any asset sale or other disposal, any
recapitalisation, any investment, any issuance of equity interests by the
Company or any issuance, incurrence or repayment of any Indebtedness by the
Company or any of its Financial Subsidiaries, the amortisation of any deferred
financing charges, and/or any refinancing transaction or modification or
amendment of any debt instrument (including any transaction undertaken but not
completed) and

 

(B)non-recurring or unusual expenses,

 

in an aggregate amount for clauses (A) and (B), not to exceed ten percent (10%)
of Consolidated EBITDA during any Relevant Period (as calculated without giving
effect to the add-back of any item pursuant to this clause (vii)); and

 

(viii)M&A, legal and other out-of-pocket transaction fees and expenses of the
Company and Bengal relating to the Bengal Acquisition and any financing related
thereto (including, without limitation, any issuance, incurrence or repayment of
any Indebtedness by the Company, Bengal or their respective Subsidiaries, the
amortization of any deferred financing charges, and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed) related thereto);

 

   (b)minus to the extent included in Consolidated Net Income for such period:

 

(i)interest income;

 



 75 

 

 

(ii)income tax benefits (to the extent not netted from tax expense);

 

(iii)any cash payments made during such period in respect of items described in
sub-paragraph (a)(v) above subsequent to the Financial Quarter in which the
relevant non-cash expense, charge or loss was incurred; and

 

(iv)gains attributable to the early extinguishment of Indebtedness,

 

all calculated for the Company and its Financial Subsidiaries in accordance with
U.S. GAAP on a consolidated basis.

 

"Consolidated Indebtedness" means at any time, the aggregate Indebtedness of the
Company and its Financial Subsidiaries calculated on a consolidated basis as of
such time in accordance with U.S. GAAP but excluding 75% of the principal amount
of any mandatorily convertible unsecured bonds, debentures, preferred stock or
similar instruments in a principal amount not exceeding USD 500,000,000 (or its
equivalent in any other currency or currencies) in the aggregate during the term
of this Agreement which are payable in no more than three years (whether by
redemption, call option or otherwise) solely in common stock or other common
equity interests.

 

"Consolidated Interest Expense" means with reference to any Relevant Period, the
interest payable on, and amortisation of debt discount in respect of, all
Indebtedness of the Company and its Financial Subsidiaries calculated on a
consolidated basis for such period in accordance with U.S. GAAP.

 

"Consolidated Net Income" means for any Relevant Period, the net income (or
loss) of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis (without duplication) for such Relevant
Period.

 

"Consolidated Revenues" means, with reference to any Relevant Period, total
revenues of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis as of the end of such Relevant Period.

 

"Consolidated Tangible Assets" means, as of the date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Financial Subsidiaries as of that date.

 

"Consolidated Total Assets" means as of the date of determination thereof total
assets of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis as of such date.

 

"Financial Subsidiary" means any person which is (or is required to be)
consolidated by the Company into its consolidated financial statements pursuant
to U.S. GAAP.

 

"Indebtedness" means, as to any person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with U.S. GAAP:

 

(a)all obligations of such person for borrowed money;

 

(b)all obligations of such person evidenced by bonds, debentures, notes, loan
agreements or similar instruments;

 

(c)all obligations of such person to pay the deferred purchase price of property
or services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations);

 



 76 

 

 

(d)all obligations of such person in respect of indebtedness (excluding prepaid
interest thereon) secured by Security on property owned or being purchased by
such person (including indebtedness arising under conditional sales or other
title retention agreements) whether or not such indebtedness shall have been
assumed by such person or is limited in recourse;

 

(e)all obligations of such person for unreimbursed payments made under letters
of credit (including standby and commercial letters of credit), bankers'
acceptances and bank guarantees;

 

(f)all obligations of such person in respect of capital leases of such person;

 

(g)(in respect of this Clause 20 only for the purpose of calculating
Consolidated Indebtedness) all net obligations of such person under any Swap
Agreement pertaining to interest rates; and

 

(h)all guarantees granted by such person in respect of any of the foregoing.

 

For the purposes of this definition, the Indebtedness of any person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or other limited
liability entity) in which such person is a general partner or a joint venture,
unless such Indebtedness is expressly made non-recourse to such person. The
amount of any net obligation under a Swap Agreement on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
capital lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Upon the defeasance or
satisfaction and discharge of Indebtedness in accordance with the terms of such
Indebtedness, such Indebtedness will cease to be "Indebtedness" hereunder (upon
the giving or mailing of a notice of redemption and redemption funds being
deposited with a trustee or paying agent or otherwise segregated or held in
trust or under an escrow or other funding arrangement for the sole purpose of
repurchasing, redeeming, defeasing, repaying, satisfying and discharging, or
otherwise acquiring or retiring such Indebtedness, or other substantially
comparable processes).

 

"Intangible Assets" means the aggregate amount, for the Company and its
Financial Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under U.S. GAAP, including, without limitation, customer
lists, acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organisation expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogues, unamortised debt discount and capitalised
research and development costs.

 

"Interest Coverage" means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

"Leverage" means the ratio of Consolidated Indebtedness to Consolidated EBITDA.

 

"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.

 

"Relevant Period" means each period of twelve months ending on a Quarter Date.

 



 77 

 

 

20.2Financial condition

 

The Company shall ensure that:

 

(a)Maximum Leverage: the ratio of (i) (x) the Company's Consolidated
Indebtedness minus (y) the Liquidity Amount to (ii) Consolidated EBITDA, in each
case in respect of any Relevant Period ending on or after 31 December 2017 shall
not exceed a ratio of 3.50:1; provided that (i) the Company may, by written
notice to the Agent for distribution to the Lenders and not more than twice
during the term of this Agreement, elect to increase the Maximum Leverage ratio
pursuant to this clause (a) to 4.00:1.00 for a period of three (3) consecutive
fiscal quarters in connection with a Material Acquisition (as defined in
paragraph (c) of Clause 20.3 (Financial testing)) that involves the payment of
consideration (including assumed debt) by the Company and/or its Financial
Subsidiaries in excess of USD 75,000,000 (or its equivalent in any other
currency or currencies) occurring during the first of such three fiscal quarters
(each such period, an "Adjusted Covenant Period") and (ii) notwithstanding the
foregoing clause (i), the Company may not elect an Adjusted Covenant Period for
at least two (2) full fiscal quarters following the end of an Adjusted Covenant
Period before a new Adjusted Covenant Period is available again pursuant to the
preceding clause (i) for a new period of three (3) consecutive fiscal quarters.

 

(b)Minimum Interest Coverage: the Company's Interest Coverage ratio in respect
of any Relevant Period ending on or after 31 December 2017 shall not be less
than a ratio of 3.00:1.

 

For purposes of calculations under this Clause 20.2, prior to the consummation
of the Bengal Acquisition (or until the date that is 90 days after the
termination of the Bengal Acquisition Agreement), Consolidated Indebtedness
shall not include Specified Senior Notes Indebtedness; provided that (i) the
release of the proceeds of the Specified Senior Note Indebtedness to the Company
and its Subsidiaries is contingent upon the consummation of the Bengal
Acquisition and, pending such release, such proceeds are held in escrow (and, if
the Bengal Acquisition Agreement is terminated prior to the consummation of the
Bengal Acquisition or if the Bengal Acquisition is otherwise not consummated by
the date specified in the Specified Senior Notes Indenture, such proceeds shall
be promptly applied to satisfy and discharge all obligations of the Company and
its Subsidiaries in respect of the Specified Senior Notes Indebtedness) or
(ii) the Specified Senior Notes Indenture contains a "special mandatory
redemption" provision (or other similar provision) or otherwise permits the
Specified Senior Notes Indebtedness to be redeemed or prepaid if the Bengal
Acquisition is not consummated by the date specified in the Specified Senior
Notes Indenture (and if the Bengal Acquisition Agreement is terminated in
accordance with its terms prior to the consummation of the Bengal Acquisition or
the Bengal Acquisition is otherwise not consummated by the date specified in the
Specified Senior Notes Indenture, the Specified Senior Notes Indebtedness is so
redeemed or prepaid within 90 days of such termination or such specified date,
as the case may be).

 

20.3Financial testing

 

(a)The financial covenants set out in Clause 20.2 (Financial condition) shall be
tested as of the last day of each Relevant Period (and for the first time for
the Relevant Period ending on 31 March 2018) by reference to each of the
financial statements of the Company delivered pursuant to paragraphs (a) and (d)
of Clause 19.1 (Financial statements) and/or each Compliance Certificate
delivered pursuant to Clause 19.2 (Compliance Certificate).

 

(b)For the avoidance of doubt, the financial covenants set out in Clause 20.2
(Financial condition) shall be tested based on the consolidated financial
statements of the Company and include any Financial Subsidiary.

 

(c)For the purposes of calculating Consolidated EBITDA and/or Consolidated
Interest Expense for any Relevant Period:

 

(i)if at any time during such Relevant Period the Company or any Financial
Subsidiary shall have made any Material Disposal, the Consolidated EBITDA for
such Relevant Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposal for such Relevant Period or increased by an amount equal to
Consolidated EBITDA (if negative) attributable thereto for such Relevant Period;
and

 



 78 

 

 

(ii)if during such Relevant Period the Company or any Financial Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Relevant Period
shall be calculated after giving effect thereto on a pro forma basis as if such
Material Acquisition occurred on the first day of such Relevant Period; and

 

(iii)Consolidated Interest Expense shall be determined for such period on a pro
forma basis as if such acquisition or disposal, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

 

As used in this paragraph (c):

 

"Material Acquisition" means any acquisition of property or a series of related
acquisitions of property that:

 

(i)constitutes:

 

(A)assets comprising all or substantially all or any significant portion of a
business or operating unit of a business; or

 

(B)all or substantially all of the common stock or other Equity Interests of a
person; and

 

(ii)involves the payment of consideration (including assumed debt) by the
Company and its Financial Subsidiaries in excess of USD 10,000,000 (or its
equivalent in any other currency or currencies).

 

"Material Disposal" means any sale, transfer or disposal of property or series
of related sales, transfers or disposal of property that

 

(i)constitutes:

 

(A)assets comprising all or substantially all or any significant portion of a
business or operating unit of a business; or

 

(B)all or substantially all of the common stock or other Equity Interests of a
person, and

 

(ii)involves gross proceeds to the Company or any of its Financial Subsidiaries
in excess of USD 10,000,000 (or its equivalent in any other currency or
currencies).

 

21.GENERAL UNDERTAKINGS

 

The undertakings in this Clause 21 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been repaid in full as set out in Clause 8 (Repayment) of
this Agreement and there is no other amount outstanding under the Finance
Documents.

 



 79 

 

 

21.1Authorisations

 

The Company shall and shall cause each of its Material Subsidiaries to:

 

(a)preserve and do all that is necessary to maintain in full force and effect
its legal existence; and

 

(b)take, or cause to be taken, all reasonable actions to preserve, renew and
keep in full force and effect the rights, qualifications, licenses, permits,
privileges, franchises, Authorisations and intellectual property rights material
to the conduct of its business, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except, for
the purposes of this paragraph (b) only, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect,

 

provided that the foregoing shall not:

 

(i)prohibit any merger, consolidation, amalgamation, disposition, liquidation or
dissolution permitted under Clause 21.5 (Merger); and

 

(ii)require any member of the Group to preserve any right, qualification,
license, permit, privilege, franchise, Authorisation, intellectual property
right or authority to conduct its business if any member of the Group shall
determine that the preservation thereon is no longer desirable in the conduct of
the business of any member of the Group and that the loss thereof is not
disadvantageous in any material respect to any member of the Group or the
Lenders.

 

21.2Compliance with laws

 

Each Obligor shall (and the Company shall ensure that its Subsidiaries will)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws), in each case except whether the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, provided that such undertaking shall (to the extent it
relates to Sanctions) not be given (i) by/in respect of any Obligor or (ii) to
any Lender to the extent that such undertaking would result in any violation of,
conflict with or liability under EU Regulation (EC) 2271/96, section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute.

 

21.3Negative pledge

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no other member of the Group will) create or permit to
subsist any Security over or with respect to any of its assets, whether now
owned or hereafter acquired, or assign any right to receive income.

 

(b)Paragraph (a) above shall not apply to any Security which is:

 

(i)Security, if any, pursuant to any Finance Document (including Security on any
cash in favour of an Issuing Bank required pursuant to the terms of this
Agreement);

 



 80 

 

 

 

(ii)Security existing on the date of this Agreement (i) that does not exceed USD
1,000,000 (or its equivalent in any other currency or currencies) or (ii) listed
on Schedule 17 (List of Existing Financial Indebtedness and Existing Security)
and any renewals or extensions thereof; provided that the property covered
thereby is not increased and any renewal or extension of the obligations secured
or benefited thereby is permitted by sub-paragraph (ii) of paragraph (b) of
Clause 21.14 (Financial Indebtedness);

 

(iii)Security for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings in the circumstances, if adequate
reserves with respect thereto are maintained on the books of the applicable
person in accordance with Applicable GAAP;

 

(iv)carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Security arising in the ordinary course of business which are not overdue
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings in the circumstances, if adequate reserves with
respect thereto are maintained on the books of the applicable person to the
extent required in accordance with Applicable GAAP;

 

(v)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation (including, but not limited to, section 8a of the German
Semi-retirement Act (Altersteilzeitgesetz) and section 7d of the German Social
Law Act No. 4 (Sozialgesetzbuch IV) but other than any Security imposed by
ERISA), including cash collateral for obligations in respect of letters of
credit, guarantee obligations or similar instruments related to the foregoing,
and deposits securing liability insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business;

 

(vi)pledges or deposits (including cash collateral for obligations in respect of
letters of credit and bank guarantees) to secure the performance of bids, trade
contracts and leases (other than Financial Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgements or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(vii)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property and other minor defects or irregularities in title and
other similar encumbrances including the reservations, limitations, provisos and
conditions, which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property of the Group
taken as a whole or materially interfere with the ordinary conduct of the
business of the applicable person;

 

(viii)Security securing Financial Indebtedness permitted under sub-paragraph
(b)(iv) of Clause 21.14 (Financial Indebtedness) provided that:

 

(A)such Security does not at any time encumber any property other than the
property financed by such Financial Indebtedness; and

 

(B)the Financial Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;

 



 81 

 

 

(ix)Security securing Financial Indebtedness permitted under sub-paragraph
(xviii) of Clause 21.14 (Financial Indebtedness) below;

 

(x)statutory rights of set-off arising in the ordinary course of business;

 

(xi)Security existing on the property at the time of acquisition thereof by any
member of the Group and not created in contemplation thereof;

 

(xii)Security existing on property of a Subsidiary of the Company at the time
such Subsidiary of the Company is merged, consolidated or amalgamated with or
into, or acquired by, any member of the Group or becomes a Subsidiary of the
Company and not created in contemplation thereof;

 

(xiii)Security in favour of banks which arise under Article 4 of the Uniform
Commercial Code on items in collection and documents relating thereto and the
proceeds thereof or which arise under banks' standard terms and conditions;

 

(xiv)judgement Security in respect of judgements that do not constitute an Event
of Default under Clause 22.12 (Adverse Judgement) or Security securing appeal or
surety bonds related to such judgements, in particular but not limited to any
Security granted or to be granted by Coperion GmbH in connection with a
litigation between Jürgen Horstmann and, inter alios, ThyssenKrupp Technologies
Beteiligungen and Coperion GmbH;

 

(xv)any interest or title of a landlord, lessor or sublessor under any lease of
real estate or any Security affecting solely the interest of the landlord,
lessor or sublessor;

 

(xvi)leases, licenses, subleases or sublicenses granted:

 

(A)to others not interfering in any material respect with the business of the
Group, taken as a whole; or

 

(B)between or among any member of the Group;

 

(xvii)purported Security evidenced by the filing of precautionary UCC financing
statements, PPSA financing statements or similar filings relating to operating
leases of personal property entered into by any member of the Group in the
ordinary course of business;

 

(xviii)any interest or title of a licensor under any license or sublicense
entered into by any member of the Group as a licensee or sublicensee:

 

(A)existing on the date of this Agreement; or

 

(B)in the ordinary course of business;

 

(xix)with respect to any real property, immaterial title defects or
irregularities that do not, individually or in the aggregate, materially impair
the use of such real property;

 

(xx)Security on any cash earnest money deposits or other escrow arrangements
made in connection with any letter of intent or purchase agreement;

 



 82 

 

 

(xxi)Security in favour of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(xxii)Security arising out of sale and leaseback transactions;

 

(xxiii)customary rights of first refusal, "tag along" and "drag along" rights,
and put and call arrangements under joint venture agreements;

 

(xxiv)Security on treasury stock of the Company;

 

(xxv)Security (x) in favour of collecting or payor banks having a right of
set-off, revocation, refund or chargeback with respect to money or instruments
on deposit with or in possession of such bank, (y) attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business or (z) in favor of banking institutions arising as a matter of law or
standard business terms and conditions encumbering deposits (including the right
of setoff) and which are within the general parameters customary in the banking
industry;

 

(xxvi)Security securing obligations (contingent or otherwise) of any member of
the Group existing or arising under any Swap Agreement;

 

(xxvii)other Security securing liabilities or assignments of rights to receive
income in an aggregate amount not to exceed the greater of:

 

(A)USD 150,000,000 (or its equivalent in another currency or currencies); and

 

(B)15% of Consolidated Tangible Assets (calculated as of the end of the
immediately preceding Financial Quarter for which the Company's financial
statements were most recently delivered pursuant to Clause 19.1 (Financial
Statements) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Clause 19.1 (Financial Statements), the
most recent financial statements referred to in Clause 18.13 (Financial
statements)) at any time outstanding,

 

provided that, for the avoidance of doubt, no Default or Event of Default shall
be deemed to have occurred if, at the time of the creation, incurrence,
assumption or initial existence thereof, such Security was permitted to be
incurred pursuant to this paragraph (xxvii) notwithstanding a decrease after
such time in the basket amount permitted under this paragraph (xxvii) as a
result of a decrease in Consolidated Tangible Assets;

 

(xxviii)Security on property or assets deposited with a trustee or paying agent
or otherwise segregated or held in trust or under an escrow or other funding
arrangement with respect to the Specified Senior Notes Indebtedness prior to the
consummation of the Bengal Acquisition (or during the period from the Effective
Date until the date that is 90 days after the termination of the Bengal
Acquisition Agreement); and

 

(xxix)Security on property or assets deposited with a trustee or paying agent or
otherwise segregated or held in trust or under an escrow or other funding
arrangement for the sole purpose of repurchasing, redeeming, defeasing,
repaying, satisfying and discharging or otherwise acquiring or retiring
Indebtedness.

 



 83 

 

 

21.4Disposals

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no other member of the Group will), enter into a
single transaction or a series of transactions and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of all or
substantially all of the assets of the Group, taken as a whole.

 

(b)Paragraph (a) shall not apply to:

 

(i)the Disposal by any Subsidiary of the Company of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary of the Company provided that if the transferor in such a
transaction is a wholly owned Subsidiary of the Company, then the transferee
must either be the Company or a wholly-owned-Subsidiary of the Company;

 

(ii)the Disposal by the Company of its treasury stock; and

 

(iii)the Company and any of its Subsidiaries entering into any transaction
permitted by Clause 21.5 (Merger).

 

21.5Merger

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no other member of the Group will) merge, consolidate
or amalgamate with or into another person.

 

(b)Paragraph (a) shall not apply to:

 

(i)any Subsidiary of the Company:

 

(A)merging or consolidating with or into the Company, provided that the Company
shall be the continuing or surviving person; or

 

(B)merging, consolidating or amalgamating with any one or more other
Subsidiaries of the Company, provided that when any wholly-owned Subsidiary of
the Company is merging or amalgamating with another Subsidiary of the Company,
the wholly owned Subsidiary of the Company shall be the continuing or surviving
person (or the continuing corporation resulting from such amalgamation, shall be
the wholly owned Subsidiary of the Company);

 

(ii)any member of the Group merging (or in the case of a Subsidiary of the
Company, amalgamating) with any person in a transaction that would be an
acquisition permitted under paragraph (b) of Clause 21.12 (Acquisitions) or a
Disposal that is permitted under paragraph (b) of Clause 21.4 (Disposals)
provided that in the case of an acquisition:

 

(A)if the Company is a party to such merger, it shall be the continuing or
surviving person; or

 

(B)if any Obligor (other than the Company) is a party to such merger or
amalgamation, such Obligor shall be the continuing or surviving person (or the
continuing corporation resulting from such amalgamation shall be the Obligor and
shall have executed and delivered to the Agent a confirmation to that effect
reasonably satisfactory to the Agent); and

 



 84 

 

 

(iii)any member of the Group entering into any transaction permitted by
paragraph (b) of Clause 21.4 (Disposals).

 

21.6Change of business

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any material line of business if, after giving effect thereto,
the business of the Group (taken as a whole) would be substantially different
from the business in which the Group (taken as a whole) are presently engaged
provided that this Clause 21.6 shall not prohibit the Company or its
Subsidiaries from entering into (x) any line of business that is reasonably
related, incidental, ancillary or complementary to, or any reasonable extension,
development or expansion of, the business in which the Company and its
Subsidiaries, taken as a whole, are presently engaged, or (y) any other non-core
incidental businesses acquired in connection with any acquisition or investment
not prohibited hereunder.

 

21.7Centre of Main Interests and Establishments

 

Each Obligor incorporated in a member state of the European Union shall cause
its registered office and "centre of main interests" (as that term is used in
Article 3(1) of the regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast)) to be situated
solely in its jurisdiction of incorporation and shall have an “establishment”
(as that term is used in Article 2(10) of the regulation (EU) 2015/848 of the
European Parliament and of the Council of 20 May 2015 on insolvency proceedings
(recast)) situated solely in its jurisdiction of incorporation.

 

21.8Preservation of assets and insurance

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)keep and maintain all property material to the conduct of the business of the
Group (taken as a whole) in good working order and condition, ordinary wear and
tear excepted; and

 

(b)maintain insurances with financially sound and reputable insurance companies
or with a captive insurance company that is an Affiliate of the Company in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

21.9Pari passu

 

Each Obligor shall ensure that its payment obligations under the Finance
Documents rank at all time at least pari passu with the claims of all of its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 



 85 

 

 

21.10Taxation

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will) pay and discharge all Taxes that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default unless and only to the extent that:

 

(a)the validity or amount of such payment is being contested in good faith by
appropriate proceedings;

 

(b)the Company or such member of the Group has set aside on its books adequate
reserves with respect thereto in accordance with Applicable GAAP; and

 

(c)the failure to pay those Taxes would not reasonably be expected to result in
a Material Adverse Effect.

 

21.11Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower shall ensure at any time that it is in compliance with the
Swiss Non-Bank Rules. This undertaking shall not be deemed to be breached if the
Swiss Non-Bank Rules are breached as a result solely of:

 

(a)a Lender has failed to comply with its obligations under Clause 23 (Changes
to Lenders);

 

(b)a Lender ceased to be a Swiss Qualifying Bank other than as a result of any
change after the date it became a Finance Party under this Agreement in (or in
the interpretation, administration or application of) any law or any published
practice or concession of any relevant taxing authority.

 

21.12Access

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)keep proper books of record and accounts of all material financial dealings
and transactions in relation to its business activities, which entries are true
and correct in all material respects and, subject to Clause 19.1 (Financial
Statements), in form permitting financial statements conforming with GAAP to be
derived therefrom; and

 

(b)permit that representatives designated by the Agent access at reasonable
times and upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and, provided that any member
of the Group is afforded the opportunity to participate in such discussions, its
independent accountants, all at such reasonable times and as often as reasonably
requested, provided that such visitations, inspections or examinations shall not
occur more frequently than once per calendar year so long as no Event of Default
has occurred and is continuing.

 



 86 

 

 

The Company acknowledges that the Agent, after exercising its rights of
inspection, may, subject to Clause 35 (Confidentiality), prepare and distribute
to the Lenders certain reports pertaining to the Group's assets for internal use
by the Agent and the Lenders. Notwithstanding anything to the contrary in this
Clause 21.12, no member of the Group will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that:

 

(i)constitutes non-financial trade secrets or non-financial proprietary
information;

 

(ii)in respect of which disclosure to the Agent (or any designated
representative) is then prohibited by law or any agreement binding on any member
of the Group; or

 

(iii)is subject to lawyer-client or similar privilege which constitutes lawyer
work-product.

 

21.13Acquisitions

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no other member of the Group will) acquire (in one or
a series of transactions) all of the capital stock or equity interests or all or
substantially all of the assets of any person.

 

(b)Paragraph (a) shall not apply to any acquisition of all of the capital stock
or equity interests or all or substantially all of the assets of any person
where:

 

(i)immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom; and

 

(ii)(A) the aggregate amount invested (including assumed debt) is less than or
equal to USD 375,000,000 (or its equivalent in any other currency or
currencies); or

 

(B)the aggregate amount invested (including assumed debt) is greater than USD
375,000,000 (or its equivalent in any other currency or currencies), and not
less than five Business Days prior to the consummation of any such acquisition
or series of acquisitions, the Company delivers to the Agent relevant financial
information, statements and projections reasonably requested by the Agent for
the Relevant Period ending on the last day of the Financial Quarter for which
consolidated financial statements have most recently been delivered pursuant to
Clause 19.1 (Financial statements), such relevant financial statements giving
effect to the acquisition of the company or business on a pro forma basis and to
be delivered together with a certificate by a Responsible Officer of the Company
demonstrating pro forma compliance with Clause 20 (Financial Covenants) after
giving effect to such acquisition or series of acquisitions for that Relevant
Period;

 

provided that notwithstanding anything to the contrary set forth in this
Clause 21.13, it is hereby understood and agreed that the Bengal Acquisition is
permitted under this Clause 21.13 and is not subject to the requirements set
forth in the foregoing paragraphs (i) and (ii).

 



 87 

 

 

21.14Financial Indebtedness

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

 

(b)Paragraph (a) shall not apply to:

 

(i)Financial Indebtedness arising under the Finance Documents;

 

(ii)Financial Indebtedness that:

 

(A)is outstanding on the date hereof and is less than USD 2,000,000 (or its
equivalent in any other currency or currencies) individually or USD 15,000,000
in the aggregate; or

 

(B)arises or is incurred under agreements listed in Schedule 17 (List of
Existing Financial Indebtedness and Existing Security) and any refinancings,
refundings, renewals or extensions thereof,

 

provided that the amount of such Financial Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilised thereunder;

 

(iii)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Agreement, provided that such obligations are
(or were) entered into in the ordinary course of business and not for purposes
of speculation;

 

(iv)Financial Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof provided that the amount of such Financial
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilised thereunder provided that the only property subject to such capital
leases and purchase money obligations is the property so acquired;

 

(v)Financial Indebtedness that may be deemed to exist pursuant to surety bonds,
appeal bonds, supersedeas bonds or similar obligations incurred in the ordinary
course of business;

 

(vi)so long as no Default has occurred and is continuing or would result
therefrom at the time of incurrence, (1) the Specified Senior Notes Indebtedness
and (2) any other unsecured Financial Indebtedness of (x) the Company or any
Guarantor and (y) any Borrower under and as defined in the Existing US Facility
Agreement which is a Foreign Subsidiary, in the case of clause (y), in an
aggregate principal amount not to exceed the greater of (i) USD 200,000,000 and
(ii) 20% of Consolidated Tangible Assets (calculated as of the end of the
immediately preceding Financial Quarter for which the Company’s financial
statements were most recently delivered pursuant to paragraph (a) or (d) of
Clause 19.1 (Financial statements) or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to paragraph (a) or (d)
of Clause 19.1 (Financial statements), the Original Financial Statements
provided that, in each case, such Financial Indebtedness is not senior in right
of payment to the payment of the Financial Indebtedness arising under this
Agreement and the Finance Documents;

 



 88 

 

 

(vii)Financial Indebtedness of a Subsidiary of the Company to the Company or any
of the Company's other Subsidiaries or Financial Indebtedness of the Company to
any Subsidiary of the Company in connection with loans or advances provided that
each item of intercompany debt shall be unsecured and such Financial
Indebtedness shall only be permitted under this sub-paragraph (b)(vii) to the
extent it will be eliminated for the purposes of the consolidated financial
statements of the Company in accordance with U.S. GAAP;

 

(viii)Financial Indebtedness arising as a result of the endorsement in the
ordinary course of business of negotiable instruments in the course of
collection;

 

(ix)Financial Indebtedness incurred in connection with the acquisition of all or
a portion of Hill-Rom Company, Inc.'s interest in the real and personal property
described in the Farm Agreement;

 

(x)guarantees by the Company of Financial Indebtedness of any Subsidiary of the
Company and by any Subsidiary of the Company of Financial Indebtedness of the
Company or any other Subsidiary of the Company provided that the Financial
Indebtedness so guaranteed is permitted by this paragraph (b);

 

(xi)Financial Indebtedness owed to any person providing workers' compensation,
health, disability or other employee benefits or property, casualty, liability
or other insurance to the Company or any Subsidiary of the Company, including
pursuant to reimbursement or indemnification obligations to such person, in each
case incurred in the ordinary course of business;

 

(xii)customary contingent indemnification obligations to purchasers in
connection with any Disposal;

 

(xiii)Financial Indebtedness of any person that becomes a Subsidiary of the
Company after the date of this Agreement, provided that such Financial
Indebtedness exists at the time such person becomes a Subsidiary of the Company
and is not created in contemplation thereof, and any refinancings, refundings,
renewals or extensions thereof, provided that the amount of such Financial
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilised thereunder;

 

(xiv)Financial Indebtedness in respect of netting services, cash management
obligations, overdraft protections and otherwise in connection with deposit
accounts and Financial Indebtedness arising from the honouring by a bank or
other financial institution of a cheque, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) being drawn against
insufficient funds in the ordinary course of business;

 



 89 

 

 

(xv)Financial Indebtedness with respect to the deferred purchase price of
property acquired and any refinancings, refundings, renewals or extensions
thereof provided that the amount of such Financial Indebtedness is not increased
at the time of such refinancing, refunding, renewal or extension except by an
amount equal to any existing commitments unutilised thereunder or by an amount
equal to a reasonable premium or other reasonable amount paid and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilised thereunder;

 

(xvi)Financial Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards or purchase cards
(including so-called "procurement cards" or "P-cards") in each case, incurred in
the ordinary course of business;

 

(xvii)contingent liabilities in respect of any indemnification obligations,
adjustment of purchase price, non-compete, or similar obligations (other than
guarantees of any Financial Indebtedness for borrowed money) of the Company or
any Subsidiary of the Company incurred in connection with the consummation of
one or more acquisitions;

 

(xviii)other Financial Indebtedness not covered under paragraphs (i) to (xvii)
above in an aggregate principal amount not to exceed the greater of:

 

(A)USD 150,000,000 (or its equivalent in any other currency or currencies); and

 

(B)15 per cent. of Consolidated Tangible Assets (calculated as of the end of the
immediately preceding Financial Quarter for which the Company's financial
statements were most recently delivered pursuant to Clause 19.1 (Financial
statements), or if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Clause 19.1 (Financial statements), the
Original Financial Statements) provided that for the avoidance of doubt, no
Default or Event of Default shall be deemed to have occurred if, at the time of
creation, incurrence, assumption or initial existence thereof, such Financial
Indebtedness was permitted to be incurred pursuant to this sub-paragraph (xviii)
notwithstanding a decrease after such time in the basket amount permitted under
this sub-paragraph (xviii) as a result of a decrease in Consolidated Tangible
Assets.

 

21.15Permitted Distributions and Payments

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will) declare or make any
Restricted Payment or incur any obligation (contingent or otherwise) to do so.

 

(b)Paragraph (a) above shall not apply to:

 

(i)any Subsidiary of the Company making Restricted Payments to any member of the
Group (and, in the case of a Restricted Payment by a non-wholly-owned Subsidiary
of the Company, such Restricted Payment may be made to each other owner of
capital stock or other equity interests of such Subsidiary of the Company on a
pro rata basis based on their relative ownership interests);

 



 90 

 

 

(ii)any member of the Group declaring or making any dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such person;

 

(iii)any member of the Group purchasing, redeeming or otherwise acquiring shares
of its common stock or other common equity interests or warrants or options to
acquire any such shares with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common equity
interests;

 

(iv)any member of the Group making distributions to current and former
employees, officers or directors of any member of the Group (or any spouses,
ex-spouses or estates of any of the foregoing) on account of purchases,
redemptions or other acquisitions of Equity Interests of any member of the Group
held by such persons; and/or

 

(v)the Company declaring and paying cash dividends to its stockholders and
purchasing, redeeming or otherwise acquiring shares of its capital stock or
warrants, rights or options to acquire any such shares for cash provided that
immediately after giving effect to such proposed action, no Event of Default
would exist.

 

21.16Burdensome Agreements

 

(a)No Obligor shall (and the Company shall ensure that no member of the Group
will) enter into any Contractual Obligation that limits the ability:

 

(i)of any Subsidiary of the Company to make Restricted Payments to the Company;

 

(ii)of any Subsidiary of the Company to guarantee the Financial Indebtedness of
the Borrowers under the Finance Documents; or

 

(iii)of any member of the Group to create, incur, assume or suffer to exist
Security on property of such person to secure the obligations of the Obligors
under the Finance Documents,

 

(b)Paragraph (a) of this Clause 21.16 shall not apply to any Contractual
Obligation:

 

(i)set out in this Agreement or any other Finance Document;

 

(ii)on subletting or assignment of any leases or licenses of any member of the
Group or on the assignment of a Contractual Obligation or any rights thereunder
or any other customary non-assignment provisions, in each case entered into in
the ordinary course of business;

 

(iii)set out in Contractual Obligations for the disposal of assets (including
any Equity Interests in any Subsidiary of the Company) of any member of the
Group provided that such restrictions and conditions apply only to the assets or
Subsidiary of the Company that is to be sold;

 

(iv)set out in the Farm Agreement;

 

(v)set out in any Contractual Obligation governing Financial Indebtedness
permitted under sub-paragraphs (ii), (iv), (vi), (x), (xiii), (xv) or (xviii) of
paragraph (b) of Clause 21.14 (Financial Indebtedness);

 



 91 

 

 

(vi)with respect to cash or other deposits (including escrowed funds) received
by any member of the Group in the ordinary course of business and assets subject
to Security permitted by sub-paragraphs (ii), (v), (vi), (viii), (x), (xi),
(xii), (xiv), (xx), (xxii) or (xxvii) of paragraph (b) of Clause 21.3 (Negative
pledge);

 

(vii)set out in joint venture agreements or other similar agreements concerning
joint ventures and applicable solely to such joint venture;

 

(viii)set out in any Contractual Obligation relating to an asset being acquired
existing at the time of acquisition or a Subsidiary of the Company existing at
the time such Subsidiary of the Company is merged, consolidated or amalgamated
with or into, or acquired by, any member of the Group or becomes a Subsidiary of
the Company and, in each case, not in contemplation thereof;

 

(ix)contained in any trading, netting, operating, construction, service, supply,
purchase, credit card, credit card processing service, debit card, stored value
card, purchase card (including a so-called “procurement card” or “P-card”) or
other agreement to which any member of the Group is a party and entered into in
the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of any member of the Group that are
the subject of such agreement, the payment rights arising thereunder, the
accounts associated with such agreement, or the proceeds thereof and does not
extend to any other asset or property of any member of the Group or the assets
or property of any other Subsidiary;

 

(x)(A) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Security in, any property or assets of the Company or
any Material Subsidiary not otherwise prohibited by this Agreement (so long as
such limitation or restriction applies only to the property or assets subject to
such transfer, agreement to transfer, option, right or Security), (B) contained
in mortgages, pledges or other security agreements securing Financial
Indebtedness of a Subsidiary to the extent restricting the transfer of the
property or assets subject thereto, (C) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of any member of the Group, (D) pursuant to customary
provisions in any swap or derivative transactions (including any Swap
Agreement), (E) pursuant to customary provisions in leases or licenses of
intellectual property (or in other contracts governing intellectual property
rights) and other similar agreements entered into in the ordinary course of
business, (F) pursuant to customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Group to meet their ongoing obligations or
(G) on cash or other deposits imposed by customers under contracts entered into
in the ordinary course of business;

 

(xi)customary restrictions and conditions contained in the document relating to
Security permitted under this Agreement, so long as (1) such restrictions or
conditions relate only to the specific asset subject to such Security, and (2)
such restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Clause 21.16; or

 



 92 

 

 

(xii)customary restrictions required by, or arising by operation of law under,
applicable law, rule or regulation to the extent contained in a document
relating to the Equity Interests or governance of any Foreign Subsidiary that is
not a Borrower.

 

21.17Use of Proceeds

 

(a)No Obligor shall (and the Company shall ensure that no other member of the
Group will) use the proceeds of any Utilisations, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of Regulation T, U and Regulation X of the Board. No Borrower will
request any Letter of Credit, and no Borrower shall use, and the Company shall
procure that its other Subsidiaries shall not use, a Letter of Credit (i) for
the purpose of making an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation in any material respect of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, in violation of applicable Sanctions or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party thereto.

 

(b)The undertaking given in the immediately preceding paragraph shall not be
given (i) by any Obligor or (ii) to any Lender to the extent that such
undertaking would result in any violation of, conflict with or liability under
EU Regulation (EC) 2271/96, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

 

21.18Compliance with U.S. Regulations

 

No Obligor currently is required to be registered as an "investment company" (as
such term is defined in the United States Investment Company Act of 1940) and
the Company shall ensure that no Obligor is required to register as an
investment company under such act if such registration would cause the making of
any Utilisation, or the application of the proceeds or repayment of any
Utilisation by any Obligor or the consummation of the other transactions
contemplated by this Agreement, to violate any provision of such act or any
rule, regulation or order of the SEC thereunder.

 

22.EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.15 (Acceleration) and Clause 22.16 (Acceleration for
Insolvency)).

 

22.1Non-payment

 

An Obligor does not pay on the due date any amount payable by an Obligor
pursuant to a Finance Document at the place and in the currency in which it is
expressed to be payable unless:

 

(a)its failure to pay is caused by administrative or technical error; and

 

(b)payment is made within five Business Days of its due date.

 



 93 

 

 

22.2Financial covenants

 

Any requirement of Clause 20 (Financial Covenants) is not satisfied.

 

22.3Other obligations

 

An Obligor does not comply with any provision of the Finance Documents relating
to an Obligor (other than those referred to in Clause 22.1 (Non-payment) and
Clause 20 (Financial Covenants) above), and such failure shall continue
unremedied for a period of 15 Business Days after notice thereof from the Agent
to the Company (which notice will be given at the request of any Lender).

 

22.4Misrepresentation

 

Any representation or warranty made or deemed to be made by or on behalf of an
Obligor in the Finance Documents or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Finance Document or any
amendment or modification thereof or waiver thereunder, proves to have been
incorrect in any material respect when made or deemed to be made.

 

22.5Cross default

 

(a)Any Material Indebtedness of any member of the Group is not paid when due
which failure to pay is not cured within any applicable grace period after
delivery of any applicable required notice.

 

(b)Any Material Indebtedness of any member of the Group becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).

 

(c)Any creditor of any member of the Group becomes entitled, after the
expiration of any applicable grace period and delivery of any applicable
required notice, to declare any Material Indebtedness of any member of the Group
due and payable prior to its specified maturity as a result of an event of
default (however described).

 

(d)For the avoidance of doubt, paragraphs (b) and (c) shall not apply if any
Material Indebtedness:

 

(i)becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness;

 

(ii)becomes due as a result of a refinancing thereof permitted pursuant to this
Agreement;

 

(iii)constitutes any reimbursement obligation in respect of a letter of credit
as a result of a drawing thereunder by a beneficiary therein in accordance with
its terms;

 

(iv)is mandatorily prepayable prior to the scheduled maturity thereof with the
proceeds of the issuance of capital stock, the incurrence of other Material
Indebtedness or the sale or other disposal of any assets, that has become due so
long as it is prepaid in full with such net proceeds required to be prepaid when
due (or within any applicable grace period) and such event shall not have
otherwise resulted in an event of default with respect thereto;

 



 94 

 

 

(v)is repaid by way of any redemption, conversion or settlement that is
convertible into Equity Interests (and cash in lieu of fractional shares) and/or
cash (in lieu of such Equity Interests in an amount determined by reference to
the price of the common stock of the Company at the time of such conversion or
settlement) in the Company pursuant to its terms unless such redemption,
conversion or settlement results from a default thereunder or an event of a type
that constitutes an Event of Default;

 

(vi)becomes due as a result of prepayments required by the terms of Indebtedness
as a result of customary provisions in respect of illegality, replacement of
lenders and gross-up provisions for Taxes, increased costs, capital adequacy and
other similar customary requirements; and

 

(vii)becomes due as a result of any voluntary prepayment, redemption or other
satisfaction of Indebtedness becoming mandatory in accordance with the terms of
such Indebtedness solely as the result of the Company or any Subsidiary
delivering a prepayment, redemption or similar notice with respect to such
prepayment, redemption or other satisfaction.

 

22.6Insolvency

 

(a)The Company, any Borrower or any Material Subsidiary is unable or admits in
writing its inability or failure generally to pay its debts as they fall due and
in particular any Borrower or Material Subsidiary incorporated in Germany is
unable to pay its debts as they fall due (zahlungsunfähig) within the meaning of
section 17 of the Insolvency Code (Insolvenzordnung).

 

(b)Any Borrower or any Material Subsidiary (other than the Company, any other
Borrower or any Material Subsidiary incorporated in a jurisdiction of the U.S.):

 

(i)by reasons of actual or anticipated financial difficulties commences
negotiations with its creditors in general (or any class of them) with a view to
rescheduling any of its indebtedness;

 

(ii)the value of the assets of which are less than its liabilities (taking into
account contingent and prospective liabilities) and under the laws of the
respective jurisdiction of incorporation or organisation of that entity, this
constitutes a reason for the opening of insolvency proceedings;

 

(iii)which is a Borrower organized under the laws of England and Wales, or which
is a Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986, is deemed to or declared to be
unable to pay its debts when due.

 

(c)Any Material Subsidiary or any Borrower incorporated in Germany is deemed to
or declared to be unable to pay its debts when due, suspends or announces its
intention to suspend payments of any of its debts, is over-indebted
(überschuldet) within the meaning of section 19 of the Insolvency Code
(Insolvenzordnung) or, with respect to any other Material Subsidiary or any
Borrower which is neither incorporated in Germany nor in a jurisdiction of the
U.S. the value of its assets is less than its liabilities and under the laws of
its respective jurisdiction of incorporation this constitutes a reason for the
opening of insolvency proceedings.

 



 95 

 

 

22.7Insolvency proceedings

 

(a)An involuntary proceeding is commenced or an involuntary petition is filed
against the Company, any Borrower or any Material Subsidiary seeking:

 

(i)liquidation, reorganisation or other relief in respect of the Company or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation); or

 

(ii)the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Company or any Material Subsidiary or for a
substantial part of its assets,

 

and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered.

 

(b)The Company, any Borrower or any Material Subsidiary shall:

 

(i)voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect (including,
without limitation, any applicable provisions or any corporations legislation);

 

(ii)consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph 22.7(a)(i)
of this Clause 22.7;

 

(iii)apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, any Borrower or
any Material Subsidiary or for a substantial part of its assets;

 

(iv)file an answer admitting the material allegations of a petition filed
against it in any such proceeding;

 

(v)make a general assignment for the benefit of creditors; or

 

(vi)take any action for the purpose of effecting any of the foregoing.

 

(c)Any board or shareholder resolution is passed, legal proceedings or other
constitutional procedure or step is taken by any Obligor or Material Subsidiary
(other than any Obligor or Material Subsidiary incorporated in a jurisdiction of
the U.S.) (such Obligor or Material Subsidiary, a "Non-U.S. Entity") whether
voluntary or involuntary in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Non-U.S. Entity other than a solvent
liquidation or reorganisation of any Non-U.S. Entity which is not an Obligor;

 

(ii)(by reason of financial difficulties) a composition, compromise, assignment
or arrangement with any creditor of any Non-U.S. Entity;

 

(iii)the appointment of a liquidator (other than in respect of a solvent
liquidation of any Non-U.S. Entity which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any Non-U.S. Entity or any of its assets;

 



 96 

 

 

(iv)enforcement of any Security over any assets of any Borrower organized under
the laws of England and Wales, or any other Borrower capable of becoming subject
of an order for winding-up or administration under the Insolvency Act 1986, if
in excess of GBP 25,000,000; or

 

(v)any analogous procedure or step is taken in any jurisdiction.

 

This paragraph (c) shall not apply to any to any action, proceeding, procedure
or formal step which is frivolous or vexatious and is discharged, stayed or
dismissed within 21 days of commencement.

 

(d)Any corporate action legal proceeding or other formal step or procedure is
taken by or in relation to a Borrower or Material Subsidiary incorporated in
Germany in relation to:

 

(i)the filing for the opening of insolvency proceedings (Antrag auf Eröffnung
eines Insolvenzverfahrens) in relation to it or any of its assets; or

 

(ii)the competent court takes any of the actions set out in section 21 German
Insolvency Code (Anordnung von Sicherungsmaßnahmen) against it; or

 

(iii)a competent court institutes or rejects (for reason of insufficiency of its
funds to implement such proceedings (Abweisung mangels Masse)) insolvency
proceedings against it (Eröffnung des Insolvenzverfahrens)

 

save that this paragraph (d) shall not apply to any action, proceeding,
procedure or formal step which is frivolous or vexatious and is discharged,
stayed or dismissed within 21 days of commencement.

 

22.8Creditors' process

 

Any expropriation, attachment, sequestration, distress or execution affects a
substantial part of the assets of the Company, any Borrower or the Material
Subsidiaries and is not discharged within 15 Business Days.

 

22.9Ownership of the Borrowers

 

The Company ceases to own, directly or indirectly and/or control 100 per cent.
(other than (i) directors' qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law) of the ordinary voting and
economic power of any Borrower.

 

22.10Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

 

22.11Repudiation or invalidity

 

(a)An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document in any material respect.

 

(b)Any material provision of any Finance Document that is binding on an Obligor
ceases to be valid, binding or enforceable in accordance with its terms.

 



 97 

 

 

22.12Adverse Judgement

 

(a)A judgement or order for the payment of an amount exceeding USD 75,000,000
(or its equivalent in any other currency or currencies) (net of any amounts that
are covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and as to which such insurer, which shall
be rated at least “A” by A.M. Best Company, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order) is
rendered against a member of the Group and remains undischarged or unpaid and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 60 days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.

 

(b)No Event of Default will occur under this Clause 22.12 in respect of the
litigation between Jürgen Horstmann and, inter alios, ThyssenKrupp Technologies
Beteiligungen and Coperion GmbH.

 

22.13ERISA Event

 

Any ERISA Event shall have occurred that, when aggregated with all other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect.

 

22.14Cessation of Business

 

Other than pursuant to a transaction expressly permitted pursuant to this
Agreement, any Obligor ceases to carry on all or a material part of its business
it carried on at the date of signing of the Agreement to the extent that such
cessation would reasonably be expected to result in a Material Adverse Effect.

 

22.15Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

(a)cancel the Total Commitments whereupon they shall immediately be cancelled;
and/or

 

(b)declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

 

22.16Acceleration for Insolvency

 

If an Event of Default under paragraphs (a) or (b) of Clause 22.7 (Insolvency
Proceedings) shall occur in respect of any Obligor in any U.S. jurisdiction or
is being commenced in any U.S. court, then without notice to such Obligor or any
other act by the Agent or any other person, the Utilisations made available to
or for the benefit of such Obligor, interest thereon or other fees and all other
amounts owed by such Obligor under the Finance Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived.

 



 98 

 

 

23.CHANGES TO THE LENDERS

 

23.1Assignments and transfers by the Lenders

 

No Lender may transfer or assign any of its rights or obligations under any
Finance Document, except that, subject to this Clause 23, a Lender (the
"Existing Lender") may:

 

(a)assign any of its rights; or

 

(b)assign and transfer by assumption of contract (Vertragsübernahme) any of its
rights and obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of investing into
L/G facilities and issuing of L/Gs (other than an Ineligible Institution) (the
"New Lender").

 

23.2Conditions of assignment or assignment and transfer by assumption of
contract (Vertragsübernahme)

 

(a)The consent of the Company is required for an assignment or an assignment and
transfer by assumption of contract (Vertragsübernahme) by an Existing Lender,
unless the assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) is:

 

(i)to another Lender or an Affiliate of a Lender; and such Affiliate of a Lender
is a Swiss Qualifying Bank;

 

(ii)an Approved Fund, provided such transfer does not lead to a violation of the
Swiss Ten Non-Qualifying Bank Creditor Rule; or

 

(iii)(iii) made at a time when an Event of Default under Clause 22.1 (Non
payment), Clause 22.6 (Insolvency) and/or Clause 22.7 (Insolvency proceedings)
is continuing.

 

(b)The consent of the Company to an assignment or assignment and transfer by
assumption of contract (Vertragsübernahme) must not be unreasonably withheld or
delayed. The consent of the Company is not deemed to be unreasonably withheld if
the proposed assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) would lead to a breach of the Swiss Ten Non-Qualifying Bank
Creditor Rule. The Finance Parties shall have the right to make assignment or
assignment and transfer by assumption of contract (Vertragsübernahme) in
relation to this Agreement to up to 10 (ten) New Lenders that are not a Swiss
Qualifying Bank and the Company and each Swiss Borrower shall ensure that the
acceptance of up to 10 (ten) New Lenders that are not a Swiss Qualifying Bank
under this Agreement would not cause a breach of the Swiss Twenty Non-Qualifying
Bank Creditor Rule at any time. The Company will be deemed to have given its
consent (10) ten Business Days after the Existing Lender has requested it in
writing unless consent is expressly refused by the Company within that time.

 

(c)An assignment will only be effective on:

 

(i)receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender and, with respect to a Swiss Borrower, if the New Lender
represents in the Transfer Certificate to the Agent and each Obligor whether or
not it is a Swiss Qualifying Bank; and

 

(ii)performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 



 99 

 

 

(d)An assignment and transfer by assumption of contract (Vertragsübernahme) will
only be effective if the procedure set out in Clause 23.5 (Procedure for
assignment and transfer by assumption of contract (Vertragsübernahme)) is
complied with.

 

(e)If:

 

(i)a Lender assigns or assigns and transfers by assumption of contract
(Vertragsübernahme) any of its rights or obligations under the Finance Documents
or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, assignment
and transfer by assumption of contract (Vertragsübernahme) or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 12 (Tax gross-up and Indemnities)
or Clause 13 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred. This paragraph (e) shall not
apply in relation to Clause 12 (Tax gross-up and Indemnities), to a Treaty
Lender that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii)(B) of Clause
12.2 (Tax gross-up) if the Borrower making the payment has not made a Borrower
DTTP Filing in respect of that Treaty Lender.

 

(f)Each New Lender, by executing the relevant Transfer Certificate confirms, for
the avoidance of doubt, that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as the Existing Lender would
have been had it remained a Lender.

 

(g)The New Lender agrees, by executing the relevant Transfer Certificate, that
its identity and other information regarding its status as to whether or not it
is a Swiss Qualifying Bank may be disclosed to the Swiss Federal Tax
Administration (if the latter so requests).

 

23.3Assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) fee

 

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 3,000.

 

23.4Limitation of responsibility of Existing Lender

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of any Obligor;

 



 100 

 

 

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-assignment or a re-assignment and re-transfer by assumption of
contract (Vertragsübernahme) from a New Lender of any of the rights and
obligations assigned or assigned and transferred by assumption of contract
(Vertragsübernahme') under this Clause 23; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

23.5Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)

 

(a)Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
assignment and transfer by assumption of contract (Vertragsübernahme)) an
assignment and transfer by assumption of contract (Vertragsübernahme) is
effected in accordance with paragraph (c) below when the Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)On the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
assign and transfer by assumption of contract (Vertragsübernahme) its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the "Discharged Rights and
Obligations");

 



 101 

 

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and transfer by assumption of contract (Vertragsübernahme) and to
that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)the New Lender shall become a Party as a "Lender".

 

23.6Copy of Transfer Certificate or Increase Confirmation to Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Increase Confirmation, send to the Company a copy of
that Transfer Certificate or Increase Confirmation.

 

23.7Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation any
assignment, charge, pledge or other Security to secure obligations to a federal
reserve or central bank except that no such assignment, charge, pledge or
Security shall:

 

(a)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant assignment, charge, pledge or
Security for the Lender as a party to any of the Finance Documents; or

 

(b)require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

23.8Register

 

The Agent, acting solely for this purpose as a non-fiduciary agent of any
Borrower, shall maintain a copy of each Transfer Certificate, Increase
Confirmation, or an assignment or assignment and transfer by assumption of
contract (Vertragsübernahme) delivered to it and a register for the recording of
the names and addresses of the Lenders, and the Commitments of, and the
Utilisations owing to, each Lender pursuant to the terms hereof from time to
time (for the purposes of this provision, the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Obligors, the Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Obligors and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



 102 

 

 

24.CHANGES TO THE OBLIGORS

 

24.1Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

24.2Additional Borrowers

 

(a)Subject to compliance with the provisions of paragraph (c) of Clause 19.8
("Know your customer" checks), the Company may, by not less than 10 Business
Days' prior written notice to the Agent, request that any of its wholly owned
Subsidiaries becomes an Additional Borrower (Vertragsbeitritt). That Subsidiary
shall become an Additional Borrower if:

 

(i)It is a Subsidiary incorporated in a jurisdiction of a Borrower;

 

(ii)it is a Subsidiary incorporated in an Approved Jurisdiction and the Majority
Lenders approve the addition of that Subsidiary (such approval not to be
unreasonably withheld or delayed); or

 

(iii)it is a Subsidiary incorporated in any other jurisdiction and all the
Lenders approve the addition of that Subsidiary (such approval not to be
unreasonably withheld or delayed); and in each case

 

(A)the Company delivers to the Agent a duly completed and executed Accession
Letter;

 

(B)the Company confirms that no Default is continuing or would occur as a result
of that Subsidiary becoming an Additional Borrower; and

 

(C)the Agent has received all of the documents and other evidence listed in Part
2 (Conditions Precedent required to be Delivered by an Additional Obligor) of
Schedule 2 (Conditions Precedent) in relation to that Additional Borrower, each
in form and substance satisfactory to the Agent.

 

(b)The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 (Conditions Precedent required
to be Delivered by an Additional Obligor) of Schedule 2 (Conditions Precedent).

 

24.3Resignation of a Borrower

 

(a)The Company may request that a Borrower (other than Coperion GmbH) ceases to
be a Borrower by delivering to the Agent a Resignation Letter.

 

(b)The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

(i)no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case); and

 

(ii)the Borrower has repaid its L/G (and any L/G of its Affiliates, if any), any
fees, interests or costs relating thereto and any other amount payable by such
Borrower (or any Affiliate of it) under the Finance Documents (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made),

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or further obligations under the Finance Documents from the date of
effectiveness of that resignation.

 



 103 

 

 

24.4Additional Guarantors

 

(a)Subject to compliance with the provisions of paragraph (c) of Clause 19.8
("Know your customer" checks), the Company may, by not less than 10 Business
Days' prior written notice to the Agent, request that any of its wholly owned
Subsidiaries or any Domestic Subsidiary become an Additional Guarantor. That
Subsidiary or Domestic Subsidiary shall become an Additional Guarantor if:

 

(i)it is a Subsidiary incorporated in an Approved Jurisdiction and it is either
a Domestic Subsidiary or the Majority Lenders approve the addition of that
Subsidiary (such approval not to be unreasonably withheld or delayed); or

 

(ii)it is a Subsidiary incorporated in any other jurisdiction and all the
Lenders approve the addition of that Subsidiary (such approval not to be
unreasonably withheld or delayed); and in each case

 

(A)the Company delivers to the Agent a duly completed and executed Accession
Letter; and

 

(B)the Agent has received all of the documents and other evidence listed in Part
2 (Conditions Precedent required to be Delivered by an Additional Obligor) of
Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor, each
in form and substance satisfactory to the Agent.

 

(b)The Company shall procure that any other member of the Group which is a
Material Domestic Subsidiary (except for any Excluded Subsidiary) shall, as soon
as possible after becoming a Material Domestic Subsidiary but in any event
within 45 days after delivery of the respective annual Compliance Certificate
showing that such member of the Group qualifies as a Material Domestic
Subsidiary becomes an Additional Guarantor under this Agreement.

 

(c)The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 (Conditions Precedent required
to be Delivered by an Additional Obligor) of Schedule 2 (Conditions Precedent).

 

24.5Resignation of a Guarantor

 

(a)The Company may request that a Guarantor (other than the Company) ceases to
be a Guarantor by delivering to the Agent a Resignation Letter.

 

(b)The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance, provided that:

 

(i)no Default is continuing or would result from the acceptance of the
Resignation Letter;

 



 104 

 

 

(ii)at the time of acceptance of the respective Resignation Letter, the
Guarantor is not a Material Domestic Subsidiary;

 

(iii)no payment is due from the Guarantor under Clause 17 (Guarantee and
Indemnity); and

 

(iv)where the Guarantor is also a Borrower, it has repaid its L/G (and any L/G
of its Affiliates, if any), any fees, interests or costs relating thereto and
any other amount payable by such Borrower (or any Affiliate of it) under the
Finance Documents (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and has resigned
and ceased to be a Borrower under Clause 24.3 (Resignation of a Borrower),

 

whereupon that company shall cease to be a Guarantor and shall have no further
obligations under the Finance Documents from the date of effectiveness of that
resignation.

 

24.6Release of a Guarantor

 

Notwithstanding anything contained in this Clause 24 to the contrary a Guarantor
(other than the Company) shall automatically be released from its obligations as
a Guarantor under this Agreement upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Company provided that, if so required by this Agreement, the
Majority Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Clause 24.6 the Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Obligor, at such
Obligor's expense, all documents that such Obligor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Clause shall be without recourse to or warranty by the Agent.

 

24.7Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeated Representations are true and correct in all
material respects in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing, except that to the
extent that such representation or warranty expressly relates to an earlier
date, such representation or warranty is true and correct as of such earlier
date.

 

25.ROLE OF THE AGENT AND THE ARRANGER

 

25.1Appointment of the Agent

 

(a)Each other Finance Party appoints the Agent to act as its agent and attorney
(Stellvertreter) under and in connection with the Finance Documents.

 

(b)Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

(c)Each other Finance Party hereby relieves the Agent from the restrictions
pursuant to section 181 German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other applicable law, in each case
to the extent legally possible to such Finance Party. A Finance Party which is
barred by its constitutional documents or by-laws from granting such exemption
shall notify the Agent accordingly.

 



 105 

 

 

25.2Duties of the Agent

 

(a)The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 

(b)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

(c)If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

 

(d)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

 

(e)The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 

(f)The Agent shall provide to the Company, within 10 Business Days of a request
by the Company (but no more frequently than once per calendar month), a list
(which may be in electronic form) setting out the names of the Lenders as at the
date of that request, their respective Commitments, the address and fax number
(and the department or officer, if any, for whose attention any communication is
to be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

25.3Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.4No fiduciary duties

 

(a)Nothing in this Agreement constitutes the Agent or the Arranger as a trustee
(Treuhänder) of any other person. Neither the Agent nor the Arranger has any
financial or commercial duty of care (Vermögensfürsorgepflicht) for any person.

 

(b)Neither the Agent nor the Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

 

25.5Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 



 106 

 

 

25.6Rights and discretions of the Agent

 

(a)The Agent may rely on:

 

(i)any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

 

(ii)any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

(iii)any notice or request made by the Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

(c)The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

(d)The Agent may act in relation to the Finance Documents through its personnel
and agents.

 

(e)The Agent may disclose to any other Party any information it reasonably
believes it has received as Agent under this Agreement.

 

(f)Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall disclose the same upon the written request of the Company
or the Majority Lenders.

 

(g)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

25.7Majority Lenders' instructions

 

(a)Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.

 

(b)Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

(c)The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 



 107 

 

 

(d)In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

(e)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

25.8Responsibility for documentation

 

Neither the Agent nor the Arranger is responsible for:

 

(a)the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by the Agent, the Arranger, an Obligor or any other person
given in or in connection with any Finance Document or the transactions
contemplated by the Finance Documents; or

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of or in connection with any Finance Document;
or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

25.9Exclusion of liability

 

(a)Without limiting paragraph (b) below, the Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence, bad faith or wilful misconduct.

 

(b)No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this Clause pursuant to section 328 para 1 German Civil
Code (Bürgerliches Gesetzbuch) (echter berechtigender Vertrag zugunsten
Dritter).

 

(c)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

 



 108 

 

 

25.10Lenders' indemnity to the Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence, bad faith or
wilful misconduct) in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

 

(b)Each Lender shall also indemnify the Agent, within three Business Days of
demand, against any cost, loss or liability incurred by the Agent with respect
to any Tax imposed by reason of FATCA attributable to such Lender in relation to
the Finance Documents.

 

25.11Resignation of the Agent

 

(a)Subject to Clause 25.11(e), the Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Company.

 

(b)Alternatively, subject to Clause 25.11(e) the Agent may resign by giving 30
days' notice to the other Finance Parties and the Company, in which case the
Majority Lenders (with the consent of the Company, such consent not to be
unreasonably withheld or delayed) may appoint a successor Agent acting through
an office in Germany, Luxembourg, Switzerland, the United Kingdom or the U.S.

 

(c)If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 30 days after notice of resignation was given,
the retiring Agent (after consultation with the Company) may appoint a successor
Agent acting through an office in Germany, Luxembourg, Switzerland, the United
Kingdom or the U.S.

 

(d)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(e)The Agent's resignation notice shall only take effect upon the appointment of
a successor.

 

(f)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25. Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

(g)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under Clause 12.8 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 



 109 

 

 

(ii)the information supplied by the Agent pursuant to Clause 12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Agent notifies the Company and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date,

 

and (in each case) the relevant Lender has been advised by US tax counsel of
international standing that a Party will be required to make a FATCA Deduction
that would not be required if the Agent were a FATCA Exempt Party, and that
Lender, by notice to the Agent, requires it to resign.

 

25.12Replacement of the Agent

 

(a)After consultation with the Company, the Majority Lenders may, by giving 30
days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent acting through an office in Germany, Luxembourg,
Switzerland, the United Kingdom or the U.S.

 

(b)The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

(c)The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 25 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

(d)Any successor Agent and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

 

25.13Confidentiality

 

(a)In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

25.14Relationship with the Lenders

 

(a)The Agent may treat the person shown in its records as Lender at the opening
of business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 



 110 

 

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 30.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
30.2 (Addresses) and paragraph (a)(ii) of Clause 30.6 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

 

25.15Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

(c)whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(d)the adequacy, accuracy and/or completeness of the information provided by the
Agent, any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

25.16Agent's Management Time

 

Any amount payable to the Agent under Clause 14.3 (Indemnity to the Agent),
Clause 16 (Costs and Expenses) and Clause 25.10 (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 11 (Fees).

 



 111 

 

 

25.17Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

25.18US Withholding

 

To the extent required by any applicable U. S. laws, the Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. Each Lender shall indemnify and hold harmless the Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and (unless caused by gross negligence or wilful misconduct on the
part of the Agent) any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the U.S. Internal Revenue Service
or any other U. S. Governmental Authority as a result of the failure of the
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
present prima facie evidence. Each Lender hereby authorizes the Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Finance Document against any amount due the Agent under
this Section 25.18 (Withholding). The agreements in this Section 25.18
(Withholding) shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations.

 

26.CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

27.SHARING AMONG THE FINANCE PARTIES

 

27.1Payments to Finance Parties

 

Unless otherwise provided for in Clause 27.6 (Loss Sharing in respect of L/Gs)
or Clause 27.7 (Sharing of Recoveries / Adjustment of Loss Sharing), if a
Finance Party (a "Recovering Finance Party") receives or recovers any amount
from an Obligor other than in accordance with Clause 28 (Payment mechanics) and
applies that amount to a payment due under the Finance Documents then:

 

(a)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Agent;

 



 112 

 

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 28 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the "Sharing Payment") equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 28.6 (Partial payments).

 

27.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.6 (Partial payments).

 

27.3Recovering Finance Party's rights

 

(a)On a distribution by the Agent under Clause 27.2 (Redistribution of
payments), the Recovering Finance Party shall be entitled to receive by way of
assignment the rights of the Finance Parties to the extent they have shared in
the redistribution.

 

(b)If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

27.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 27.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

(b)that Recovering Finance Party's rights of assignment in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed and the Recovering
Finance Party shall re-assign any claims assigned to it pursuant to paragraph
(a) of Clause 27.3 (Recovering Finance Party's rights).

 

27.5Exceptions

 

(a)This Clause 27 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 



 113 

 

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

27.6Loss Sharing in respect of L/Gs

 

(a)In the event a Borrower or, as the case may be, the Obligors do not reimburse
and indemnify a Lender (an "Entitled Lender") with respect to any amount claimed
in respect of an L/G in accordance with paragraph (a) of Clause 7.2
(Indemnities) and Clause 17 (Guarantee and Indemnity) and

 

(i)it cannot obtain satisfaction with respect to such amount from any Cash Cover
obtained by it; and

 

(ii)no Counter Guarantee or any other form of Security had, in each case, been
provided by or on behalf of the Company or the respective Borrower in respect of
that amount (in whole or in part) which had been accepted by the relevant
Entitled Lender in its sole discretion (such remaining amount the "Loss") such
Entitled Lender shall receive from the Lenders compensation for its Loss in
accordance with this Clause 27.6.

 

(b)An Entitled Lender shall have the right to demand payment from each Lender of
the Indemnified Loss Amount (as defined below) determined by the Agent in
accordance with paragraph (c) below only

 

(i)if the Facility has been cancelled by notice of the Agent pursuant to Clause
22.15 (Acceleration) or the Facility has been automatically accelerated pursuant
to Clause 22.16 (Acceleration for Insolvency) and since such notice of the Agent
or automatic acceleration a period of six (6) months has lapsed; or

 

(ii)if in the event that following the occurrence of an Event of Default due to
the default of a Borrower vis-à-vis the Entitled Lender to fulfil its
obligations pursuant to paragraph (a) of Clause 7.2 (Indemnities) in respect of
an L/G no notice pursuant to Clause 22.15 (Acceleration) has been submitted by
the Agent and no automatic acceleration has occurred pursuant to Clause 22.16
(Acceleration for Insolvency) and following such Event of Default a period of
three (3) months has lapsed,

 

(the time period referred to in sub-paragraph (i) and (ii) each the "First Loss
Determination Period").

 

(c)Each Entitled Lender shall notify the Agent not later than on the fifteenth
Business Day preceding the end of the relevant First Loss Determination Period
about the amount of any Loss suffered by it until such date (taking into account
any recoveries received by then from a Borrower or the Guarantors or any third
party by way of payment, set-off, enforcement of any collateral or otherwise)
(the "First Loss Determination Date").

 



 114 

 

 

(d)The Agent shall not later than on the tenth Business Day preceding the end of
the relevant First Loss Determination Period determine the aggregate amount of
all Losses suffered by all Entitled Lenders as notified to it (the "Total Loss
Amount").

 

(e)The Agent shall then, based on the Total Loss Amount, determine the amount
which each Entitled Lender may claim from or pay to each other Lender
(including, as the case may be, other Entitled Lenders) (the "Indemnified Loss
Amount") and notify all Lenders accordingly not later than on the third Business
Day preceding the end of the relevant First Loss Determination Period (the
"First Sharing Date") and the Lenders shall then make payments of the
Indemnified Loss Amounts as instructed by the Agent. The Indemnified Loss Amount
shall be the amount which has to be received, or, as the case may be, paid by
each Lender (including Entitled Lenders) to each Entitled Lender so that
following the payment of all Indemnified Loss Amounts between the Lenders the
proportion of the sum of the amounts paid by each individual Lender hereunder
and the Loss of such Lender (after deducting the aggregate Indemnified Loss
Amounts to be paid to the relevant Lender) to its respective Commitments is
equal to the proportion of the Total Loss Amount to the Total Commitments (the
"Loss Quota") (or, if the Commitments are then zero, such Commitments prior to
their reduction / cancellation to zero).

 

(f)Each Lender shall on the First Sharing Date pay the Indemnified Loss Amounts
to be paid by it to any Entitled Lender only against assignment by the relevant
Entitled Lender of a corresponding portion of its claim against the relevant
Borrower pursuant to paragraph (a) of Clause 7.2 (Indemnities) and the
Guarantors pursuant to Clause 17 (Guarantee and Indemnity).

 

(g)Save for manifest error the determination of the Total Loss Amount and the
Indemnified Loss Amounts by the Agent shall be binding for all Lenders.

 

27.7Sharing of Recoveries / Adjustment of Loss Sharing

 

(a)If at any time following the First Loss Determination Date a Lender (i)
receives payment from any Obligor or any receiver over the assets of such
Obligor (a "Recovering Lender") by way of set-off or otherwise in respect of any
amounts due from a Borrower under paragraph (a) of Clause 7.2 (Indemnities) in
respect of an L/G (the "Recovered Amount") or (ii) incurs any (further) Loss (a
"Loss Lender"), then such Lender shall promptly notify the Agent. The Agent
shall semi-annually following the First Sharing Date and as long as any Lender
continues to receive Recovered Amounts or incur Losses (each such date a
"Subsequent Loss Determination Date") determine the amounts to be paid by each
of the Recovering Lenders to the other Lenders as a proportion of the Recovered
Amounts realised until the relevant Subsequent Loss Determination Date or the
amounts to be paid by each of the Lender to the Loss Lender as a proportion of
the Loss incurred until the relevant Subsequent Loss Determination Date, in each
case to equalize the Loss Quota of all Lenders as of the relevant Subsequent
Loss Determination Date (the "Loss Sharing Payment").

 

(b)The Agent shall inform the Lenders in due course following each Subsequent
Loss Determination Date about any Loss Sharing Payment which shall then be made
available by the Recovering Lenders or the Lenders to the Agent for distribution
to the Lenders or the Loss Lender, respectively, within three (3) Business Days
of such notification.

 

(c)To the extent that amounts received or recovered by a Recovering Lender
resulted in the satisfaction of a Recovering Lender's claim under paragraph (a)
of Clause 7.2 (Indemnities) in respect of an L/G, but are allocated in
accordance with paragraph (a) to another Lender, the latter shall assign to the
Recovering Lender the claims (or the part thereof) to which the amount is
allocated. Each Lender shall on the Subsequent Loss Determination Date pay its
portion of the incurred Loss to any Loss Lender only against assignment by the
relevant Loss Lender of a corresponding portion of its claim against the
Borrower pursuant to paragraph (a) of Clause 7.2 (Indemnities) in respect of an
L/G.

 



 115 

 

 

(d)If any part of the Loss Sharing Payment received or recovered by a Recovering
Lender becomes repayable and is repaid by such Recovering Lender, then each
Party which has received a share of such Loss Sharing Payment pursuant to
paragraph (a) shall, upon request of the Agent, pay to the Agent for account of
such Recovering Lender an amount equal to its share of such Loss Sharing Payment
together with its proportionate share of any interest or other sum paid to a
Borrower or any other Obligor by the Recovering Lender in respect of the Loss
Sharing Payment and such Recovering Lender shall re-assign to the relevant
Lender any amount assigned to it by such Lender pursuant to paragraph (b) above.

 

(e)This Clause 27.7 shall not apply if the Recovering Lender would not, after
having made such payment, have a valid and enforceable claim against the
relevant Obligor and sums recovered as a result of litigation started by a
Lender to enforce its rights under paragraph (a) of Clause 7.2 (Indemnities) in
respect of an L/G and resulting in a Loss Sharing Payment shall only be shared
with such Lenders that have joined in such litigation or commenced and
diligently pursued separate litigation to enforce their rights under the Finance
Documents.

 

(f)Save for manifest error the determination of the Loss Sharing Payment by the
Agent shall be binding for all Lenders.

 

28.PAYMENT MECHANICS

 

28.1Payments to the Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account in Luxembourg, the U.S. or Germany with
such bank as the Agent specifies in writing.

 

28.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).

 

28.3Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 



 116 

 

 

28.4Clawback

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

28.5Impaired Agent

 

(a)If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 28.1 (Payments to the Agent) may instead pay that amount
direct to the required recipient(s). Such payments must be made on the due date
for payment under the Finance Documents.

 

(b)A Party which has made a payment in accordance with this Clause 28.5 shall be
discharged of the relevant payment obligation under the Finance Documents.

 

28.6Partial payments

 

(a)If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent under the Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs 28.6(a)(ii) to 28.6(a)(iv) above.

 

(c)Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

28.7No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
(including against any successor pursuant to section 406 of the German Civil
Code) or counterclaim unless the counterclaim is undisputed or has been
confirmed in a final non-appealable judgement.

 



 117 

 

 

28.8Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

28.9Currency of account

 

(a)Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

(b)A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

(c)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

(d)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(e)Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

28.10Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Company); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

29.SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 German Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 



 118 

 

 

30.NOTICES

 

30.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated and subject to Clause 30.6
(Electronic communication), may be made by fax or letter.

 

30.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Original Obligors, identified with their name below;

 

(b)in the case of each Lender or any other Obligor, that notified in writing to
the Agent on or prior to the date on which it becomes a Party; and

 

(c)in the case of the Agent, that identified with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than three Business Days' notice.

 

30.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective when
received (zugegangen), in particular:

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Agent.

 

(d)Any communication or document by the Finance Parties to the Obligors may be
made or delivered to the Company for its own account and for the account of the
Obligors. For that purpose each Obligor appoints the Company as its agent of
receipt (Empfangsvertreter).

 



 119 

 

 

(e)Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

30.4Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

30.5Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

30.6Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days' notice.

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that unless and until notified to the
contrary, this is to be an accepted form of communication.

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

 

(d)Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available its address for the purpose of
this Agreement shall be deemed only to become effective on the following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 30.6.

 



 120 

 

 

 

30.7Use of COGS

 

(a)Commerzbank Finance & Covered Bonds S.A. agrees, as long as it is the Agent
hereunder, to make available COGS to the Borrowers and the Issuing Banks for the
issuance and administration of L/Gs under this Agreement.

 

(b)The Parties, any Additional Obligor, any Increase Lender and any New Lender
acknowledge, by becoming party to this Agreement, that the services provided by
Commerzbank Finance & Covered Bonds S.A. in its capacity as the Agent in
connection with the issuance and administration of the L/Gs shall be subject to
the terms of the COGS Conditions.

 

30.8English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

31.CALCULATIONS AND CERTIFICATES

 

31.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

31.2Certificates and Determinations

 

(a)The Finance Parties make the certifications or determinations of a rate or
amount under any Finance Document in the exercise of their unilateral right to
specify performance (einseitiges Leistungsbestimmungsrecht) which they will
exercise with reasonable discretion (billiges Ermessen).

 

(b)The Parties agree not to dispute in any legal proceeding the correctness of
the determinations and certifications of a rate or amount made by a Finance
Party under any Finance Document unless the determinations or certifications are
inaccurate on their face or fraud can be shown.

 

31.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days and/or in any case where the practice in the
relevant interbank market differs, in accordance with that market practice.

 

32.PARTIAL INVALIDITY

 

(a)The Parties agree that should at any time, any provisions of this Agreement
be or become void (nichtig), invalid or due to any reason ineffective
(unwirksam) this will indisputably (unwiderlegbar) not affect the validity or
effectiveness of the remaining provisions and this Agreement will remain valid
and effective, save for the void, invalid or ineffective provisions, without any
Party having to argue (darlegen) and prove (beweisen) the Parties intent to
uphold this Agreement even without the void, invalid or ineffective provisions.

 



 121 

 

 

(b)The void, invalid or ineffective provision shall be deemed replaced by such
valid and effective provision that in legal and economic terms comes closest to
what the Parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

 

33.REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

34.AMENDMENTS AND WAIVERS

 

34.1Required consents

 

(a)Other than pursuant to Clause 2.2 (Increase) and Clause 2.3 (Allocation of
Additional Commitments), subject to Clause 34.2 (Exceptions) any term of the
Finance Documents may be amended or waived only with the consent of the Majority
Lenders and the Obligors and any such amendment or waiver will be binding on all
Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 34.

 

34.2Exceptions

 

(a)An amendment or waiver that has the effect of changing or which relates to:

 

(i)the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

(ii)an extension to the date of payment of any amount owed to a Lender by an
Obligor under the Finance Documents;

 

(iii)a reduction in the L/G Fee Rate or a reduction in the amount of any payment
of principal, interest, fees or commission payable to a Lender, provided that
(x) any amendment to the financial covenants or financial definitions in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this sub-clause (iii) even if the effect of such amendment would be
to reduce the L/G Fee Rate or to reduce any other fee payable hereunder and (y)
that only the consent of the Majority Lenders shall be necessary to reduce or
waive any obligation of the Borrowers to pay interest or fees at the applicable
default rate even if the effect of such amendment would be to reduce the L/G Fee
Rate or to reduce any other fee payable hereunder;

 

(iv)an increase in or an extension of any Commitment (other than pursuant to
Clause 2.2 (Increase) or any requirement that a cancellation of the Commitments
reduces the Commitments of the Lenders rateably);

 

(v)a change to the Borrowers or Guarantors other than in accordance with
Clause 24 (Changes to the Obligors);

 



 122 

 

 

(vi)any provision which expressly requires the consent of all the Lenders;

 

(vii)Clause 2.4 (Finance Parties' rights and obligations), Clause 23 (Changes to
the Lenders) or this Clause 34; or

 

(viii)Clause 39 (Governing Law) and Clause 40.1 (Jurisdiction);

 

(ix)the nature or scope of the guarantee and indemnity granted under Clause 17
(Guarantee and Indemnity),

 

shall not be made without the prior consent of all the Lenders.

 

(b)An amendment or waiver which relates to the rights or obligations of the
Agent or the Arranger (each in their capacity as such) may not be effected
without the consent of the Agent or, as the case may be, the Arranger.

 

34.3Disenfranchisement of Defaulting Lenders

 

(a)For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 

(i)the Majority Lenders; or

 

(ii)whether:

 

(A)any given percentage (including, for the avoidance of doubt, unanimity) of
the Total Commitments under the Facility; or

 

(B)the agreement of any specified group of Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,

 

that Defaulting Lender's Commitments under the Facility will be reduced by the
amount of its Available Commitments under the Facility and, to the extent that
that reduction results in that Defaulting Lender's Total Commitments being zero,
that Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.

 

(b)For the purposes of this Clause 35.3, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

(i)any Lender which has notified the Agent that it has become a Defaulting
Lender; and

 

(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 



 123 

 

 

34.4Excluded Commitments

 

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within ten Business Days
(unless the Company and the Agent agree to a longer time period in relation to
any request) of that request being made:

 

(a)its Commitments shall not be included for the purpose of calculating the
Total Commitments under the Facility when ascertaining whether any relevant
percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments has been obtained to approve that request; and

 

(b)its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

34.5Replacement of a Defaulting Lender

 

(a)The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five Business Days notice to the Agent and such
Lender:

 

(i)replace such Lender by requiring such Lender to (and, to the extent permitted
by law, such Lender shall) transfer pursuant to Clause 23 (Changes to the
Lenders) all (and not part only) of its rights and obligations under this
Agreement; and

 

(ii)require such Lender to (and, to the extent permitted by law, such Lender
shall) transfer pursuant to Clause 23 (Changes to the Lenders) all (and not part
only) of the Available Commitments of the Lender; or

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Company, which confirms its willingness to
assume and does assume all the obligations or all the relevant obligations of
the transferring Lender in accordance with Clause 23 (Changes to the Lenders)
for a purchase price in cash payable at the time of transfer which is either:

 

(A)in an amount equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and other
amounts payable in relation thereto under the Finance Documents; or

 

(B)in an amount agreed between that Defaulting Lender, the Replacement Lender
and the Company and which does not exceed the amount described in paragraph (A)
above.

 

(b)Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions:

 

(i)the Company shall have no right to replace the Agent;

 

(ii)neither the Agent nor the Defaulting Lender shall have any obligation to the
Company to find a Replacement Lender;

 

(iii)in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents; and

 



 124 

 

 

(iv)the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

 

(c)The Defaulting Lender shall perform the checks described in paragraph (b)(iv)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the Company when it is
satisfied that it has complied with those checks.

 

34.6Replacement of Screen Rate

 

Subject to paragraph (b) of Clause 34.2 (Exceptions), any amendment or waiver
which relates to:

 

(a)providing for the use of a Replacement Benchmark in relation to that currency
in place of that screen rate; and

 

(b)

 

(i)aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 

(ii)enabling that Replacement Benchmark to be used for the calculation of
interest under this Agreement (including, without limitation, any consequential
changes required to enable that Replacement Benchmark to be used for the
purposes of this Agreement);

 

(iii)implementing market conventions applicable to that Replacement Benchmark;

 

(iv)providing for appropriate fallback (and market disruption) provisions for
that Replacement Benchmark; or

 

(v)adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

 

may be made with the consent of the Majority Lenders and the Company.

 

35.confidentiality

 

35.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information) and Clause 35.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 



 125 

 

 

35.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential) in connection
with this Agreement;

 

(b)to the extent requested by any regulatory authority purporting to have
jurisdiction over such person or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);

 

(c)to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (in which case the Agent and the Lenders agree (except
with respect to any audit or examination conducted by bank accountants or any
self regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Company promptly
thereof prior to the disclosure thereof);

 

(d)in connection with the exercise of any remedies under this Agreement or any
of the other Finance Documents or any suit, action or proceeding relating to
this Agreement or any other Finance Document or the enforcement of its rights
hereunder or thereunder;

 

(e)subject to an agreement containing provisions substantially the same as those
of this Clause 35.2, to any person:

 

(i)any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement;

 

(ii)any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations.

 

(iii)who is a Party;

 

(f)to the extent such Confidential Information:

 

(i)becomes publicly available other than as a result of a breach of this Clause
35.2;

 

(ii)becomes available to any Finance Party on a non-confidential basis from a
source other than the Company; or

 

(g)Confidential Information with the written consent of the Company.

 

35.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

(i)names of Obligors;

 



 126 

 

 

(ii)country of domicile of Obligors;

 

(iii)place of incorporation of Obligors;

 

(iv)date of this Agreement;

 

(v)the names of the Agent and the Arranger;

 

(vi)date of each amendment and restatement of this Agreement;

 

(vii)amount of Total Commitments;

 

(viii)currencies of the Facility;

 

(ix)type of Facility;

 

(x)ranking of Facility;

 

(xi)Termination Date for Facility;

 

(xii)changes to any of the information previously supplied pursuant to
paragraphs 35.3(a)(i) to 35.3(a)(xi) above; and

 

(xiii)such other information agreed between such Finance Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

(c)The Company represents that none of the information set out in paragraphs
35.3(a)(i) to (a)(xiii) above is, nor will at any time be, unpublished
price-sensitive information.

 

(d)The Agent shall notify the Company and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facility and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

35.4Entire agreement

 

This Clause 35 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

35.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 



 127 

 

 

35.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (e) of Clause 35.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 35 (Confidentiality).

 

35.7Continuing obligations

 

The obligations in this Clause 35 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of thirty six (36) months from the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

36.USA PATRIOT ACT

 

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the "USA Patriot Act"), such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.

 

37.Interest Rate Limitation

 

Notwithstanding anything herein to the contrary, if at any time any interest
rate applicable to hereunder, together with all fees, charges and other amounts
which are treated as interest under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender against a
U.S. Borrower or a Guarantor whose jurisdiction of incorporation is a state of
the United States or the District of Columbia in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable hereunder but were not
payable as a result of the operation of this Clause 37 shall be cumulated and
the interest and Charges payable to such Lender shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the rate calculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate to the date of repayment, shall have been received by such
Lender.

 



 128 

 

 

38.BORROWING FOR OWN BENEFIT

 

Each Borrower hereby confirms that it acts for its own account and neither
directly nor indirectly on behalf of a commercial beneficiary in the meaning of
Section 3 of the German Money Laundering Act (Gesetz über das Aufspüren von
Gewinnen aus schweren Straftaten (Geldwäschegesetz)).

 

39.GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

40.ENFORCEMENT

 

40.1Jurisdiction

 

(a)The courts of Frankfurt am Main, Germany have exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute relating to the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (a "Dispute").

 

(b)The Parties agree that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

 

(c)This Clause 40.1 is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

 

40.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than the Process Agent or any other Obligor
incorporated in Germany, if any):

 

(i)irrevocably appoints Coperion GmbH (the "Process Agent") as its agent for
service of process in relation to any proceedings before the German courts in
connection with any Finance Document;

 

(ii)agrees that failure by a Process Agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned; and

 

(iii)undertakes to deliver to the Process Agent without undue delay upon
execution of this Agreement a process agent appointment letter (the "Process
Agent Appointment Letter") substantially in the form of Schedule 12 (Form of
Process Agent Appointment Letter) and to send a copy of the executed Process
Agent Appointment Letter to the Agent.

 

(b)The Process Agent hereby acknowledges the appointment. The Process Agent
shall ensure that documents to be served to an Obligor may validly be served by
delivery to the Process Agent. In particular, the Process Agent shall notify the
Agent of any change of address, accept any documents delivered to it on behalf
of an Obligor and fulfil any requirements of section 171 Code of Civil Procedure
(Zivilprozessordnung), in particular present the original Process Agent
Appointment Letter to any person effecting the service of process as required
pursuant to section 171 sentence 2 Code of Civil Procedure
(Zivilprozessordnung).

 



 129 

 

 

41.WAIVER OF JURY TRIAL

 

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT. This waiver is intended to apply to all Disputes. Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings.
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

42.CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

42.1The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed signature page(s), transmitted by any means of
telecommunication (telekommunikative Übermittlung) such as by way of fax or
electronic photocopy.

 

42.2If the Parties to this Agreement choose to conclude this Agreement pursuant
to Clause 42.1 above, they will transmit the signed signature page(s) of this
Agreement to Latham & Watkins LLP, attention to alexandra.hagelueken@lw.com or
Sibylle.muench@lw.com (each a "Recipient"). The Agreement will be considered
concluded once one Recipient has actually received the signed signature page(s)
(Zugang der Unterschriftsseite(n)) from all Parties to this Agreement (whether
by way of fax, electronic photocopy or other means of telecommunication) and at
the time of the receipt of the last outstanding signature page(s) by such one
Recipient.

 

42.3For the purposes of this Clause 42 only, the Parties to this Agreement
appoint each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all Parties to this Agreement. For the avoidance of doubt, each Recipient
will have no further duties connected with its position as Recipient. In
particular, each Recipient may assume the conformity to the authentic
original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 



 130 

 

 

Schedule 1 

 

THE ORIGINAL PARTIES

 

Part 1

The Original Obligors

  

Name of Original Borrower   Registration number (or equivalent, if any)



Hillenbrand, Inc.

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

Coperion GmbH

HRB 23976 (Local Court of Stuttgart)

Theodorstraße 10, 70469 Stuttgart

Coperion K-Tron (Schweiz) GmbH

CHE-105.883.566

Lenzhardweg 43/45

CH-5702 Niederlenz, Switzerland

Rotex Europe Ltd

04307924 (Registered with Companies House)

Ashton Lane North

Whitehouse Vale

Runcorn, Cheshire WA7 3FA,

England

Abel GmbH

HRB 102566 (Local Court of Frankfurt am Main)

Abel-Twiete 1

21514 Büchen



 

Name of Original Borrower   Registration number (or equivalent, if any)



Hillenbrand, Inc.

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

Batesville Manufacturing, Inc.

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#1998090618

Batesville Casket Company, Inc.

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2008022200482

Batesville Services, Inc.

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#192822-024

Process Equipment Group, Inc.

28 West State Street

Trenton, New Jersey 08608

New Jersey Secretary of State

#5278301800

K-Tron Investment Co.

103 Foulk Road, Suite 202

Wilmington, Delaware 19802

Delaware Secretary of State

#2250493

Coperion K-Tron Pitman, Inc.

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#0853369

  



 131 

 

  

Name of Original Borrower   Registration number (or equivalent, if any)

TerraSource Global Corporation

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#2105312

Rotex Global, LLC

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#4312111

Coperion Corporation

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

Delaware Secretary of State

#0780901

Red Valve Company, Inc.

600 North Bell Avenue

Building II, Second Floor

Carnegie, Pennsylvania 15106

# 300220

  



 132 

 

 

Part 2

The Original Lenders

 

Name of Original Lender  Commitment
in EUR   Treaty Passport Scheme
reference number and
jurisdiction of tax
residence (if applicable) Commerzbank Aktiengesellschaft   75,000,000.00  
7/C/25382/DTTP HSBC Trinkaus & Burkhardt AG   35,000,000.00   7/H/275147/DTTP
Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch   30,000,000.00  
73/S/42621/DTTP Sumitomo Mitsui Banking Corporation   10,000,000.00  
43/S/274647/DTTP TOTAL   150,000,000.00    

 



 133 

 

 

Schedule 2 

 

CONDITIONS PRECEDENT

 

Part 1

Conditions Precedent to Initial Utilisation

 

1.Original Obligors

 

(a)In relation to an Original Obligor incorporated or established in Germany an
up-to-date commercial register extract (Handelsregisterausdruck), its articles
of association (Satzung) or partnership agreement (Gesellschaftsvertrag), copies
of any by-laws as well as a list of shareholders (Gesellschafterliste) (in each
case, if applicable).

 

(b)A copy of a good standing certificate (including verification of tax status)
with respect to each U.S. Obligor, issued as of a recent date by the Secretary
of State or other appropriate official of each U.S. Obligor's jurisdiction of
incorporation or organisation.

 

(c)In relation to an Original Obligor incorporated or established in a
jurisdiction other than Germany a copy of its constitutional documents.

 

(d)In relation to an Original Obligor incorporated or established in Germany a
copy of a resolution signed by all the holders of the issued shares of such
Original Obligor and/or if applicable and required under the respective Original
Obligor’s constitutional documents, a copy of a resolution of the supervisory
board (Aufsichtsrat) and/or advisory board (Beirat) of such Original Obligor
approving the terms of, and the transactions contemplated by the Finance
Documents.

 

(e)In relation to an Original Obligor incorporated in a jurisdiction other than
Germany, or England and Wales or a jurisdiction of the U.S., a copy of a
resolution signed by all the holders of the issued shares in each such Original
Obligor, approving the terms of, and the transactions contemplated by the
Finance Documents.

 

(f)A copy of a resolution of the board of directors, or equivalent governing
body, of each Original Obligor incorporated or established in a jurisdiction
other than Germany:

 

(i)approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

(ii)authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

(g)A specimen of the signature of each person authorised to execute any Finance
Document and other documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.

 



 134 

 

 

(h)A certificate of an authorised signatory of the relevant Original Obligor
incorporated or established in a jurisdiction in the United Kingdom, confirming
that borrowing or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guarantee or similar limit binding on it to be exceeded.

 

(i)A certificate of an authorised signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part 1
(Conditions Precedent to Initial Utilisation) of Schedule 2 (Conditions
Precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

2.Finance Documents

 

(a)This Agreement executed by each member of the Group party to this Agreement.

 

(b)The Agency Fee Letter and Mandate Letter executed by the Company.

 

3.Legal opinions

 

(a)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in Germany as to German law, substantially in the form distributed to
the Original Lenders prior to signing this Agreement;

 

(b)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in Germany as to English law, substantially in the form distributed to
the Original Lenders prior to signing this Agreement;

 

(c)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in New York as to certain U.S. law matters, substantially in the form
distributed to the Original Lenders prior to signing this Agreement;

 

(d)A legal opinion of Niederer Kraft & Frey Ltd, legal advisers to the Arranger
and Agent in Switzerland as to Swiss law, substantially in the form distributed
to the Original Lenders prior to signing this Agreement;

 

(e)A legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, legal advisers
to the Company in Germany as to German law, substantially in the form
distributed to the Original Lenders prior to signing this Agreement;

 

(f)A legal opinion of Skadden, Arps, Slate, Meagher & Flom (UK) LLP, legal
advisers to the Company in England as to English law, substantially in the form
distributed to the Original Lenders prior to signing this Agreement;

 

(g)A legal opinion of Baker & McKenzie Zurich, legal advisers to the Company in
Switzerland as to Swiss law, substantially in the form distributed to the
Original Lenders prior to signing this Agreement;

 

 

(h)A legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, legal advisers
to the Company in Delaware as to Delaware law, substantially in the form
distributed to the Original Lenders prior to signing this Agreement;

 

(i)A legal opinion of Drinker Biddle & Reath LLP, legal advisers to the Company
in New Jersey as to New Jersey law, substantially in the form distributed to the
Original Lenders prior to signing this Agreement;

 

(j)A legal opinion of Faegre Baker Daniels LLP, legal advisers to the Company in
Indiana as to Indiana law, substantially in the form distributed to the Original
Lenders prior to signing this Agreement;

 

provided that no legal opinion shall be granted in relation to Red Valve
Company, Inc.

 



 135 

 

 

4.Other documents and evidence

 

(a)Evidence that any process agent referred to in Clause 40.2 (Service of
process), if not an Original Obligor, has accepted its appointment as well as a
copy of the executed Process Agent Appointment Letter.

 

(b)A copy of any other authorisation or other document, opinion or assurance
reasonably requested by the Agent (if it has notified the Company accordingly)
in connection with the entry into and performance of the transactions
contemplated by any Finance Document or for the validity and enforceability of
any Finance Document.

 

(c)The Original Financial Statements of each Original Obligor.

 

(d)The Budget.

 

(e)An unaudited list of Material Domestic Subsidiaries as of 30 September 2017.

 

(f)Evidence that the fees, costs and expenses then due from the Company pursuant
to Clause 11 (Fees) and, to the extent invoiced at least one Business Day prior
to the proposed Utilisation, Clause 16 (Costs and expenses) have been paid or
will be paid by the first Utilisation Date.

 

(g)The Group Structure Chart.

 

(h)A certificate of the Company certifying that:

 

(i)all of the representations and warranties of the Company set forth in the
Agreement are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects), except that to the extent that such
representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date; and

 

(ii)no Default or Event of Default has occurred and is continuing.

 

(i)A copy of any other documentation necessary to enable any Finance Party to
comply with its applicable client identification procedures and money laundering
rules.

 



 136 

 

 

Part 2

Conditions Precedent required to be delivered by an Additional Obligor

 

1.An Accession Letter, duly executed by the Additional Obligor and the Company.

 

2.In relation to an Additional Obligor incorporated or established in Germany an
up to date commercial register extract (Handelsregisterausdruck), its articles
of association (Satzung) or partnership agreement (Gesellschaftsvertrag), copies
of any by laws as well as a list of shareholders (Gesellschafterliste) (in each
case, if applicable).

 

3.In relation to an Additional Obligor incorporated in a jurisdiction other than
Germany, a copy of its constitutional documents.

 

4.In relation to an Additional Obligor incorporated or established in Germany a
copy of a resolution signed by all the holders of the issued shares in such
Additional Obligor and/or if applicable and required under the respective
Additional Obligor’s constitutional documents a copy of a resolution of the
supervisory board (Aufsichtsrat) and/or if applicable and required under the
respective Additional Obligor’s constitutional documents the advisory board
(Beirat) of such Additional Obligor approving the terms of, and the transactions
contemplated by the Finance Documents.

 

5.In relation to an Additional Obligor incorporated in a jurisdiction other than
Germany or England and Wales or a jurisdiction of the U.S. a copy of a
resolution signed by all the holders of the issued shares in each such
Additional Obligor if required under the respective Additional Obligor’s
constitutional documents, approving the terms of, and the transactions
contemplated by the Finance Documents.

 

6.A copy of a resolution of the board of directors or equivalent governing body
of any Additional Obligor incorporated or established in a jurisdiction other
than Germany:

 

(a)approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 

(b)authorising a specified person or persons to execute the Accession Letter on
its behalf; and

 

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 

7.A specimen of the signature of each person authorised to execute any Finance
Document and other documents and notices (including, if relevant, any
Utilisation Request and Selection Notice) to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party.

 

8.A certificate of an authorised signatory of the Additional Obligor certifying
that each copy constitutional documents or resolution (including items listed in
No. 4, 5 and 6, as applicable) listed in this Part 2 (Conditions Precedent
required to be Delivered by an Additional Obligor) of Schedule 2 (Conditions
Precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 



 137 

 

 

9.A copy of any other authorisation or other document, opinion or assurance
reasonably requested by the Agent in connection with the entry into and
performance of the transactions contemplated by the Accession Letter or for the
validity and enforceability of any Finance Document.

 

10.If available, the latest audited financial statements of the Additional
Obligor.

 

11.A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in Germany.

 

12.A legal opinion of the legal advisers to the Company in the jurisdiction in
which the Additional Obligor is incorporated.

 

13.If the proposed Additional Obligor is incorporated in a jurisdiction other
than Germany, evidence that the process agent specified in Clause 40.2 (Service
of process), if not an Obligor, has accepted its appointment in relation to the
proposed Additional Obligor together with a copy of the executed Process Agent
Appointment Letter in relation to the proposed Additional Obligor.

 



 138 

 

 

Schedule 3 

 

UTILISATION REQUEST

 

From: [Borrower]

 

To:      [Issuing Bank]

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.We wish to arrange for an L/G to be issued on the following terms:

 

Borrower and obligor of secured obligations:       Issuing Bank:1       Proposed
Utilisation Date: [ ● ] (or, if that is not a Business Day, the next Business
Day)     Currency of L/G: [ ● ]     Amount: [ ● ]     Beneficiary: [ ● ]    
Term or Maturity Date: [ ● ]     Type of L/ G:2 [ ● ]

 

3.We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.The Company confirms to each Finance Party that each of the Repeated
Representations is true and correct in all material respects as at the date
hereof as if made by reference to the facts and circumstances existing on the
date hereof, except that to the extent that such representation or warranty
expressly relates to an earlier date, such representation or warranty is true
and correct as of such earlier date.

 

5.This Utilisation Request is irrevocable.

 

6.Delivery Instructions:

 

7.[specify delivery instructions]

 

8.The draft of the requested L/G is attached to this Utilisation Request.

 



 



1If more than one, portion of participation in L/G.    2For the purposes of
COGS, standby letters of credit includes commercial or trade letters of credit.



 



 139 

 

  

Yours faithfully

 

 

     authorised signatory for [name of relevant Borrower]

 

 

    authorised signatory for Hillenbrand, Inc.3

 



 



3If different from the Borrower

 



 140 

 

 

Schedule 4 

 

FORM OF ADDITIONAL COMMITMENT REQUEST

 

From:Hillenbrand, Inc.

 

To:[Agent]

 

Attn:[ ● ]

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

Dear Sirs,

 

1.We refer to the Agreement. This is an Additional Commitment Request. Terms
defined in the Agreement shall have the same meaning in this Additional
Commitment Request.

 

2.We hereby give you notice that we request the increase of the Total
Commitments by an amount of [ ● ] pursuant to Clause 2.3 (Allocation of
Additional Commitments) of the Agreement.

 

3.[We will pay to each participating Lender participating with an amount of EUR
[ ● ], a participation fee of [ ● ] per cent. [in each case] on the amount of
the Commitment assumed by it, payable to [it/the Agent for the account of each
such Lender] within five Business Days after effectiveness of the respective
increase.]4

 

4.We confirm that, at the date hereof, no Default has occurred which is
continuing.

 

Yours faithfully

 

 

 



    authorised signatory for Hillenbrand, Inc.

 



 



4Specify terms offered.

 



 141 

 

 

Schedule 5 

 

FORM OF INCREASE CONFIRMATION

 

To:[ ● ] as Agent and [ ● ] as Company

 

From:[the Increase Lender] (the "Increase Lender")

 

Dated:

 

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 

2.We refer to Clause 2.2 (Increase).

 

3.The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Agreement.

 

4.The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [ ● ].

 

5.On the Increase Date, the Increase Lender becomes a party to the Finance
Documents as a Lender.

 

6.The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 30.2 (Addresses) are set out
in the Schedule.

 

7.The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

 

8.The Increase Lender expressly confirms that it [can/cannot] exempt the Agent
from the restrictions pursuant to section 181 German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law as provided for Clause 25.1 (Appointment of the Agent).

 

9.The Increase Lender confirms, for the benefit of the Agent and without
liability to any Obligor, that it is:5

 

(a)[a Qualifying Lender (other than a Treaty Lender);]

 

(b)[a Treaty Lender;]

 

(c)[not a Qualifying Lender].

 

10.[The Increase Lender confirms, for the benefit of each other Party to the
Agreement that it [is]/[is not]6 a FATCA Exempt Party.]

 



 





5Delete as applicable. Each Increase Lender is required to confirm which of
these categories it falls within with respect to each relevant Borrower.

 

6Delete as applicable.

 



 142 

 

 

11.[The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.] 7

 

(d)[The Increase Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ● ]) and is tax resident in [ ● ],8
so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax, and requests that the Parent notify:

 

(e)each Borrower which is a Party as a Borrower as at the Increase Date; and

 

(f)each Additional Borrower which becomes an Additional Borrower after the
Increase Date,

 

that it wishes that scheme to apply to the Agreement.] 9

 

12.This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

13.This Increase Confirmation and any non-contractual obligations arising out of
or in connection with it are governed by German law.

 



 





7Include if the Increase Lender comes within paragraph (ii)(A)(2) of the
definition of Qualifying Lender in Clause 12.1 (Definitions)

 

8Insert jurisdiction of tax residence.

 

9Include if the Increase Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.

 



 143 

 

 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

 

This Increase Confirmation is accepted by the Company.

 

Company

 

By:

 

 

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Company and the Increase Date is
confirmed as [ ● ].

 

Agent

 

By:

 



 144 

 

 

Schedule 6 

 

FORM OF TRANSFER CERTIFICATE

 

To:[ ● ] as Agent

 

From:[The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")

 

Dated:

  

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.We refer to Clause 23.5 (Procedure for assignment and transfer by assumption
of contract (Vertragsübernahme)) of the Agreement:

 

(a)The Existing Lender and the New Lender agree to the Existing Lender assigning
and transferring to the New Lender by assumption of contract (Vertragsübernahme)
and in accordance with Clause (ii) (Procedure for assignment and transfer by
assumption of contract (Vertragsübernahme)) of the Agreement all of the Existing
Lender's rights and obligations under the Agreement and the other Finance
Documents which relate to that portion of the Existing Lender's Commitment(s)
and participations in L/Gs under the Agreement as specified in the Schedule.

 

(b)The proposed Transfer Date is [ ● ].

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 30.2 (Addresses) of the Agreement
are set out in the Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 

4.The New Lender expressly confirms that it [can/cannot] exempt the Agent from
the restrictions pursuant to section 181 German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law as provided for in paragraph (c) of Clause 25.1 (Appointment of
the Agent) of the Agreement.

 

5.The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

(a)[a Qualifying Lender (other than a Treaty Lender)];

 

(b)[a Treaty Lender;]

 

(c)[not a Qualifying Lender.]10



 



 



10Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

 



 145 

 

 

6.[The New Lender confirms, for the benefit of each other Party to the Agreement
that it [is]/[is not]11 a FATCA Exempt Party.]    

7.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]12

 

8.[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ● ]) and is tax resident in [ ● ],13 so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Parent notify:

 

(a)each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

(b)each Additional Borrower which becomes an Additional Borrower after the
Transfer Date,

 

that it wishes that scheme to apply to the Agreement.]14

 

9.The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that as of the date of this Transfer Certificate [it is / it is
not][15 a Swiss Qualifying Bank.

 

10.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

11.This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by German law.

 

12.This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 



 



11Delete as applicable.

12Include if New Lender comes within paragraph (ii)(A)(2) of the definition of
Qualifying Lender in Clause 12.1 (Definitions)

13Insert jurisdiction of tax residence.

14Include if New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

15Delete as applicable.

 



 146 

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be assigned and transferred by way of
assumption of contract (Vertragsübernahme)

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]  [New Lender]      By:  By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [ ● ] [Agent]

 

By:

 



 147 

 

 

Schedule 7 

 

FORM OF ACCESSION LETTER

 

To:[ ● ] as Agent

 

From:[Subsidiary] and Hillenbrand, Inc.

 

Dated:

  

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement as an Additional [Borrower]/[Guarantor]
pursuant to Clause [24.2 (Additional Borrowers)]/[Clause 24.4 (Additional
Guarantors)] of the Agreement. [Subsidiary] is a company duly incorporated under
the laws of [name of relevant jurisdiction].

 

3.[The Company confirms as of the date hereof that no Default is continuing or
would occur as a result of [Subsidiary] becoming an Additional Borrower.]16

 

4.We confirm to each Finance Party that each of the Repeated Representations is
true and correct in all material respects in relation to us as at the date
hereof as if made by reference to the facts and circumstances existing on the
date hereof, except that to the extent that such representation or warranty
expressly relates to an earlier date, such representation or warranty is true
and correct as of such earlier date.

 

5.[Subsidiary's] administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

6.This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

Hillenbrand, Inc.  [Subsidiary]

 



 



16Include in the case of an Additional Borrower.

 



 148 

 

 

Schedule 8 

 

FORM OF RESIGNATION LETTER

 

To:[ ● ] as Agent

 

From:[resigning Obligor] and Hillenbrand, Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.Pursuant to [Clause 24.3 (Resignation of a Borrower)]/[Clause 24.5
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Agreement.

 

3.We confirm that, as of the date hereof:

 

(a)no Default is continuing or would result from the acceptance of this request;
and

 

(b)[ ● ]17

 

4.This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by German law.

 

Hillenbrand, Inc.  [Subsidiary]      By:  By:

 



 



17Insert any other conditions required by the Facility Agreement.

 



 149 

 

 

Schedule 9 

 

FORM OF COMPLIANCE CERTIFICATE

 

To:[ ● ] as Agent

 

From:Hillenbrand, Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.We confirm that:

 

(a)Leverage in respect of the Relevant Period ending [ ● ] is [ ● ] and complies
with the requirements of paragraph (a) of Clause 20.2 (Financial condition).

 

(b)Interest Coverage in respect of the Relevant Period ending [● ] is [ ● ] and
complies with the requirements of paragraph (b) of Clause 20.2 (Financial
condition).

 

3.We confirm that as of [ ● ] the following members of the Group constitute
Material Subsidiaries for the purpose of the Agreement: 18

 

(a)[ ● ]

 

(b)Material Domestic Subsidiaries are marked with an * and Excluded Subsidiaries
are marked with **.

 

3.2We confirm that, as of the date hereof, no Default is continuing.19

 

4.[According to the definition of "L/G Fee Rate" the applicable L/G Fee Rate is
[ ● ] per cent. per annum.]

 

 

Signed:       Director  Director    of  of   Hillenbrand, Inc.  Hillenbrand,
Inc.

 



 



18Only relevant for annual certificate and to be confirmed as of financial year
end.    

19Only relevant for annual certificate.

 



 150 

 

 

Schedule 10 

 

LMA FORM OF CONFIDENTIALITY UNDERTAKING

 

To:[insert name of Potential Lender]

 

Re:The Facility

 

Borrower:[ ● ] (the "Borrower")

 

Amount:[ ● ]

 

Agent:[ ● ]

 

Dear Sirs

 

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.Confidentiality Undertaking

 

You undertake:

 

1.1to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

1.2to keep confidential and not disclose to anyone the fact that the
Confidential Information has been made available or that discussions or
negotiations are taking place or have taken place between us in connection with
the Facility;

 

1.3to use the Confidential Information only for the Permitted Purpose;

 

1.4to use all reasonable endeavours to ensure that any person to whom you pass
any Confidential Information (unless disclosed under paragraph 2.2 below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and

 

1.5not to make enquiries of any member of the Group or any of their officers,
directors, employees or professional advisers relating directly or indirectly to
the Facility.

 

2.Permitted Disclosure

 

We agree that you may disclose Confidential Information:

 

2.1to any of its Affiliates and Related Funds and any of its or their directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential) in connection
with this Agreement;

 

2.2to the extent requested by any regulatory authority purporting to have
jurisdiction over such person or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);

 



 151 

 

 

2.3to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (in which case the Agent and the Lenders agree (except
with respect to any audit or examination conducted by bank accountants or any
self regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Company promptly
thereof prior to the disclosure thereof);

 

2.4in connection with the exercise of any remedies under this letter or any
suit, action or proceeding relating to this letter or the enforcement of its
rights under this letter;

 

2.5to the extent such Confidential Information:

 

(a)becomes publicly available other than as a result of a breach of this letter;

 

(b)becomes available on a non-confidential basis from a source other than the
Company; or

 

2.6with the prior written consent of us and the Company.

 

3.Notification of Required or Unauthorised Disclosure

 

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2.2 or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.

 

4.Return of Copies

 

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2.2 above.

 

5.Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party or otherwise acquire an interest, direct or
indirect in the Facility or (b) thirty six (36) months after you have returned
all Confidential Information supplied to you by us and destroyed or permanently
erased all copies of Confidential Information made by you (other than any such
Confidential Information or copies which have been disclosed under paragraph 2
above (other than sub paragraph 2.2) or which, pursuant to paragraph 4 above,
are not required to be returned or destroyed).

 

6.No Representation; Consequences of Breach, etc

 

You acknowledge and agree that:

 

6.1neither we nor any of our officers, employees or advisers (each a "Relevant
Person") (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect to the Confidential
Information or any such information; and

 



 152 

 

 

6.2we or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person or member of the Group may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this letter
by you.

 

7.No Waiver; Amendments, etc

 

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

8.Inside Information

 

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

 

9.Nature of Undertakings

 

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Company and each other member of the Group by way of a contract for the
benefit of third parties (Vertrag zugunsten Dritter).

 

10.Third party rights

 

10.1Subject to paragraph 6 and paragraph 9 the terms of this letter may be
enforced and relied upon only by you and us.

 

10.2Notwithstanding any provisions of this letter, the parties to this letter do
not re-quire the consent of any Relevant Person or any member of the Group to
rescind or vary this letter at any time.

 

11.Governing Law and Jurisdiction

 

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of Germany
and the parties submit to the non-exclusive jurisdiction of the district court
(Landgericht) of Frankfurt am Main.

 



 153 

 

 

12.Definitions

 

In this letter (including the acknowledgement set out below):

 

"Confidential Information" means any information relating to the Company, the
Group, and the Facility provided to you by us or any of our affiliates or
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

 

"Group" means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies.

 

"Participant Group" means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies; and

 

"Permitted Purpose" means considering and evaluating whether to enter into the
Facility.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

    For and on behalf of [Arranger]     To: [Arranger]   The Company and each
other member of the Group   We acknowledge and agree to the above:

 

 

    For and on behalf of [Potential Lender]  

 

 

 154 

 

 

Schedule 11 

 

TIMETABLES

 

  L/GS     Request for approval as an Optional Currency, if required. U-5    
Delivery of a duly completed Utilisation Request (Clause 5.1 (General)) U-3

 

"U" = date of utilisation

 

"U - X" = Business Days prior to date of utilisation

 



 155 

 

 

Schedule 12 

 

FORM OF PROCESS AGENT APPOINTMENT LETTER

 

To:[Coperion GmbH] as process agent

 

From:[Obligor]

 

Date:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [●] 2018 (the
"Agreement")

 

We refer to the Agreement and hereby irrevocably appoint you as our agent for
service of process in relation to any proceeding before any German court in
connection with the above mentioned Agreement.

 

Signed:

 

 

 

[                                                                                ]

of

[Obligor]

 



 156 

 

 

Schedule 13 

 

COGS CONDITIONS

 

https:||www.sec.gov|Archives|edgar|data|1417398|000110465918016364|g79081kk37i001.jpg
[tv528759_ex10-3img05.jpg]

 

Commerzbank Online Guarantee System (COGS)

 

Conditions of use

 

1.General Principles

 

1.1Scope of application

 

These conditions of use (the “Conditions”) are applicable with respect to the
use of the Commerzbank Online Guarantee System (“COGS”) made available to the
Borrowers, the Issuing Banks and the Lenders (the “Users”) for the
administration of L/Gs under a facility agreement (the “Facility Agreement”) and
made between, inter alia, the Users and Commerzbank Finance & Covered Bond S.A.,
as agent for the administration of L/Gs (the “Agent”). These Conditions shall be
applicable with respect to the use of COGS by the Users and the Agent in
connection with the issuance of L/Gs under the Facility Agreement and their
administration. In the case of any discrepancies between the terms of the
Facility Agreement and these Conditions, the terms of the Facility Agreement
shall prevail.

 

1.2Definitions

 

In these Conditions:

 

“Borrower” means an original borrower or an additional borrower under the
Facility Agreement unless it has ceased to be a borrower in accordance with the
Facility Agreement;

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Luxembourg; and in relation to (i) any utilisation
by way of issuance of an L/G or (ii) delivery of any utilisation reduction
notice, a day on which banks are open for general business in the location of
the relevant Issuing Bank’s facility office;

 

“COGS User Manual” means the summary of the instructions how to use and access
COGS made available to the Users by the Agent, as amended from time to time;

 

“Frankfurt Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in Frankfurt am Main;

 

“Issuing Bank” means each bank party to the Facility Agreement which has agreed
to issue L/Gs thereunder;

 

“L/G” means any letter of credit, surety, guarantee or such other form of
utilisation under the Facility Agreement to be administered via COGS;

 



 157 

 

 

“Lender” means any original lender and any bank, financial institution, trust,
fund or other entity which has become a lender under the Facility Agreement, and
which in each case has not ceased to be a lender under the Facility Agreement.

 

1.3Limitation of use of COGS

 

Each User may access and use COGS only for the purposes of and in connection
with the administration of L/Gs issued or to be issued under the Facility
Agreement as long as the Agent acts as L/G agent under the Facility Agreement.
No User shall be entitled to make available any information retrieved from COGS
to any third party unless permitted under the Facility Agreement. Each User may
only use COGS if and to the extent such use is in compliance with these
Conditions and the Facility Agreement.

 

Due to general business policy restrictions, COGS may not be used for any
Guarantee business with the following countries:

 

·Democratic People’s Republic of North Korea

 

·Sudan

 

·South Sudan

 

·Iran

 

·Syria

 

·Cuba

 

·Crimea.

 

The Principal represents and warrants with the Agent that it has obtained all
necessary foreign trade approvals and that it complies with all applicable laws
(including all foreign trade law related provisions of the European Union, in
particular, but not limited to, on embargoes and sanctions).

 

The Agent reserves the right to refuse the use of COGS in a specific case due to
the risks associated with the wording and/or the term and/or the beneficiary
and/or the underlying transaction of a guarantee.

 

2.Use of COGS

 

2.1Features of COGS

 

COGS is an internet platform operated by Commerzbank Aktiengesellschaft
(“Commerzbank”) and designed to allow for timely and efficient processing of
utilisation requests regarding the issuance of L/Gs and the administration of
L/Gs issued under the Facility Agreement. This requires that the Agent and/or
the Users (as applicable) use COGS:

 



 158 

 

 

·to submit utilisation requests with respect to L/Gs;

 

·to submit confirmations of issuance or non-issuance of L/Gs by the Issuing
Banks;

 

·to submit details of agreed changes to requested L/Gs;

 

·to deliver utilisation reduction notices with respect to L/Gs;

 

·to monitor the available commitment as to the issuance of L/Gs which is linked
to the L/Gs outstanding;

 

·to monitor the total face amount of L/Gs issued;

 

·to monitor and determine the base currency amount of any L/Gs issued for a
currency other than the base currency of the Facility Agreement;

 

·to monitor and calculate any fees and expenses payable under the Facility
Agreement with respect to any L/Gs;

 

·to have access to the terms of any L/G issued under the Facility Agreement; and

 

·to perform such of the Agent’s reporting and documentation duties as are
required to be carried out under the Facility Agreement.

 

Version September 2017

 

2.2Binding Use

 

Any use of COGS is legally binding for the respective User in accordance with
the terms and conditions of the Facility Agreement.

 

2.3Use by Borrower

 

Each Borrower undertakes to enter any utilisation request regarding the issuance
or the amendment of an L/G into COGS. The transmission of a utilisation request
other than through COGS shall be permitted only in accordance with the Facility
Agreement.

 

2.4Use by Issuing Banks

 

2.4.1Following receipt of a notice generated under COGS that a utilisation
request in which the relevant User is named as Issuing Bank has been posted on
COGS, the relevant User will use its reasonable best efforts to issue the L/G on
the requested utilisation date. Any utilisation request shall only be processed
and the requested L/G shall only be issued by the requested Issuing Bank in
accordance with the terms of the Facility Agreement.

 

2.4.2Save as otherwise provided in the Facility Agreement, only the relevant
Issuing Bank shall be responsible for the determination that the terms of the
requested L/G comply with the relevant requirements under the Facility
Agreement, for ensuring that the L/G is correctly classified and that all
information and criteria for completion and issuance of the L/G have been
correctly specified and met in accordance with the Facility Agreement.

 



 159 

 

 

2.4.3Immediately following the decision to issue or not to issue a requested L/G
the relevant Issuing Bank shall either enter (i) all relevant data or (ii) that
the issuance has been denied and thereafter, if applicable, any changes agreed
to such L/G to enable its issuance, into COGS.

 

2.4.4Each Issuing Bank shall, if the conditions for the cancellation or
reduction of an L/G under the terms of the Facility Agreement are fulfilled,
enter the relevant utilisation reduction notice into COGS as and when provided
for under the Facility Agreement.

 

3.Uptime, Downtime of COGS

 

3.1Subject as provided in these Conditions, Commerzbank and the Agent will use
their reasonable best efforts to ensure that COGS will be operational and
accessible at all times 24 hours each day of the year and in full compliance
with the terms set out in these Conditions.

 

3.2The Agent will perform any services regarding the issuance of L/Gs and the
administration of L/Gs under the Facility Agreement (if not automatically
performed by COGS) from 8 a.m. to 6 p.m. on Business Days.

 

3.3Subject as follows, amendments to or maintenance of COGS shall not be carried
out between 8 a.m. and 6 p.m. on Frankfurt Business Days. If any amendments or
maintenance have to be carried out during these times, the Agent will, if
practicable, inform the Users in advance of the relevant downtime(s).

 

3.4If COGS is not operational or accessible or is producing incorrect data, the
Agent will inform the Users and the Users will inform the Agent promptly upon
becoming aware of the problem.

 

3.5During any COGS downtimes, the alternative means of communication for the
issuance and the administration of L/Gs as set out in the Facility Agreement
shall apply.

 

4.Technical Requirements

 

4.1Each User is responsible at its own cost for implementing, maintaining and
updating the respective technical requirements as set out in the COGS User
Manual to access and use COGS.

 

4.2Each User is responsible for ensuring that there exist adequate data security
measures for its own systems and that it maintains at all times sufficient and
up-to-date precautions against viruses and other harmful computer programs, e.g.
Trojan horses and worms which could affect COGS or the IT systems of any other
User.



 160 

 

 

 

5.Representatives

 

5.1Each User shall determine a number of representatives authorised by the
respective User to access COGS (each, a “Representative”) and shall provide the
Agent with a list thereof. Each User shall be liable for all acts and omissions
of its Representative(s).

 

5.2The Agent must be informed immediately in writing if any Representative
ceases to be so authorised.

 

5.3In the event a User believes that an unauthorised person has gained access to
COGS or has become aware of a User ID or password, or a User becomes aware or
believes that a User ID or password has or may have been lost, or acquired by
any third party or other person who is not a Representative, the User shall
inform the Agent immediately.

 

5.4As protection against unauthorised use, the Agent may direct an annual
inquiry to each User to request a confirmation that the determined
Representatives shall continue to have access to COGS. Each User undertakes to
issue the above-mentioned confirmation within a period of two weeks after
request by the Agent. If the confirmation is not issued in due time, the Agent
may block the access of the Representative concerned.

 

6.COGS User Manual

 

6.1The use of COGS and entry of any data into COGS shall always be made in a
confidential manner and in compliance with the COGS User Manual as made
available by the Agent to the Users. Each User shall comply with the latest
version of the COGS User Manual as accessible on the COGS website.

 

6.2Each User shall keep itself informed of all changes to COGS referred to on
the COGS website.

 

7.Access to COGS, Technical Support

 

7.1COGS is accessible through the COGS website at: www.cogs.commerzbank.de.

 

7.2To become accredited for the purposes of COGS each Representative shall
submit to the Agent a user account form. Log-in to COGS is protected through
log-in identification details (User ID and password). The User ID and the
password must at all times be kept secret and may not be disclosed to third
parties or saved electronically.

 

7.3Technical support (+352 477 911 3109 or +352 477 911 2587) is available for
assistance and for answering technical queries concerning access to and features
of COGS. Technical support will be available from 8 a.m. to 6 p.m. on Frankfurt
Business Days. Alternatively, queries may be submitted by e-mail to technical
support at the following address: cogs-agency@commerzbank.com.

 



 161 

 

 

7.4The internal approval procedures of each Borrower for the submission of L/G
requests must be submitted to the Agent in advance in order to ensure that these
procedures are-reflected in COGS.

 

7.5Each User will provide upon request to Commerzbank and the Agent all
information considered necessary by Commerzbank and the Agent for the operation
of COGS and performance of its function as L/G agent under the Facility
Agreement.

 

8.Currency Calculations

 

8.1If any L/Gs are denominated in any currency other than the base currency
under the Facility Agreement, COGS will automatically calculate the base
currency amount of each such L/G on the basis set out in Clause 8.2 below on the
day on which the relevant Issuing Bank approves the issuance of such L/G.
Recalculations of the base currency amount of such L/Gs which are outstanding
will be supplied by COGS at such intervals (which may be daily, weekly, monthly
or quarterly) as are provided for under the Facility Agreement.

 

8.2The base currency amount shall be calculated using the exchange rates
displayed in and used for calculations made by COGS. The relevant exchange rates
are imported by an automatic real-time data feed from Reuters at 14 o’clock
daily and are accessible in COGS on a daily basis (FX Rates Reports). If an L/G
is to be issued in a currency not recognised by COGS for the time being, the
relevant Issuing Bank shall inform the Agent accordingly who will provide for an
addition of the relevant exchange rate to COGS.

 

9.Banking Secrecy, Records and Data Protection

 

9.1The Lenders, Issuing Banks and the Agent have the duty to maintain secrecy
about any information obtained from COGS and evaluations of which they may have
knowledge. The Lenders, Issuing Banks and the Agent may only disclose such
information if they are obliged to do this under any applicable law or directive
by a public authority or court, or if they are authorised to disclose banking
affairs or if the respective User has consented thereto.

 

9.2The Agent is entitled to collect, record, alter and communicate personal data
as far as necessary to operate COGS.

 

9.3The data in respect of and copies of all L/Gs (if uploaded in COGS) and
requests for the issuance of L/Gs will be stored in a database maintained in
COGS for 10 years. A daily back-up of such database will also be carried out.
Notwithstanding this, each User is responsible for maintaining all records
(including corresponding documents) which it is bound to keep by law, contract
or otherwise.

 

10.No guarantee

 

Neither Commerzbank nor the Agent gives any assurance or guarantee that COGS,
its contents and functions shall remain usable without error or interruption or
that the data available under COGS is correct or complete at any time.

 



 162 

 

 

11.Liability and responsibility

 

11.1General Liability

 

11.1.1None of Commerzbank, the Agent as well as any of their respective legal
representatives and vicarious agents (Erfüllungs- und Verrichtungsge hilfe)
shall be liable for any direct, indirect, typical or untypical, foreseeable or
unforeseeable damages or costs caused by a culpable action of their own or
attributable to any of these persons arising from or in connection with the use
of COGS.

 

11.2Responsibility/liability for the use of the internet and e-mail
communication

 

11.2.1Each User acknowledges that the use of both the Internet and e-mail
communication involves inherent risks that are beyond the reasonable control of
Commerzbank or the Agent, as the flow of data to or from COGS through the public
internet structure depends in large parts on computer hardware and software
controlled by third parties. Although the transmission and receipt of
information through COGS is protected through the use of 128-bit SSL (Secure
Sockets Layer) encryption technology, these inherent risks cannot be excluded.

 

11.2.2Data sent through the internet can be delayed, lost, corrupted, changed or
falsified, with or without any interference of third parties. Additionally, the
data may be cached, stored or mirrored on the computer systems of third parties
during transfer. Therefore it cannot be ensured that unauthorised third parties
will not obtain access to confidential data and that these data will not be used
without authorisation, falsified or deleted. Neither Commerzbank nor the Agent
nor any of their respective legal representatives or vicarious agents
(Erfüllungs- oder Verrichtungsgehilfe) accepts any liability for any damages or
costs that may possibly arise from the violation of the integrity or
confidentiality of any data after it has left their respective spheres of
control.

 

11.2.3E-mail communication may be infected with viruses and other harmful
computer programs, e.g. Trojan horses and worms, which could affect COGS or the
IT systems of any User. These computer programs may change the content of
e-mails, transfer confidential data to third parties or cause the loss of other
data and therefore involve a considerable risk for other databases and IT
systems. Whilst Commerzbank carries out commercially reasonable procedures to
check for any harmful computer programs, neither Commerzbank nor the Agent nor
any of their respective legal representatives or vicarious agents (Erfüllungs-
und Verrichtungsgehilfe) accept any liability for any damages or costs arising
in this connection, especially if in connection with an e-mail communication the
IT systems of a User are adversely affected.

 

11.3Exceptions from the limitation of liability

 

11.3.1In deviation from the above clauses 11.1 and 11.2, liability for slight
negligence shall continue to exist if a duty is violated, the performance of
which allows the proper execution of the agreement in the first place and on
compliance with which the party to the agreement may rely regularly (cardinal
duty). In the event of a slightly negligent violation of a cardinal duty,
however, the liability shall be limited to foreseeable and typically occurring
damages.

 



 163 

 

 

11.3.2Contrary to this, in deviation from the restrictions of the above clauses
11.1, 11.2 and 11.3.1, an unlimited liability shall continue to exist if the
liability results from a grossly negligent or wilful action of Commerzbank or
the Agent itself or their respective legal representatives or vicarious agents
(Erfüllungs- und Verrichtungsgehilfe) themselves or attributable to them.

 

11.3.3In the same way, in deviation from the restrictions of the above clauses
11.1, 11.2, and 11.3.1, a possible liability without fault or a liability in the
case of negligent injury to body, life or health shall continue to exist without
limitation.

 

12.Copyrights, Names, Trademarks

 

12.1The COGS website and its presentation of a distinctive ‘look and feel’
experience constitute intellectual property rights of Commerzbank. Commerzbank
reserves all rights of use and exploitation with respect to data, descriptions,
pictures, images, software and all other elements shown on or made available by
download or otherwise from the website, other than the rights of use granted to
each User under and in accordance with these Conditions.

 

12.2Unless otherwise permitted in the Facility Agreement, the Users may not, in
particular:

 

(i)       use the COGS website to offer any services other than in connection
with the Facility Agreement;

 

(ii)       remove any copyright remark, trademark, commercial designation or
caveat of Commerzbank or the Agent or their respective suppliers;

 

(iii)       use any trademark, trade name for services and products, commercial
designation, logo or domain name of Commerzbank or the Agent without their
express permission.

 

13.Term of COGS

 

The Agent shall provide COGS during the lifetime of the Facility Agreement if
and for so long as the Agent remains L/G agent thereunder. Access by the Users
to COGS shall be terminated one month after the latest applicable final maturity
date of the Facility Agreement.

 

14.Amendments to these Conditions

 

14.1Commerzbank and the Agent may from time to time amend these Conditions
(including amendments they consider appropriate to properly reflect the
practical operation of COGS in the terms of these Conditions). Any amendments of
these Conditions will be notified to the Users by the Agent via e-mail and by
publication of the amended Conditions on the COGS website.

 



 164 

 

 

14.2Each such amendment shall be deemed to have been approved unless the
respective User objects thereto in writing. Together with notification of an
amendment the Agent shall expressly draw the Users’ attention to this
consequence. A User must notify any such objection to the Agent within six weeks
following the relevant notification by the Agent.

 

15.Changes to COGS

 

Commerzbank and the Agent may from time to time release an updated version of
COGS to implement new features, make enhancements or provide bug fixes (“Changes
to COGS”). These Changes to COGS do not require the consent of any User,
provided that the implementation of such Changes does not unreasonably affect
the User’s ability to make use of COGS as set out in these Conditions and in the
Facility Agreement. If any such Change restricts any User’s ability to make use
of COGS in accordance with these Conditions and the Facility Agreement, the
Agent will inform the Users by e-mail with a reasonable description of such
Changes atleast ten Business Days prior to such Changes being made. The list of
Changes for any new release version of COGS will be published on the COGS
website.

 

16.Miscellaneous

 

16.1The Agent and the Users agree that, should any provision of these Conditions
at any time due to any reason be or become void, invalid or ineffective, this
will indisputably not affect the validity or effectiveness of the remaining
provisions and these Conditions will remain valid and effective, save for the
void, invalid or ineffective provisions, without any party having to argue and
prove the parties’ intent to uphold these Conditions even without the void,
invalid or ineffective provisions.

 

16.2These Conditions shall be governed by the law of the Federal Republic of
Germany.

 

16.3The courts of Frankfurt am Main shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with these Conditions.

  

 165 

 

 

Schedule 14 

 

LIST OF INITIAL MATERIAL SUBSIDIARIES

 

Batesville Casket Company, Inc.*

 

Batesville Services, Inc.*

 

Process Equipment Group, Inc.*

 

K-Tron Investment Co.*

 

TerraSource Global Corporation*

 

Rotex Global, LLC*

 

Coperion Corporation*

 

Red Valve Company, Inc.*

 

Hillenbrand International Holding Corporation

 

Hillenbrand Switzerland GmbH

 

Hillenbrand Luxembourg S.àr.l.

 

Coperion K-Tron (Schweiz) GmbH

 

Hillenbrand Germany Holding GmbH

 

Coperion Capital GmbH

 

Coperion GmbH

 

*Material Domestic Subsidiary

 



 166 

 

 

Schedule 15 

 

FORM OF BANK GUARANTEE

 

Beneficiary: [ ● ]

 

EUR 150,000,000 L/G Facility Agreement dated [●] 2018 between, amongst others,
Hillenbrand, Inc. as the company, Commerzbank Aktiengesellschaft as arranger,
Commerzbank Finance & Covered Bonds S.A. as agent and certain other financial
institutions as lenders and as issuing banks (the "Facility Agreement")

 

We have been informed that you have issued the guarantees set out in Annex 1
hereto under the Facility Agreement (hereinafter the "Guarantees"). These
Guarantees shall be fully secured by this Counter Guarantee in your favour.

 

This being premised, we hereby open in your favour our irrevocable Counter
Guarantee number (..) for an amount of (amount) (amount in words) being our
proportionate liability of (amount) of the Guarantees issued by you, available
against your authenticated swift / tested telex / written request received by
registered mail or courier at our address set out below stating either (i) that
you have duly issued your Guarantee (setting out what type of guarantee you have
issued referring to Annex 1) and that you have received a claim in accordance
with the terms of such Guarantee and specifying the amount claimed thereunder or
(ii) that this Counter Guarantee will expire within 30 days of such
authenticated swift / tested telex / written request, and the following (insert
Guarantee details from Annex 1) remain outstanding and no cash collateral or
replacement counter guarantee satisfactory to you have been received by you, and
specifying the amount claimed thereunder.

 

This Counter Guarantee expires on (date) (the "Expiry Date").

 

This Counter Guarantee is personal to you and not assignable without our prior
written consent.

 

The construction, validity and performance of this Counter Guarantee shall be
governed by and construed in accordance with German law and any dispute shall be
submitted to the exclusive jurisdiction of the Frankfurt am Main courts in
Germany.

 

In the event of a drawing under this Counter Guarantee our maximum aggregate
liability is restricted to (amount) (amount in words).

 

We undertake to pay to you on your first authenticated swift / tested telex /
written request received by registered mail or courier at our address set out
above any amount that you may claim not exceeding the maximum amount stated
above provided that such demand is made in accordance with the terms of this
Counter Guarantee and is received before close of business (German CET time) on
the Expiry Date.

 

This Counter Guarantee shall be available for multiple drawings.

 

Special Conditions:

 

The stated amount of this Counter Guarantee shall also be reduced from time to
time, upon receipt by Commerzbank Finance & Covered Bonds S.A. of the following:

 

your statement (such statements to be delivered on a quarterly basis),
purportedly signed by one of your authorised financial officers reading as
follows, on or prior to the Expiry Date hereof, stating therein the following:

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) expired
(such that there is no further liability under such Guarantee) with an unused
balance of EUR/USD (supply amount), therefore Commerzbank Finance & Covered
Bonds S.A. is instructed and authorized to reduce the stated amount of their
Counter Guarantee number (insert number) by such amount.

 



 167 

 

 

and/or

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) been
returned to us for cancellation and has (have) been terminated by us with an
unused balance of EUR/USD (supply amount), therefore Commerzbank Finance &
Covered Bonds S.A. is instructed and authorized to reduce the stated amount of
their Counter Guarantee number (insert number) by such amount.

 

and/or

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) been
reduced by EUR/USD (supply amount), therefore Commerzbank Finance & Covered
Bonds S.A. is instructed and authorized to reduce the stated amount of their
Counter Guarantee number (insert number) by such amount.

 

(BANK)

 

(address)

 



 168 

 

 

Annex 1

To Counter Guarantee No

 

Secured Guarantees



 

Guarantee No.  Beneficiary  Currency  Guarantee Amount                      

 



 169 

 

 

Schedule 16 

 

LIST OF EXISTING L/GS

 



 170 

 

 

 

Schedule 17 

 

LIST OF EXISTING FINANCIAL INDEBTEDNESS AND EXISTING SECURITY

 

Description

 

Interest
Rate

 

Maturity

 

Amount

Senior Unsecured Notes issued pursuant to the Indenture between Hillenbrand,
Inc. and U.S. Bank National Association as trustee, dated as of July 9, 2010 and
that certain Supplemental Indenture, dated as of January 10, 2013 by and among
Hillenbrand, Inc., Batesville Casket Company, Inc., Batesville Manufacturing,
Inc., Batesville Services, Inc., Coperion Corporation, K-Tron Investment Co.,
Terrasource Global Corporation, Process Equipment Group, Inc., Rotex Global,
LLC, and U.S. Bank National Association, as trustee, and that certain
Supplemental Indenture No. 2, dated as of April 16, 2016, by and among
Hillenbrand, Inc., Red Valve Company, Inc. and U.S. Bank National Association,
as trustee.  5.50% (coupon)  7/15/2020  $150,000,000 (face value)

 

 

Other Agreements:

 

Notes up to a maximum principal amount of $200,000,000 and related indebtedness
issued

pursuant to that certain Private Shelf Agreement dated as of December 6, 2012,
by and

among Hillenbrand, Inc. and Prudential Investment Management, Inc., as amended,
restated,

amended and restated, supplemented or otherwise modified, including the
$100,000,000

4.6% Series A Senior Notes issued December 15, 2014 thereunder.

 

Indebtedness incurred from time to time pursuant to the Existing US Facility
Agreement, as amended, restated, amended and restated,

supplemented or otherwise modified.

 

Restricted cash:

 

Entity  Amount (USD
equivalent)  Bank  Location Jeffrey Rader AB  $0.7m  Handelsbanken  Sweden

 



 171 

 

 

SIGNATURES

 

[Signature pages intentionally deleted]

 



  

 

 



SIGNATURES

 

THE COMPANY

 

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

 

THE BORROWERS

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

 

Coperion GmbH

 

By: /s/ Kimberly K. Ryan   /s/ Stefan Rottke Address: Theodorstraße 10,      
70469 Stuttgart    

 

 

Coperion K-Tron (Schweiz) GmbH

 

By: /s/ Theodore S. Haddad, Jr.     Address: Lenzhardweg 43/45       CH-5702
Niederlenz, Switzerland    

 



  

 

 

Rotex Europe Ltd

 

By: /s/ Kristina A. Cerniglia     Address: Ashton Lane North       Whitehouse
Vale       Runcorn, Cheshire WA7 3FA, England    

 

 

Abel GmbH

 

By: /s/ Thorsten Adria     Address: Abel-Twiete 1       21514 Büchen    

 

 

THE GUARANTORS

 

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

 

Batesville Manufacturing, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

 

Batesville Casket Company, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

[Hillenbrand - Signature Page to Amendment Agreement]

 



  

 

 

Batesville Services, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: One Batesville Boulevard      
Batesville, Indiana 47006    

 

 

Process Equipment Group, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: 28 West State Street       Trenton,
New Jersey 08608    

 

 

K-Tron Investment Co.

 

By: /s/ Theodore S. Haddad, Jr.     Address: 103 Foulk Road, Suite 202      
Wilmington, Delaware 19803    

 

 

Coperion K-Tron Pitman, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

 

TerraSource Global Corporation

 

By: /s/ Theodore S. Haddad, Jr.     Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

[Hillenbrand - Signature Page to Amendment Agreement]

 



  

 

 

Rotex Global, LLC

 

By: /s/ Theodore S. Haddad, Jr.     Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

 

Coperion Corporation

 

By: /s/ Theodore S. Haddad, Jr.     Address: 2711 Centerville Road, Suite 400  
    Wilmington, Delaware 19808    

 

 

Red Valve Company, Inc.

 

By: /s/ Theodore S. Haddad, Jr.     Address: 600 North Bell Avenue, Building II,
Second Floor       Carnegie,       Pennsylvania 15106    

 

[Hillenbrand - Signature Page to Amendment Agreement]

 



  

 

 

THE AGENT

 

Commerzbank Finance & Covered Bond S.A.

 

By:   /s/ Frank Rommelfanger   /s/ Marcus Gögler

 

 

THE ARRANGER

 

Commerzbank Aktiengesellschaft

 

By:   /s/ Sven Saur   /s/ Christian Müller

 

 

THE LENDERS

 

Commerzbank Aktiengesellschaft

 

By:   /s/ Philipp Wörz   /s/ Jens-Henning Meyer

 

 

HSBC Trinkaus & Burkhardt AG

 

By:   /s/ Christoph Pott   /s/ Dr. Michael-Alexander Kreysel

 

 

Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch

 

By:   /s/ Alexander Schneider   /s/ Jürgen Baudisch

 

 

Sumitomo Mitsui Banking Corporation

 

By:   /s/ Alexander Kowald   /s/ Marco Frensel

 

[Hillenbrand - Signature Page to Amendment Agreement]

 



  

 